Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 1 of 119
                            Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 2 of 119


                      1               2.    This district is the proper venue for this action pursuant to 28 U.S.C. §§
                      2 1391(b) and 1402(b) because the property that is the subject matter of this action is located
                      3 in this district and the events giving rise to the claims of this action occurred in this district.
                      4                                   STATEMENT OF THE CLAIM
                      5               3.    This action arises out of the chemical contamination of a drinking water
                      6 supply well, known as the "Nut Plains Well," located in eastern Sacramento County.
                      7 Plaintiff, a water utility, owns and operates the Nut Plains Well as part of an area-wide
                      8 water supply system. The chemicals that contaminated the well are
                      9 perfluorooctanesulfonic acid ("PFOS") and perfluorooctanoic acid ("PFOA"), two forms of
                     10 a group of chemicals known as per- and polyfluorinated alkyl substances ("PFAS"). The
                     11 United States, through the Department of the Air Force ("Air Force"), a military
                     12 department within the United States Department of Defense, an Executive Branch
                     13 Department of the United States government, released PFOA and PFOS to the
                     14 groundwater through its use of products containing these compounds at the former Mather
                     15 Air Force Base ("Mather Base"). The PFOA and PFOS contamination of the Nut Plains
                     16 Well was the result either of leaching of PFOA and PFOS into the groundwater at the
                     17 Mather Base and migration of those compounds through the groundwater aquifer directly
                     18 to the Nut Plains Well; or of the Air Force's practice of reinjecting PFOA- and PFOS-
                     19 contaminated groundwater, after treating that groundwater for other chemical pollutants at
                     20 the Mather Base, into the same aquifer from which Cal-Am extracts groundwater at the
                     21 Nut Plains Well; or of both. As a proximate result of PFOA and PFOS contamination of
                     22 the Nut Plains Well, Cal-Am has suffered damages, including the costs of construction and
                     23 installation of a treatment system (the "GAC Treatment System") to remove PFOA and
                     24 PFOS from extracted groundwater, the costs of maintaining and monitoring the
                     25 performance of the GAC Treatment System, and the costs of testing groundwater at the
                     26 well for PFOA and PFOS. Cal-Am's claims include claims for public and private
                     27 nuisance, negligence per se, and trespass. Cal-Am brings these claims pursuant to the
                     28 Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680.
       LAW OFFICES
Allen Matkins Leck Gamble                                                -2-
   Mallory & Natsis LLP
                                                                      Case No.
                            1123686.16/SF                      COMPLAINT FOR DAMAGES
                            Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 3 of 119


                      1                                            THE PARTIES
                      2               4.    Cal-Am is, and at all times herein mentioned was, a California corporation
                      3 with its principal place of business located in San Diego, California. Cal-Am is an
                      4 investor-owned public utility company that is subject to regulation by the California Public
                      5 Utilities Commission and that provides water service to commercial and residential
                      6 customers in numerous locations throughout California, including in the County of
                      7 Sacramento. On or about January 15, 2002, Cal-Am acquired all of the water utility assets
                      8 in California formerly owned by Citizens Utilities Company of California, including the
                      9 Nut Plains Well.
                     10               5.    Defendant United States of America is a sovereign state and national
                     11 government.
                     12                                     FACTUAL ALLEGATIONS
                     13
                     14 The Air Force's Operations and Cleanup Efforts at the Mather Base
                     15               6.    At all times relevant to this complaint, Cal-Am owned and operated the
                     16 Suburban-Rosemont drinking water supply system, which serves residential, commercial,
                     17 and industrial water customers in eastern Sacramento County. The Nut Plains Well is, and
                     18 at all times relevant hereto, has been an integral and important groundwater supply well
                     19 within the Suburban-Rosemont system.
                     20               7.    Cal-Am is informed and believes, and on the basis of such information and
                     21 belief alleges, that the Mather Base, located in the City of Rancho Cordova in eastern
                     22 Sacramento County, was established in 1918 as an airfield and pilot training base and
                     23 continued in operation until 1922; that it was reactivated from 1930 to 1932; that it
                     24 reopened again in 1941 during World War II; and that it operated continuously until in or
                     25 about 1993. Other operations at the Mather Base included aviation support, service and
                     26 maintenance of various military aircraft, and industrial uses. In 1993, the Mather Base was
                     27 decommissioned pursuant to the Base Realignment and Closure Act ("BRAC").
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                               -3-
   Mallory & Natsis LLP
                                                                     Case No.
                            1123686.16/SF                     COMPLAINT FOR DAMAGES
                            Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 4 of 119


                      1               8.    Cal-Am is informed and believes, and on the basis of such information and
                      2 belief alleges, that, beginning in the early 1970s and until about 1984, the Air Force used
                      3 products containing PFOA and PFOS, including aqueous film-forming foam ("AFFF"), at
                      4 the Mather Base for fire suppression and fire-fighting training.
                      5               9.    Cal-Am is informed and believes, and on the basis of such information and
                      6 belief alleges, that the AFFF products used by the Air Force at the Mather Base contained
                      7 PFOA and PFOS; that, as a result of fire-fighting training and fire suppression activities
                      8 conducted by the Air Force at the Mather Base, significant quantities of PFOS and PFOA
                      9 were released by the Air Force into the surface soil at the Mather Base; and that such
                     10 PFOS and PFOA compounds leached into groundwater underlying the Mather Base.
                     11               10.   Cal-Am is informed and believes, and on the basis of such information
                     12 and belief alleges, that the Air Force's operations at the Mather Base also resulted in
                     13 the release of volatile organic compounds ("VOCs") into the soil and groundwater at
                     14 the Mather Base, and that, since in or about 1998, the Air Force has operated
                     15 groundwater extraction and treatment systems at the Mather Base (the "Mather GET
                     16 Systems") to remove and treat groundwater contaminated by releases of VOCs into
                     17 the environment at the Mather Base. Cal-Am is further informed and believes, and
                     18 on the basis of such information and belief alleges, that the Mather GET Systems
                     19 utilized a treatment technology known as "air stripping," which if properly
                     20 implemented is effective at removing VOCs in water, but which is ineffective at
                     21 removing PFOS and PFOA. Cal-Am is further informed and believes, and on the
                     22 basis of such information and belief alleges, that since in or about 1998, the Air
                     23 Force has reinjected groundwater that had been extracted and treated for VOCs by
                     24 the Mather GET Systems into the aquifer using its injection wells, including wells
                     25 designated IW 501, IW 502, IW 503 and IW 504 in the so-called Main Base/SAC
                     26 area, and wells designated 7-IW-01, 7-IW-02, 7-IW-03, and 7-IW-04 in the so-
                     27 called Site 7 area.
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                               -4-
   Mallory & Natsis LLP
                                                                     Case No.
                            1123686.16/SF                     COMPLAINT FOR DAMAGES
                            Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 5 of 119


                      1               11.   Cal-Am is informed and believes, and on the basis of such information and
                      2 belief alleges, that from in or about 1998 until in or about January 2018, the Air Force,
                      3 with actual or constructive knowledge of the presence, or the risk of the presence, of
                      4 PFOA and PFOS in the Mather Base groundwater, of the actual or potential health risks of
                      5 ingestion of PFOS and PFOA by humans, and of the ineffectiveness of the Mather GET
                      6 Systems to remove PFOS and PFOA, discharged treated effluent from the Mather GET
                      7 Systems into groundwater aquifers, through its injection wells including wells designated
                      8 IW 501, IW 502, IW 503, and IW 504, thereby reintroducing into the groundwater PFOS
                      9 and PFOA that had been extracted by the Mather GET Systems.
                     10
                            The Air Force's Knowledge Of Potential Environmental And Health Hazards
                     11 Associated With AFFF Products Containing PFAS.
                     12
                                      12.   Cal-Am is informed and believes, and on the basis of such information and
                     13
                            belief alleges, that numerous analyses prepared and published since at least 1974 have
                     14
                            indicated that PFAS, contained in AFFF and other products, may be harmful to water
                     15
                            resources, toxic to fish, and/or dangerous to human health. These analyses and
                     16
                            publications include, without limitation, the following:
                     17
                                            a. The Air Force Weapons Laboratory's report entitled Treatability of
                     18
                                               Aqueous Film-Forming Foams Used for Fire Fighting, AFWL-TR-73-
                     19
                                               279 (February 1974) ("1974 Treatability Study") reported on a study
                     20
                                               conducted by or on behalf of the Air Force regarding the “treatability and
                     21
                                               hazards of disposing of AFFFs.” In conducting the study, the Air Force
                     22
                                               was motivated by a concern for disposing of AFFFs after use. The 1974
                     23
                                               Treatability Study indicated, among other things, that “of prime
                     24
                                               importance was the determination of the feasibility and the limitations of
                     25
                                               using existing biological waste treatment processes for achieving
                     26
                                               biodegradation and detoxification of the AFFFs.” The 1974 Treatability
                     27
                                               Study also reflected the Air Force's recognition that AFFF would impact
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                               -5-
   Mallory & Natsis LLP
                                                                     Case No.
                            1123686.16/SF                     COMPLAINT FOR DAMAGES
                            Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 6 of 119


                      1                        domestic wastewater treatment plants, and advised that discharge of
                      2                        AFFFs into sanitary sewers should be done at a controlled rate. The 1974
                      3                        Treatability Study also stated, in part: “If practical, it is recommended
                      4                        that the AFFF be continuously discharged, which would result in the
                      5                        lowest concentration in the domestic wastewater.” The 1974 Treatability
                      6                        Study also reflected the determination by the Air Force that AFFF-
                      7                        contaminated effluent is toxic to trout.
                      8                     b. The USAF Environmental Health Laboratory report entitled
                      9                        Biodegradability and Toxicity of Light Water FC206, Aqueous Film
                     10                        Forming Foam, EHL(K) 74-26 (November 1974) reported on the results
                     11                        of fish toxicity tests using AFFF solutions.
                     12                     c. The Naval Research Laboratory draft report entitled Proposed Revision
                     13                        of AFFF Specification MIL-F-24385 (June 1, 1975) included a proposal
                     14                        for revising the military specification for AFFF based on concerns about
                     15                        its toxicity to marine life and about its biodegradability.
                     16                     d. The Organisation for Economic Co-operation and Development's 2002
                     17                        Hazard Assessment of Perfluorooctane Sulfonate (PFOS) and Its Salts
                     18                        concluded that PFOS was widespread and persistent in the environment,
                     19                        and that exposure to PFOS was toxic to mammals.
                     20                     e. The United States Environmental Protection Agency's ("EPA") 2002
                     21                        Revised Draft Hazard Assessment of Perfluorooctonoic Acid (PFOA) and
                     22                        Its Salts connected the presence of PFOA to AFFF used near fire-training
                     23                        areas and discussed "statistically significant" associations between PFOA
                     24                        and adverse health impacts.
                     25                     f. The EPA's 2005 Draft Risk Assessment of Potential Human Health
                     26                        Effects Associated with Perfluorooctonoic Acid and Its Salts concluded
                     27                        that PFOS had "suggestive evidence of carcinogenicity."
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                                -6-
   Mallory & Natsis LLP
                                                                      Case No.
                            1123686.16/SF                      COMPLAINT FOR DAMAGES
                            Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 7 of 119


                      1                     g. The EPA Science Advisory Board's 2006 review of the EPA's 2005
                      2                        assessment concluded PFOA was "likely to be carcinogenic."
                      3               13.   In 2009, the EPA's Office of Water published a Provisional Health Advisory
                      4 level of .02 micrograms per liter ("μg/L") for PFOS in drinking water (equivalent to 200
                      5 parts per trillion, or "ppt") and 0.4 μg/L for PFOA in drinking water (400 ppt)
                      6 (collectively, the "2009 HAs"), based on the potential toxicity of PFOS and PFOA to
                      7 humans.
                      8               14.   On May 2, 2012, the EPA published its third Unregulated Contaminant
                      9 Monitoring Regulations ("UCMR 3"), which identified PFOA and PFOS as unregulated
                     10 contaminants to be monitored in public water systems.
                     11               15.   On May 25, 2016, the EPA released a new health advisory of 0.07 μg/L (70
                     12 ppt) for a combined concentration of PFOA and PFOS (the "2016 HA").
                     13               16.   On June 26, 2018, the Division of Drinking Water of California's State
                     14 Water Resources Control Board ("DDW") established a "Notification Level" of 14
                     15 ppt for PFOA and 13 ppt for PFOS, and a "Response Level" of 70 ppt for combined
                     16 PFOA and PFOS. More recently, on August 22, 2019, DDW issued a notification
                     17 level of 5.1 ppt for PFOA and 6.5 ppt for PFOS.
                     18
                     19 The Air Force Had Knowledge of Actual or Potential PFAS Contamination of
                        Groundwater at the Mather Base
                     20
                     21               17.   Cal-Am is informed and believes, and on the basis of such information and
                     22 belief alleges, that since at least 2012, the Air Force has publicly acknowledged the
                     23 environmental and public health risks associated with its historic use of PFAS at Air Force
                     24 facilities in general and at the Mather Base in particular, as well as the presence of PFOA
                     25 and PFOS in groundwater at the Mather Base in excess of federal health-based limits.
                     26 Examples of such acknowledgement include:
                     27                     a. On August 27, 2012, the Air Force released its Interim Air Force
                     28                        Guidance on Sampling and Response Actions for Perfluorinated
       LAW OFFICES
Allen Matkins Leck Gamble                                               -7-
   Mallory & Natsis LLP
                                                                     Case No.
                            1123686.16/SF                     COMPLAINT FOR DAMAGES
                            Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 8 of 119


                      1                        Compounds at Active and BRAC Installations, which acknowledged that
                      2                        PFAS have a "demonstrated toxicity," stated the Air Force would
                      3                        exercise due diligence with regard to PFAS to protect human health, and
                      4                        established a process for assessing PFAS at Air Force restoration sites.
                      5                     b. The Air Force's Fourth Five-Year Review Report for Former Mather Air
                      6                        Force Base, dated September 30, 2015 ("Fourth Review"), acknowledged
                      7                        PFAS as emerging contaminants that presented real or potential threats to
                      8                        human health, and recognized that PFOA and PFOS were present in soil
                      9                        and groundwater at the Mather Base, including in the Main Base/SAC
                     10                        Area and Site 7 contaminated groundwater plumes. Because sampling
                     11                        conducted in September 2014 detected PFOS at the influent and effluent
                     12                        of Main Base/SAC Area treatment plant at 0.235 μg/L and 0.230 μg/L,
                     13                        respectively - concentrations that exceeded the 2009 HA and that
                     14                        confirmed the ineffectiveness of air stripping to remove PFAS, the Air
                     15                        Force, in the Fourth Review, decided that it could not determine that the
                     16                        original remedy provided long term protection of human health, and
                     17                        recommended follow-up sampling to determine the extent of PFAS in
                     18                        groundwater.
                     19                     c. According to the Air Force's report Final Perfluorinated Compounds
                     20                        Determination at Multiple BRAC Bases Site Investigation Report, Former
                     21                        Fire Training Area FT011P, Mather Air Force Base, dated November
                     22                        2016, between March and April 2015 the Air Force caused twenty-nine
                     23                        grab groundwater samples from twenty existing groundwater monitoring
                     24                        wells at and in the vicinity of a former fire-fighting training area of the
                     25                        Mather Base, along with influent and effluent samples from an air
                     26                        stripping system designed to remove and treat groundwater contaminated
                     27                        with VOCs, to be collected and tested for PFAS. Fourteen primary
                     28                        groundwater samples contained PFOA and PFOS above the 2009 HAs.
       LAW OFFICES
Allen Matkins Leck Gamble                                                -8-
   Mallory & Natsis LLP
                                                                      Case No.
                            1123686.16/SF                      COMPLAINT FOR DAMAGES
                            Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 9 of 119


                      1                        The maximum concentration of PFOA was detected at 891 μg/L, and the
                      2                        maximum concentration of PFOS was detected at 19 μg/L, three and two
                      3                        orders of magnitude, respectively, higher than the 2009 HAs. PFOS and
                      4                        PFOA were also detected in both influent and effluent at the Mather Base
                      5                        air stripping system, at concentrations that exceeded the 2016 HA. In this
                      6                        report the Air Force acknowledged: "Because PFOS and PFOA are not
                      7                        volatile, groundwater treatment by air stripping is not expected to
                      8                        substantively reduce concentrations of those compounds in groundwater."
                      9                     d. A consultant's report dated November 30, 2016, prepared for the Air
                     10                        Force, entitled Final Main Base/Strategic Air Command Area
                     11                        Perfluorinated Compounds (PFC) Sampling Results included data from
                     12                        sampling in May 2016 demonstrating that the concentrations of PFOA
                     13                        and PFOS in multiple extraction wells, and in both Mather Base GET
                     14                        System influent and effluent, individually or in combination, exceeded
                     15                        the 2016 HA.
                     16                     e. The Air Force's August 2018 Draft Site Inspection Report for AFFF,
                     17                        Former Mather, stated that from December 2016 to July 2018 the Air
                     18                        Force collected groundwater samples, drinking water samples, and
                     19                        Mather GET System samples. These confirmed the presence of PFOS
                     20                        and PFOS in the Nut Plains Well and groundwater across the Mather
                     21                        Base in concentrations exceeding the 2016 HA.
                     22               18.   Cal-Am is informed and believes, and on the basis of such information and
                     23 belief alleges, that in or about January 2018 the Air Force commenced GAC treatment
                     24 system of Mather GET Systems effluent, in order to remove PFOS and PFOA, prior to re-
                     25 injection of that effluent to the groundwater.
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                                -9-
   Mallory & Natsis LLP
                                                                      Case No.
                            1123686.16/SF                      COMPLAINT FOR DAMAGES
                            Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 10 of 119


                      1 The Air Force's Re-injection of PFOA-and PFOS-Contaminated Water Into the
                            Groundwater Contaminated the Nut Plains Wells, Necessitating Installation of a
                      2 Wellhead Treatment System
                      3
                                      19.   The Nut Plains Well was tested for PFOA and PFOS beginning in 2014 in
                      4
                            connection with UCMR3 testing requirements. PFOA and PFOS were both detected in the
                      5
                            Nut Plains Well in 2014, 2015 and 2016. Cal-Am removed the Nut Plains Well from
                      6
                            service in May 2016, shortly after EPA published the 2016 HA.
                      7
                                      20.   In connection with an investigation conducted by the California Regional
                      8
                            Water Quality Control Board, Central Valley Region ("Regional Board"), The Boeing
                      9
                            Company commissioned an examination of the source of PFOA and PFOS in the Nut
                     10
                            Plains Well. The Boeing Company's March 27, 2018 report ("Boeing Report") confirmed
                     11
                            that the PFAS in Nut Plains Wells was caused by the Air Force's practice of re-injecting
                     12
                            PFOS- and PFOS--contaminated water, after treatment for VOCs, into the same aquifer
                     13
                            from which Cal-Am extracts groundwater at the Nut Plains Well.
                     14
                                      21.   Cal-Am is informed and believes, and on the basis of such information and
                     15
                            belief alleges, and the Air Force has acknowledged, that PFOS- and PFOA-contaminated
                     16
                            groundwater that the Air Force re-injected into the aquifer near the Mather Base migrated
                     17
                            off-site and contaminated the Nut Plains Well.
                     18
                                      22.   By letter dated March 23, 2018, the Regional Board stated its conclusion that
                     19
                            that the PFOA and PFOS in the Nut Plains Well originated from the Mather Base, and
                     20
                            urged the Air Force to reimburse Cal-Am for costs incurred to install the GAC treatment
                     21
                            system and operating costs associated with the treatment system.
                     22
                                      23.   In 2017, Cal-Am installed the GAC treatment system at Nut Plains Well to
                     23
                            remove PFOA and PFOS from the groundwater extracted by that well prior to pumping
                     24
                            this water into the Suburban-Rosemont system for delivery to its customers. In August
                     25
                            2017, after completion of installation of the GAC treatment system, Cal-Am resumed
                     26
                            operation of the Nut Plains Well and commenced treatment of Nut Plains Well effluent
                     27
                            through the GAC treatment system. Cal-Am incurred costs of $1,292,899.12 to install the
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                               -10-
   Mallory & Natsis LLP
                                                                      Case No.
                            1123686.16/SF                      COMPLAINT FOR DAMAGES
                            Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 11 of 119


                      1 GAC system and, during the first two years of operation of the GAC treatment system,
                      2 incurred an additional $67,908.56 in monitoring and testing costs. The GAC treatment
                      3 system has successfully reduced PFOA and PFOS concentrations in water extracted by the
                      4 Nut Plains Well to levels that meet all health-based drinking water standards imposed by
                      5 federal and California state law.
                      6               24.   On or about March 9, 2019, Cal-Am served the Air Force with its
                      7 Administrative Claim, setting forth its claims for compensation for the construction of the
                      8 GAC treatment system at Nut Plains Well, pursuant to the provisions of the Federal Tort
                      9 Claims Act, 28 U.S.C. §§ 1346(b), 2671-2680. A true and correct copy of the
                     10 Administrative Claim is attached hereto as Exhibit A. The Air Force did not respond to
                     11 the Administrative Claim within six months of receipt thereof. As a result, the
                     12 Administrative Claim was deemed denied on or about September 9, 2019 pursuant to 28
                     13 U.S.C. § 2675(a). By letter to Cal-Am dated September 17, 2019, the Air Force formally
                     14 notified Cal-Am of its denial of the Administrative Claim.
                     15
                     16                                    FIRST CLAIM FOR RELIEF
                     17                                           (Public Nuisance)
                     18               25.   Cal-Am realleges and incorporates the allegations of paragraphs 1 through
                     19 24 as though fully set forth herein.
                     20               26.   The Air Force failed to use due care in its use, handling, management, and/or
                     21 disposal of AFFF containing PFOA and PFOS at the Mather Base from the early 1970s to
                     22 about 1984, resulting in the release of PFOS and PFOA to the soil and groundwater at and
                     23 in the vicinity of the Mather Base, thereby contaminating groundwater, which under
                     24 California law was and is a source of drinking water.
                     25               27.   As a proximate result of the Air Force's use, handling, management, and/or
                     26 disposal of AFFF containing PFOA and PFOS, the Air Force created a condition that was
                     27 harmful to health by contaminating a source of drinking water, affecting a substantial
                     28 number of people at the same time.
       LAW OFFICES
Allen Matkins Leck Gamble                                               -11-
   Mallory & Natsis LLP
                                                                      Case No.
                            1123686.16/SF                      COMPLAINT FOR DAMAGES
                            Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 12 of 119


                      1               28.   The Air Force failed to use due care in its practice of injecting PFOA- and
                      2 PFOS-contaminated effluent from the Mather GET systems into the groundwater at and
                      3 near the Mather Base, from in or about 1998 to in or about January 2018.
                      4               29.   Effluent from one or more of the Mather GET Systems that contained PFOA
                      5 and PFOS and that the Air Force injected into groundwater contaminated the Nut Plains
                      6 Well, a drinking water supply well, with substances that are harmful to health. The Air
                      7 Force's acts and omissions thereby created a condition that was harmful to health by
                      8 contaminating a source of drinking water in the Suburban-Rosemont drinking water supply
                      9 system, affecting an entire community or neighborhood or a considerable number of
                     10 persons, at the same time.
                     11               30.   The Air Force's foregoing acts and omissions, and each of them, obstructed
                     12 Cal-Am's free use of its property, including the Nut Plains Well, so as to interfere with
                     13 Cal-Am's comfortable enjoyment of that property, and as such was specially injurious to
                     14 Cal-Am.
                     15               31.   Cal-Am did not consent to the Air Force's acts and omissions, as alleged
                     16 herein.
                     17               32.   The public nuisance alleged herein was abatable and as such constituted a
                     18 continuing public nuisance under the laws of the State of California.
                     19               33.   In addition to constituting a continuing public nuisance, the nuisance alleged
                     20 herein also constitutes a continuing public nuisance per se, in that the Air Force failed to
                     21 comply with Underground Injection Control ("UIC") program regulations promulgated
                     22 under the Safe Drinking Water Act, 40 C.F.R. § 144.1 et seq., including without limitation
                     23 40 C.F.R. § 144.12, which prohibits any injection activity that allows the movement of
                     24 fluid containing "any contaminant into underground sources of drinking water, if the
                     25 presence of that contaminant may . . . adversely affect the health of persons." 40 C.F.R. §
                     26 144.12(a).
                     27               34.   As a proximate result of the continuing public nuisance and continuing
                     28 public nuisance per se created by the Air Force as alleged herein, Cal-Am suffered
       LAW OFFICES
Allen Matkins Leck Gamble                                               -12-
   Mallory & Natsis LLP
                                                                      Case No.
                            1123686.16/SF                      COMPLAINT FOR DAMAGES
                            Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 13 of 119


                      1 damages in the amount of $1,292,899.12, incurred in the acquisition and installation of the
                      2 GAC system to abate the nuisance. Moreover, during the first two years of operation of
                      3 the GAC treatment system, Cal-Am suffered an additional $67,908.56 in damages,
                      4 incurred as necessary costs of monitoring and testing the groundwater at the Nut Plains
                      5 Well.
                      6               35.   Pursuant to the Federal Tort Claims Act, the United States is liable for the
                      7 Air Force's acts and omissions as alleged herein.
                      8               Wherefore, Cal-Am prays for relief as set forth below.
                      9                                   SECOND CLAIM FOR RELIEF
                     10                                            (Private Nuisance)
                     11               36.   Cal-Am realleges and incorporates the allegations of paragraphs 1 through
                     12 35 as though fully set forth herein.
                     13               37.   The Air Force failed to use due care in its use, handling, management, and/or
                     14 disposal of AFFF containing PFOA and PFOS at the Mather Base from the early 1970s to
                     15 about 1984, resulting in the release of PFOS and PFOA to the soil and groundwater at and
                     16 in the vicinity of the Mather Base, thereby contaminating groundwater, which under
                     17 California law was and is a source of drinking water.
                     18               38.   The Air Force failed to use due care in its practice of injecting PFOA- and
                     19 PFOS-contaminated effluent from the Mather GET systems into the groundwater at and
                     20 near the Mather Base, from in or about 1998 to in or about January 2018.
                     21               39.   Effluent from one or more of the Mather GET Systems that contained PFOA
                     22 and PFOS and that the Air Force injected into groundwater contaminated the Nut Plains
                     23 Well, a drinking water supply well, with substances that are harmful to health, thereby
                     24 impairing Cal-Am's ability to serve safe and healthful drinking water to its customers and
                     25 necessitating Cal-Am's removal of the Nut Plains Well from service until the well could be
                     26 equipped with a wellhead treatment system that is effective at removing PFOA and PFOS
                     27 from water.
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                               -13-
   Mallory & Natsis LLP
                                                                      Case No.
                            1123686.16/SF                      COMPLAINT FOR DAMAGES
                            Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 14 of 119


                      1               40.   The Air Force's foregoing acts and omissions, and each of them, obstructed
                      2 Cal-Am's free use of its property, including the Nut Plains Well, so as to interfere with
                      3 Cal-Am's comfortable enjoyment of that property.
                      4               41.   Cal-Am did not consent to the Air Force's acts and omissions, as alleged
                      5 herein.
                      6               42.   The nuisance alleged herein was abatable and as such constituted a
                      7 continuing nuisance under the laws of the State of California.
                      8               43.   In addition to constituting a continuing private nuisance, the nuisance alleged
                      9 herein also constitutes a continuing private nuisance per se in that the Air Force failed to
                     10 comply with UIC program regulations promulgated under the Safe Drinking Water Act, 40
                     11 C.F.R. § 144.1 et seq., including without limitation 40 C.F.R. § 144.12, which prohibits
                     12 any injection activity that allows the movement of fluid containing "any contaminant into
                     13 underground sources of drinking water, if the presence of that contaminant may . . .
                     14 adversely affect the health of persons." 40 C.F.R. § 144.12(a).
                     15               44.   As a proximate result of the continuing private nuisances created by the Air
                     16 Force as alleged herein, Cal-Am suffered damages in the amount of $1,292,899.12,
                     17 incurred in the acquisition and installation of the GAC system to abate the nuisance.
                     18 Moreover, during the first two years of operation of the GAC treatment system, Cal-Am
                     19 suffered an additional $67,908.56 in damages, incurred as necessary costs of monitoring
                     20 and testing the groundwater at the Nut Plains Well.
                     21               45.   Pursuant to the Federal Tort Claims Act, the United States is liable for the
                     22 Air Force's acts and omissions as alleged herein.
                     23               Wherefore, Cal-Am prays for relief as set forth below.
                     24
                     25                                    THIRD CLAIM FOR RELIEF
                     26                                               (Negligence)
                     27               46.   Cal-Am realleges and incorporates the allegations of paragraphs 1
                     28 through 45 as though fully set forth herein.
       LAW OFFICES
Allen Matkins Leck Gamble                                               -14-
   Mallory & Natsis LLP
                                                                      Case No.
                            1123686.16/SF                      COMPLAINT FOR DAMAGES
                            Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 15 of 119


                      1               47.   Despite knowledge of the actual or potential toxicity of AFFF containing
                      2 PFOA and PFOS, of the mechanism by which contaminants released at ground surface
                      3 migrate to groundwater, of the fact that the aquifer beneath and in the vicinity of the
                      4 Mather Base is an underground source of drinking water, and of the proximity of drinking
                      5 water supply wells to the Mather Base, including the Nut Plains Well and others, that
                      6 could be impacted by contaminants released to groundwater at the Mather Base, the Air
                      7 Force failed to use due care in its use, handling, management, and/or disposal of AFFF
                      8 containing PFOA and PFOS at the Mather Base from the early 1970s to about 1984,
                      9 resulting in the release of PFOS and PFOA to the soil and groundwater at and in the
                     10 vicinity of the Mather Base, thereby contaminating groundwater, which under California
                     11 law was and is a source of drinking water.
                     12               48.   As a proximate result of the Air Force's failure to use due care in its
                     13 handling, storage or use of products containing PFOA and/or PFOS at the Mather
                     14 Base, groundwater in the Nut Plains Well, which is a source of drinking water in the
                     15 Suburban-Rosemont water supply system operated by Cal-Am, became
                     16 contaminated with PFOA and PFOS.
                     17               49.   Despite knowledge of the toxicity of PFOA and PFOS, of its history of
                     18 use of products containing PFOA and PFOS at the Mather Base, of the mechanism
                     19 by which contaminants released at ground surface migrate to groundwater, of the
                     20 ineffectiveness of air stripping to remove PFOA and PFOS, of the fact that the
                     21 aquifer beneath and in the vicinity of the Mather Base is an underground source of
                     22 drinking water, and of the proximity of drinking water supply wells to the Mather
                     23 Base, including the Nut Plains Well and others, that could be impacted by
                     24 contaminants released to groundwater at the Mather Base, the Air Force,
                     25 commencing in 1998, re-injected groundwater that it knew or should have known to
                     26 contain PFOA and PFOS into the same aquifer from which Cal-Am extracts
                     27 groundwater at the Nut Plains Well.
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                              -15-
   Mallory & Natsis LLP
                                                                     Case No.
                            1123686.16/SF                     COMPLAINT FOR DAMAGES
                            Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 16 of 119


                      1               50.   As a proximate result of the Air Force's re-injection of the PFAS-
                      2 contaminated water into the aquifer, groundwater in the Nut Plains Well, which is a
                      3 source of drinking water in the Suburban-Rosemont water supply system operated
                      4 by Cal-Am, became contaminated with PFAS.
                      5               51.   Cal-Am first learned that the injection of PFOS- and PFOA-
                      6 contaminated groundwater by the Air Force was the cause of the contamination of
                      7 the Nut Plains Well in 2018 when it received a copy of a report, dated March 27,
                      8 2018, prepared on behalf of The Boeing Company at the request of the California
                      9 Regional Water Quality Control Board, that reached this conclusion.
                     10               52.   The acts and omissions of the Air Force and its employees described
                     11 herein constitute negligence under the laws of the State of California, and constitute
                     12 a failure by the Air Force and its employees to exercise due care.
                     13               53.   As a proximate result of the Air Force's negligence as alleged herein,
                     14 Cal-Am suffered damages in the amount of $1,292,899.12, incurred in the
                     15 acquisition and installation of the GAC system. Moreover, during the first two
                     16 years of operation of the GAC treatment system, Cal-Am suffered an additional
                     17 $67,908.56 in damages, incurred as necessary costs of monitoring and testing the
                     18 groundwater at the Nut Plains Well.
                     19               54.   Pursuant to the Federal Tort Claims Act, the United States is liable for
                     20 these negligent acts and/or omissions.
                     21               Wherefore, Cal-Am prays for relief as set forth below.
                     22
                     23                                  FOURTH CLAIM FOR RELIEF
                     24                                          (Negligence Per Se)
                     25               55.   Cal-Am realleges and incorporates the allegations of paragraphs 1 through
                     26 54 as though fully set forth herein.
                     27               56.   Despite knowledge of the toxicity of PFOA and PFOS, of its history of use
                     28 of products containing PFOA and PFOS at the Mather Base, of the mechanism by which
       LAW OFFICES
Allen Matkins Leck Gamble                                              -16-
   Mallory & Natsis LLP
                                                                     Case No.
                            1123686.16/SF                     COMPLAINT FOR DAMAGES
                            Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 17 of 119


                      1 contaminants released at ground surface migrate to groundwater, of the ineffectiveness of
                      2 air stripping to remove PFOA and PFOS, of the fact that the aquifer beneath and in the
                      3 vicinity of the Mather Base is an underground source of drinking water, and of the
                      4 proximity of drinking water supply wells to the Mather Base, including the Nut Plains
                      5 Well and others, that could be impacted by contaminants released to groundwater at the
                      6 Mather Base, the Air Force, commencing in 1998, re-injected groundwater that it knew or
                      7 should have known to contain PFOA and PFOS into the same aquifer from which Cal-Am
                      8 extracts groundwater at the Nut Plains Well. In doing so, the Air Force failed to exercise
                      9 due care and failed to comply with UIC program regulations promulgated under the Safe
                     10 Drinking Water Act, 40 C.F.R. § 144.1 et seq., including without limitation 40 C.F.R. §
                     11 144.12, which prohibits any injection activity that allows the movement of fluid containing
                     12 "any contaminant into underground sources of drinking water, if the presence of that
                     13 contaminant may . . . adversely affect the health of persons." 40 C.F.R. § 144.12(a).
                     14               57.   As a proximate result of the Air Force's re-injection of the PFOA- and
                     15 PFOS-contaminated water into the aquifer in violation of , groundwater in the Nut Plains
                     16 Well, which is a source of drinking water in the Suburban-Rosemont water supply system
                     17 operated by Cal-Am, became contaminated with PFOA and PFOS.
                     18               58.   The UIC regulations were intended to prevent the type of injury caused by
                     19 the Air Force's improper re-injection of the PFOA- and PFOS-contaminated water into the
                     20 aquifer using injection wells at the Mather Base.
                     21               59.   Cal-Am is one of the classes of persons the UIC regulations were designed to
                     22 protect.
                     23               60.   Cal-Am first learned that the injection of PFOS- and PFOA-contaminated
                     24 groundwater by the Air Force was the cause of the contamination of the Nut Plains Well in
                     25 2018 when it received a copy of a report, dated March 27, 2018, prepared on behalf of The
                     26 Boeing Company at the request of the California Regional Water Quality Control Board,
                     27 that reached this conclusion.
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                               -17-
   Mallory & Natsis LLP
                                                                      Case No.
                            1123686.16/SF                      COMPLAINT FOR DAMAGES
                            Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 18 of 119


                      1               61.   The acts and omissions of the Air Force and its employees described herein
                      2 constitute negligence per se under the laws of the State of California, including Cal. Evid.
                      3 Code § 669.
                      4               62.   As a proximate result of the Air Force's negligence as alleged herein, Cal-
                      5 Am suffered damages in the amount of $1,292,899.12, incurred in the acquisition and
                      6 installation of the GAC system. Moreover, during the first two years of operation of the
                      7 GAC treatment system, Cal-Am suffered an additional $67,908.56 in damages, incurred as
                      8 necessary costs of monitoring and testing the groundwater at the Nut Plains Well.
                      9               63.   Pursuant to the Federal Tort Claims Act, the United States is liable for these
                     10 negligent acts and/or omissions.
                     11               Wherefore, Cal-Am prays for relief as set forth below.
                     12                                     FIFTH CLAIM FOR RELIEF
                     13                                                (Trespass)
                     14               64.   Cal-Am realleges and incorporates the allegations of paragraphs 1 through
                     15 63 as though fully set forth herein.
                     16               65.   Cal-Am owns the Nut Plains Well and water utility assets that are the subject
                     17 matter of this Complaint.
                     18               66.   The Air Force's use, handling, management, and/or disposal of AFFF
                     19 containing PFOA and PFOS, its re-injection of PFOA- and PFOS-contaminated
                     20 groundwater, and its failure to treat effluent from the Mather GET Systems for PFOA- and
                     21 PFOS prior to re-injection into the groundwater until January 2018, all conducted without
                     22 the exercise of due care, each caused PFOA and PFOS to contaminate the groundwater in
                     23 Nut Plains Well.
                     24               67.   Cal-Am did not consent to the Air Force's acts or omissions which resulted
                     25 in the contamination of Nut Plains Well groundwater with PFOA and PFOS.
                     26               68.   The acts and omissions of the Air Force and its employees described herein
                     27 constitute a continuing trespass under the laws of the State of California.
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                               -18-
   Mallory & Natsis LLP
                                                                      Case No.
                            1123686.16/SF                      COMPLAINT FOR DAMAGES
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 19 of 119
    Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 20 of 119




                                Exhibit A
                      TO COMPLAINT FOR DAMAGES UNDER

                 FEDERAL TORT CLAIMS ACT (28 U.S.C. §§ 2671-2680)

                     CALIFORNIA-AMERICAN WATER COMPANY

                                        V.

                           UNITED STATES OF AMERICA




0.0/
 - /1-17-20/ /


                                                                          20
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 21 of 119




                                                                      21
         Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 22 of 119




                                                                                                                                                      FORM APPROVED
                CLAIM FOR DAMAGE,                                     INSTRUCTIONS: Please read carefully the instructions on the
                                                                                                                                                      0MB NO.
                                                                      reverse side and supply information requested on both sides of this
                 INJURY, OR DEATH                                     form . Use additional sheet(s) if necessary. See reverse side for               1105-0008
                                                                      additional instructions.

 1. Submit To Appropriate Federal Agency :                                                       2. Name, Address of claimant and claimant's personal representative, If
                                                                                                 any. (See instructions on reverse .) (Number, Street, City, State and Zip
  United States Air Force                                                                        Code)
  Claims and Tort Litigation Division                                                            California-American Water Company
  1500 West Perimeter Road, Suite 1700                                                           655 W. Broadway, Suite 1410
  Joint Base Andrews , MD 20762 .                                                                San Diego, CA 92101
                                                                                                 Contact: Timothy J . Miller, Senior Director

 3. TYPE OF EMPLOYMENT                     4. DATE OF BIRTH           5. MARITAL STATUS          6. DATE AND DAY OF AC CIDENT                         7. TIME (A.M. OR P .M.)
   □ MILITARY ~CIVILIAN                    Formed 1965                 N/A                         N/A                                                   N/A

 8. Basis of Claim (State in detail t_he known facts and circumstances attending the damage, injury, or death , identifying persons and property involved , the
    place of occurrence and the cause thereof. Use additional pages if necessary.)

        Please see attached .




 9,                                                                               PROPERTY DAMAGE

 NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).
 NIA

 BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF DAMAGE AND THE LOCATION WHERE PROPERTY MAY BE INSPECTED.
 ~See Instructions on reverse side.l
  ut Plains Well Is a groundwa er supply well in Rancho Cordova, California, and part of claimant's Suburban-Rosemont drinking water system. The Well has
 been contaminated with per- and polyfluoroalkyl substances ("PFAS"), necessitating installation of a granular activated carbon treatment system.


 10.                                                                   PERSONAL INJURY/WRONGFUL DEATH

 STATE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM . IF OTHER THAN CLAIMANT, STATE NAME OF
 INJURED PERSON OR DECEDENT .
      NIA.




 11 .                                                                                  WITNESSES

                                    NAME                                                         ADDRESS (Number, Street. City, State, and Zip Code)

Timothy      J . Miller                                                 California-American Water Company, 655 W. Broadway, Suite 1410, San Diego , CA 92101
S. Audie Foster                                                         California-American Water Company, 4701 Beloit Drive, Sacramento , CA 95838
Timothy Hasler                                                          California-American Water Company , 4701 Beloit Drive . Sacramento , CA 95838



 12. (See instructions on reverse.)                                          AMOUNT OF CLAIM (in dollars)

 12a. PROPERTY DAMAGE                      12b. PERSONAL INJURY                            12c. WRONGFUL DEATH                    12d TOTAL (Failure to specify may cause
                                                                                                                                      forfeiture of your rtghts.)
                          $1,360 ,807.68                                                                                                           $1,360,807.68

 I CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
 FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM

 13a~                        CLAIMA~                  on reverse side.)                          13b, Phone number of person signing form             14. D:J t OF St NATURE
                                                                                                                 619-446-4771
                                                                                                                                                        ~ lCf 2<:)[ 9
 l              ,7              ~    IL PENAL TY FOR PRESENTING                                              CRIMINAL PENAL TY FOR PRESENTING FRAUDULENT
                                         FRAUDULENT CLAIM                                                         CLAIM OR MAKING FALSE STATEMENTS

 The claimant is liable to the United States Government for the civil penalty of not less than   Fine of not more than $10,000 or imprisonment for not more than 5 years or both.
 $5,000 and not more than $10,000, plus 3 times the amount of damages sustained                  (See 18 U.S.C. 287 , 1001 .)
 by the Government. (See 31 U.S.C. 3729.)

95-109                                                                           NSN 7540-00-634-4046                                   STANDARD FORM 95
                                                                                                                                        PRESCRIBED BY DEPT OF JUSTICE
                                                                                                                                        28 CFR 14.2




                                                                                                                                                                                22
        Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 23 of 119



                                                                                  INSURANCE COVERAGE

In order that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of his vehicle or property

15. Do you carry accident insurance?     oc Yes    If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number                    □ No

  lnsura11ce company: Travelers Property Casualty Company of America, c/o Marsh USA, Inc., 1166 Avenue of the Americas,
  New York, NY 10036
  Policy number: TC2J-GLSA-260T3317

16. Have you filed a claim on your insurance carrier in this instance, and if so, is it full coverage or deductible?   OYes           lii]No       17, If deductible, state amount.

 Cal Am does not maintain an insurance policy that would cover the property damage that is
 the subject of this claim.                                                                                                                                            NIA

16. If a claim has been filed with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts.)

 NIA



19, Do you carry public liability and property damage insurance? IC Yes         If yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code).        11   No

 Insurance company: Travelers Property Casualty Company of America, clo Marsh USA, Inc., 1166 Avenue of the Americas,
 New York, NY 10036



                                                                                        INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
employee(s) was involved in the incident. If the incidentinvolves more than one claimant, each claimant should submit a separate claim
form.

                                                         Complete all items - Insert the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL                                   DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL                            INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN                                   THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY                                   lWO YEARS AFTER THE CLAIM ACCRUES.

Failure to completely execute this fonn or to supply the requested material within              The amount claimed should be substantiated by competent evidence as follows:
two years from the date the claim accrued may render your claim invalid, A claim is
deemed presented when it is received by the appropriate agency, not when it is                    (a) In support of the claim for personal injury or death, the claimant should submit a written
mailed.                                                                                         report by the attending physician, showing the nature and extent of injury, the nature and
                                                                                                extent of treatment, the degree of permanent disability, if any, the prognosis, and the period
                                                                                                of hospitalization, or incapacitation, attaching itemized bills for medical, hospital, or burial
If instruction is needed in completing this form. the agency listed in item #1 on the reverse   expenses actually incurred.
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 26, Code of Federal Regulations, Part 14,
Many agencies have published supplementing regulations. If more than one agency is                (b) In support of claims for damage to property, which has been or can be economically
involved, please state each agency.                                                             repaired, the claimant should submit at least two itemized signed statements or estimates by
                                                                                                reliable, disinterested concerns, or, if payment has been made, the itemized signed receipts
                                                                                                evidencing payment.
The claim may be filed by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or legal representative          (cJ In support of claims for damage to property which is not eccnomically repairable, or if
must be presented in the name of the claimant If the claim is signed by the agent or legal      the property is lost or destroyed, the claimant should submit statements as to the original cost
representative, it must show the title or legal capacity of the person signing and be           of the property, the date of purchase, and the value of the property, both before and after the
accompanied by evidence of his/her authority to present a claim on behalf of the claimant       accident. Such statements should be by disinterested competent persons, preferably
as agent, executor, administrator, parent, guardian or other representative.                    reputable dealers or officials familiar with the type of property damaged, or by two or more
                                                                                                competitive bidders, and should be certified as being just and correct.

If claimant intends to file tor both personal injury and property damage, the amount for each
must be shown in item #12 of this form.                                                           (d) Failure to specify a sum certain will render your claim invaltd and may result In
                                                                                                forfeiture of your rights.

                                                                                   PRIVACY ACT NOTICE
This Notice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and            B. Principal Purpose: The information requested is to be used in evaluating claims,
concerns the information requested in the letter to which this Notice is attached               C Routine Use: See the Notices of Systems of Reccrds for the agency to whom you
   A. Authority: The requested information is solicited pursuant to one or more of                 are submitting this form for this information.
      the following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 26 U.S.C. 2671 et seq.,               D. Effect of Failure to Respond: Disclosure is voluntary, However, failure to supply
      28 C.FR Part 14.                                                                             the requested information or to execute the form may render your claim "invalid".

                                                                         PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose of the Paperwork Reduction Act, 44 U S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per response,
including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts Branch, Attention:
Paperwork Reduction Staff, Civil Division, U,S, Department of Justice, Washington, D.C. 20530 or to the Office of Management and Budget Do not mail completed form(s) to these
addresses.

                                                                                                                                                                               SF 95         BACK




                                                                                                                                                                                                 23
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 24 of 119



 Attachment for SF 95, Question 8
 Basis of Claim

 This attachment states the basis for claimant California-American Water Company's ("Cal Am")
 administrative claim to the United States Air Force ("Air Force").

                                           Summary

 As further detailed in this claim, the Air Force's use of aqueous film-forming foam ("AFFF") at
 the former Mather Air Force Base ("MAFB") near Rancho Cordova, California from the 1970s
 to 1984, and the Air Force's re-injection of groundwater treated by air stripping from the late
 1990s until 2018, proximately caused the contamination of Cal Am's "Nut Plains Well," a
 groundwater supply well owned and operated by Cal Am, with per- and polyfluoroalkyls
 ("PF AS"). This contamination constitutes a continuing nuisance and trespass under California
 law. Arcade Water Dist. v. United States, 940 F.2d 1265, 1267-68 (9th Cir. 1991) (leaching of
 contaminants from historic military activities constitutes continuing nuisance); Mangini v.
 Aerojet-General Corp., 12 Cal. 4th 1087, 1097 (1996). The Air Force's re-injection of PFAS-
 contaminated groundwater violated the Underground Injection Control ("UIC") program
 regulations promulgated under the Safe Drinking Water Act, 40 C.F.R. § 144.1 et seq., including
 without limitation 40 C.F.R. § 144.12, which prohibits any injection activity that allows the
 movement of fluid containing "any contaminant into underground sources of drinking water, if
 the presence of that contaminant may ... adversely affect the health of persons." PFAS are
 "contaminants," the presence of which in drinking water may adversely affect human health, and
 the Air Force's long-term injection of PF AS-contaminated water allowed the movement of water
 containing PFAS into underground sources of drinking water. 40 C.F.R. § 144.3. In order to
 address the PF AS contamination of the Nut Plains Well, Cal Am installed a granular activated
 carbon ("GAC") treatment system at the Well in 2017, at an initial cost of $1,292,899.12. Cal
 Am has also incurred and will continue to incur costs of monitoring and testing of the GAC
 treatment system. As of the date of submission of this claim, monitoring and testing costs
 incurred by Cal Am within the past two years total $67,908.56.

                                          Background

 The Nut Plains Well is a groundwater supply well that is part of Cal Am's Suburban-Rosemont
 drinking water supply system, which is a Community Water System (System No. CA3410010)
 pursuant to the Safe Drinking Water Act, 42 U.S.C. § 300f(15). The Nut Plains Well was
 installed in 1962. Cal Am acquired the Nut Plains Well from Citizens Utilities Company through
 an Asset Purchase Agreement dated October 15, 1999. (See excerpt of Asset Purchase
 Agreement dated Oct. 15, 1999, at Schedule 1.1.l(a), p. 6, attached hereto as Exhibit A.) Cal
 Am's purchase of the Nut Plains Well concluded on January 15, 2002. Since that time, Cal Am
 has operated the Nut Plains Well, a permitted drinking water source (PS Code 3410010-10) that
 has been used continuously for drinking water supply purposes from at least 2002 to 2016.

 According to reports authored by or for the Air Force, the Air Force used AFFF containing two
 types of PF AS, perfluorooctanesulfonic acid ("PFOS") and perfluorooctanoic acid ("PFOA") in
 fire-fighting training and fire suppression exercises at MAFB from the early 1970s to about
 1984. As acknowledged in the Final Site Investigation Report, Former Fire Training Area
 FTOJ JP ("Final FT0l lP SIR"), these exercises likely resulted in releases of PF AS to surface
 soil, which leached into groundwater underlying the site. In 1993, MAFB was decommissioned



 1096164. ll/SF
 371546-00042/2-8- l 9/vclvc




                                                                                                   24
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 25 of 119




 as an active air base under the Base Realignment and Closure Act ("BRAC''). Since 1996 or
 1998, the Air Force has operated a groundwater extraction and treatment system at MAFB
 ("Mather GET") to treat a groundwater plume containing volatile organic compounds ("VOCs").
 With the Mather GET, the Air Force treated VOC-contaminated groundwater via air stripping,
 and then re-injected the treated water through four injection wells into an aquifer. Air stripping is
 ineffective at removing PF AS. Cal Am extracts drinking water from this aquifer by operation of
 a number of supply wells, including the Nut Plains Well.

                                  PF AS Assessments and Regulatory History

 For years before the United States Environmental Protection Agency ("EPA") published health
 advisories for PF AS, publically released assessments have connected the use of AFFF to PF AS,
 and have indicated that PF AS may be harmful to human health. In 2002, for instance, the
 Organisation for Economic Co-operation and Development published its Hazard Assessment of
 Perfluorooctane Sulfonate (PFOS) and Its Salts, which recommended further examination of
 PFOS, because studies indicated that PFOS was widespread and persistent in the environment,
 and that exposure was toxic to mammals and associated with bladder cancer. Also in 2002, EPA
 published the Revised Draft Hazard Assessment of Perfluorooctonaic Acid and Its Salts, which
 connected the presence of PFOA to AFFF used near fire-training areas, and discussed
 "statistically significant" associations between PFOA and health impacts. On January 4, 2005,
 EPA released a similar Draft Risk Assessment of Potential Human Health Effects Associated with
 Perfluorooctonoic Acid (PFOA) and Its Salts, which concluded that PFOS had "suggestive
 evidence of carcinogenicity." On May 30, 2006, a panel of EP A's Science Advisory Board
 ("SAB") released a public review of EPA's assessment, in which SAB concluded that PFOA was
 "likely to be carcinogenic."

 In 2009, EPA's Office of Water developed and published a Provisional Health Advisory of 0.2
 µg/L for PFOS (200 parts per trillion, or "ppt") and 0.4 µg/L for PFOA (400 ppt) (collectively,
 the "2009 HAs"), based on the potential toxicity of the chemicals to human health. On May 2,
 2012, the EPA published its third Unregulated Contaminant Monitoring Regulations ("UCMR
 3"), identifying PFOA and PFOS as unregulated contaminants to be monitored in public water
 systems. Shortly thereafter, on August 27, 2012, the Air Force released its Interim Air Force
 Guidance on Sampling and Response Actions for Perfluorinated Compounds at Active and
 BRAC Installations, which acknowledged that PFAS have a "demonstrated toxicity," stated the
 Air Force would exercise due diligence with regards to PF AS to protect human health, and
 established a process for assessing PF AS at Air Force restoration sites.

 On May 25, 2016, the EPA released a new health advisory of 0.07 parts per billion (70 ppt) for a
 combined concentration of PFOA and PFOS (the "2016 HA"). Most recently, on June 26, 2018,
 the Division of Drinking Water of California's State Water Resources Control Board ("DDW")
 established a "notification level" of 14 ppt for PFOA and 13 ppt for PFOS, and a "Response
 Level" of 70 ppt for combined PFOA and PFOS.

                        The Air Force's Knowledge of PFAS at the Mather Air Force Base

 Numerous sampling activities conducted by the Air Force at MAFB after publication of the 2009
 HA have demonstrated that PF AS were present in groundwater significantly in excess of EPA



 1096164. l 1/SF
 37 l 546-00042/2-8- l 9/vc/vc                        -2-




                                                                                                         25
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 26 of 119




 advisory levels, and have associated the presence of PFAS to Air Force use of AFFF. The MAFB
 Fourth Five-Year Review Report, dated September 30, 2015 ("Fourth Review"), identified PFAS
 as "emerging contaminants" that present real or potential threats to human health, and recognized
 the presence of PF AS on MAFB. According to the Air Force, the Fourth Review indicates that
 the Air Force sampled the Mather GET and Site 7 treatment systems for PFOS and PFOA as
 early as 2014, which identified a PFOS detection at 0.279 µg/L, above the 2009 HA. As a result,
 the Fourth Review recommended the Air Force conduct follow-up sampling to determine the
 extent of PF AS in groundwater, potential risks from PF AS exposure, and appropriate remedies to
 address PFAS.

 As further reported in the Final FT0l lP SIR, during March and April 2015 the Air Force's
 consultant Amee Foster Wheeler collected and tested twenty-nine grab groundwater samples
 from twenty existing groundwater monitoring wells at and in the vicinity of MAFB, as well as
 influent and effluent samples from the Mather GET, for PFOA and PFOS. Fourteen primary
 groundwater samples contained PFOA and PFOS above the 2009 HAs of 0.2 µg/L for PFOS and
 0.4 µg/L for PFOA. The maximum concentration of PFOA was detected at 891 µg/L, and the
 maximum concentration of PFOS was detected at 19 µg/L, three and two orders of magnitude,
 respectively, above the 2009 HAs. PFOS and PFOA were also detected in treated and re-injected
 groundwater. (See figure of groundwater sampling results from Final FR0l lP SIR, attached
 hereto as Exhibit B.)

 Furthermore, according to the Draft Site Inspection Report for AFFF, Former MAFB, dated
 August 2018 ("Draft AFFF SIR"), from December 2016 to July 2018 the Air Force installed two
 monitoring wells and collected groundwater samples, drinking water samples, and GET system
 samples. The results of these sampling efforts confirmed the presence of PFOS and PFOA in the
 Nut Plains Well (OFB-32) .. PFOS was detected at a maximum concentration of 107 ppt, and a
 maximum concentration of 122 ppt for combined PFOS and PFOA, in excess of the 2016 HA of
 70 ppt (.07 µg/L). Sampling results also further confirmed the presence of PFOS and PFOA in
 groundwater across multiple areas of the MAFB, with numerous samples in designated areas of
 historical AFFF use exceeding the 2016 HA.

 Despite notice of the toxicity of PF AS since at least the 2009 HA, and numerous testing results
 indicating that PF AS were present in groundwater and in GET system effluent in excess of
 health advisory levels as early as 2014, the Air Force continued to re-inject water treated by air
 stripping until early 2018, when the Air Force finally added GAC treatment to its MAFB GET
 system in order to avoid re-injection of PF AS-contaminated groundwater into area drinking
 water aquifers. The Air Force's re-injection of PF AS-contaminated groundwater violated UIC
 program regulations, including 40 C.F.R. § 144.12, which prohibits any injection activity that
 allows the movement of fluid containing "any contaminant into underground sources of drinking
 water, if the presence of that contaminant may ... adversely affect the health of persons."

                               Contamination at the Nut Plains Well

 To comply with the UCMR3, Cal Am tested its groundwater supply wells for PFAS in October
 2014 and April 2015, including the Nut Plains Well. When initial testing indicated that PFAS
 may be present in Nut Plains Well groundwater, Cal Am took the Well out of servi·ce. In August
 2017, after confirming that PFAS were present in Nut Plains Well groundwater above the EP A's


 1096164.11/SF
 371546-00042/2-8- l 9/vc/vc                     -3-




                                                                                                      26
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 27 of 119




 health advisory levels, Cal Am installed and began operation of a GAC treatment system at the
 Nut Plains Well.

 The Air Force's use of AFFF at MAFB resulted in the uncontrolled release of PFAS into the
 environment, and the eventual contamination of groundwater at and in the vicinity of MAFB.
 Moreover, the Air Force's extraction and reinjection of PF AS-contaminated groundwater is
 indisputably the proximate cause of the contamination of the Nut Plains Well with PFAS. A
 report commissioned by The Boeing Company in connection with an ongoing investigation by
 the California Regional Water Quality Control Board, Central Valley Region ("Regional
 Board"), concluded that the Air Force's re-injection of treated groundwater is the source of PFAS
 in the Nut Plains Well. (See March 27, 2018 Montgomery & Associates Report, attached hereto
 as Exhibit C.) Shortly thereafter, the Regional Board, by letter dated May 23, 2018, similarly
 concluded that the PF AS at Nut Plains Well originated from MAFB, and requested that the Air
 Force reimburse Cal Am for the installation and operating costs associated with the Nut Plains
 Well GAC system. (See May 23, 2018 Regional Board letter, attached hereto as Exhibit D.)

                                      Costs Incurred to Date

 Cal Am incurred costs of $1,292,899.12 to install the GAC system. Tables summarizing total
 installation costs and detailing costs invoiced to Cal Am by its contractors are attached hereto as
 Exhibit E. Supporting invoices for each of Cal Am's three primary contractors are attached
 hereto as Exhibit F.

 Cal Am has also incurred $67,908.56 in monitoring and testing costs in the past two years in
 connection with the Nut Plains Well GAC system. These costs were required by the operations
 and maintenance plan ("O&M Plan") approved by DDW for the GAC treatment system at Nut
 Plains Well. In particular, the O&M Plan required that Cal Am test and monitor GAC system
 influent and effluent for a wide range of regulated contaminants at various intervals within the
 first twelve weeks of system operation, required routine water quality monitoring for a wide
 range of regulated contaminants after the first twelve weeks of system operation, and required
 testing and monitoring of the bacteriological quality of water in the GAC system after system
 operation commenced. A table summarizing monitoring and testing costs incurred by Cal Am in
 connection with the Nut Plains Well GAC system is attached hereto as Exhibit G. Had the GAC
 treatment system not been installed, it would not have been necessary to incur any of these costs
 - including costs of testing and monitoring samples for contaminants other than PFOS or PFOA
 - and the GAC treatment system was necessitated solely by the PF AS contamination for which
 the Air Force is responsible.

 Cal Am's investigation is ongoing, and Cal Am reserves the right to supplement this claim with
 additional documentation and information.




 1096164.11/SF
 371546-00042/2-8-19/vc/vc                       -4-




                                                                                                       27
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 28 of 119




                     EXHIBIT A


                                                                      28
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 29 of 119



                                                            California




                                                    EXECUTION COPY

    I I 37"Jvl




                        ASSET PURCHASE AGREEMENT

                                  among

                       CITIZENS UTILITIES COMPANY
                                   AND
                        CERTAIN OF ITS AFFILIATES

                                   AND

                 AMERICAN WATER WORKS COMPANY, INC. AND
                  CALIFORNIA-AMERICAN WATER COMPANY


                                Dated as of

                              October 15, 1999




                                                                         29
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 30 of 119




                                                                                        California



                                       TABLE OF CONTENTS                                     Page

      ARTICLE 1     DEFIN1TIONS .................................................... I
           1.1      Certain Definitions ..... ·............................................ I

      ARTICLE 2     THE TRANSACTION .............................................                10
           2.1      Sale and Purchase of Assets .........................................        IO
           2.2      Excluded Assets ..................................................           l0
           2.3      Assumption of Certain Liabilities ....................................       11
           2.4      Consent of Third Parties ...........................................         14
           2.5      Closing ..........................................................           14
           2.6      Purchase Price ...................................................           15
                    2.6.1 Purchase Price .............................................           15
                    2.6.2 Payment of Initial Cash Payment ...............................        15
                    2.6.3 Estimated Closing Statement ..................................         15
                    2.6.4 Post~Closing Adjustment to Purchase Price ......................       16
                    2.6.5 Adjustment for Certain Liabilities ..............................      17
                    2.6.6 Additional Adjustment to the Purchase Price .....................      18
            2.7     Deliveries and Proceedings at Closing ................................       18
                    2.7.1 Deliveries to Buxer .........................................          18
                    2. 7 .2 Deliveries By Buver to the Seller Parties ........................   19
            2.8     Allocation of Considera·non .........................................        19
            2.9     Pro rations .......................................................          19

     ARTICLE 3      REPRESENTATIONS AND WARRANTIES OF SELLER ............... 20
          3. l      Qualification: No Interest in Other Entities ............................. 20
          3.2       Authorization and Enforceabilit):'. ..................................... 20
          ,., ,.,
            .),.)   No Violation of Laws or Agreements ................................. 21
            3.4     Financial Statements .............................................. 21
            3.5     No Changes ..................................................... 22
            3.6     Contracts ....................................................... 23
            3.7     Permits and Compliance With Laws Generall):'. .......................... 23
            3.8     Environmental Matters ............................................. 24
            3.9     Consents ................................................. : ....... 26
            3.10    Title ........................................................... 26
            3.11    Real Estate ...................................................... 26
            3.12    Taxes .......................................................... 27
            3.13    Patents and Intellectual Propert):'. Rights ............................... 27
            3.14    Accounts Receivable .............................................. 27
            3.15    Labor Relations .................................................. 27
            3.16    Employee Benefit Plans ............................................ 28
            3.17    Absence of Undisclosed Liabilities ................................... 29
            3.18    No Pending Litigation or Proceedings ................................. 30




                                                                                                      30
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 31 of 119




                                                                                             California



            3.19              Supplv of Utilities ................................................ 30
            3.20             ·insurance ....................................................... 30
            3.21              Relationship with Customers ........................................ 30
            3.22              WARN Act ...................................................... 31
            .)   ....
            -, '1"
                        .)   Condition of Assets ............................................... 31
            3.24             Brokerage ....................................................... 3 l
            3.25             All Assets ....................................................... 31
            3.26             Year 2000 Matters ................................................ 31

      ARTICLE 4              REPRESENTATIONS AND WARRANTIES OF PARENT AND BUYER ...                   32
           4.1               Ornanization and Good Standing .....................................     32
           4.2               Authorization and Enforceabilitv .....................................   32
           4.3               No Violation of Laws or Agreements .................................     33
           4.4               Consents ........................................................        33
           4.5               Financing .......................................................        33
           4.6               Brokerage .......................................................        34
           4.7               Insurance .......................................................        34

      ARTICLE 5 ADDITIONAL COVENANTS ...................................... 34
           5.1    Conduct of Business .............................................. 34
           5.2   Negotiations ..................................................... 35
           5.3   Disclosure Schedules .............................................. 36
           5.4   Mutual Covenants ................................................ 36
           5.5   Filings and Authorizations .......................................... 37
           5.6   Public Announcement ............................................. 37
           5.7   Further Assurances ................................................ 38
           5.8   Cooperation ...................................................... 38
           5.9   Employees; Employee Benefits ...................................... 39
           5.10 Emplovee Pension Plan ............................................ 42
           5.11  Employee Savings Plan ............................................ 42
           5.12 WelfareBenefits ................................................. 43
           5.13 Taxes .......................................................... 44
           5.14 Intentionally Omitted .............................................. 45
           5.15  Citizens' Guarantees and Surety Instruments ........................... 45
           5.16 Assumption of Seller Debt .......................................... 45
           5.17 Schedule of Penni ts ............................................... 45
           5.18 Title Infonnation ................................................. 45
           5.19   Transaction with Related Parties .................................... 45
           5.20 Approval by Citizens .............................................. 46
           5 .21 Supplemental Information .......................................... 46
           5.22 Non-Competition ................................................. 46
           5.23  Intentionally Omitted .............................................. 46
           5.24 Intentionally Omitted .............................................. 46


                                                         ii




                                                                                                           31
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 32 of 119




                                                                                       California



           5.25    Cooperation with Respect to Like-Kind Exchange ....................... 46
           5 .26   Transition Plan ................................................... 4 7
           5.27    Procedures regarding Refunds of Advances ............................ 4 7
           5.28    Title Insurance ................................................... 47

      ARTICLE 6    CONDITIONS PRECEDENT; TERMINATION ........................ 48
           6.1     Conditions Precedent to Obligations of Buver and Parent ................. 48
                   6.1.1 Performance of Agreements: Representations and Warranties ........ 48
                   6. l.2 Opinion of Counsel ......................................... 49'
                   6.1.3 HSR Act. ................................................. 49
                   6.1.4 Required PUC and Other Consents ............................. 49
                   6. l.5 Injunction: Litigation ........................................ 49
                   6.1.6 Documents ................................................ 49
                   6.1. 7 Related Closings ........................................... 49
           6.2     Conditions Precedent to Obligations of Seller Parties ..................... 50
                   6.2. l Performance of Agreements; Representations and Warranties ........ 50
                   6.2.2 Opinion of Counsel ......................................... 50
                   6.2.3 HSR Act .................................................. 50
                   6.2.4 Required PUC and Other Consents ............................. 50
                   6.2.5 l1_1jµnction: Litigation ........................................ 51
                   6.2.6 Documents ................................................ 51
                   6.2. 7 Related Closings ........................................... 51
           6.3     Tennination ..................................................... 51

     ARTICLE 7     CERTAIN ADDITIONAL COVENANTS ............................. 52
          7.1      Certain Taxes and Expenses ....... : ................................ 52
          7.2      Maintenance of Books and Records ................................... 52
          7.3      Survival ........................................................ 52
          7.4      Indemnification ................. : ................................ 55
                   7.4. l General Indemnification Obligations ............................ 55
                   7.4.2 General Indemnification Procedures ............................. 56
                   7.4.3 Indemnification for Negligence ................................ 59
           7.5     UCC Matters .................................................... 59
           7.6     Financial Statements ...... , ....................................... 59
           7.7     Collection of Receivables .......................................... 60

      ARTICLE 8 MISCELLANEOUS .............................................. 60
           8.1  Construction ..................................................... 60
           8.2  Notices ......................................................... 61
           8.3  Successors and Assigns ............................................ 62
           8.4  Exhibits and Schedules ............................................ 62
           8.5  Governing Law .................................................. 63
           8.6  Dispute Resolution ................................................ 63


                                                  Ill




                                                                                                    32
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 33 of 119




                                                                                 California



          8.7    Severabilitv ..................................................... 64
          8.8    No Third Partv Beneficiaries ........................................ 64
          8.9    Entire Agreement ................................................. 64
          8.10   Amendment and Waiver ........................................... 65
          8.11   Counterparts ..................................................... 65
          8.12   Headings ....................................................... 65
          8.13   Definitions ...................................................... 65
          8.14   No Implied Representation ......................................... 65
          8.15   Construction of Certain Provisions ................................... 66-
          8.16   Bulk Sales ...................................................... 66




                                              lV




                                                                                              33
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 34 of 119




                                                                                                                                  California



                                                               List of Schedules

       Schedule l. l. l ( a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           Real Estate
       Schedule 1.1. IO . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .Assumed Indebtedness
       Schedule 2.2.12 .................................................. Excluded Assets
       Schedule 2.6 ........................................................ Purchase Price
       Schedule 3.3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . No Violation of Laws or Agreements
       Schedule 3.4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Financial Statements
       Schedule 3.5 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         No Changes
     · Schedule 3.6 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         Contracts
       Schedule 3. 7 . . . . . . . . . . . . . . . . . . . . . . . . . . . Permits and Compliance with Laws Generally
       Schedule 3.8 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .Environmental Matters - Generally
       Schedule 3.8. 10. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Compliance with Water Standards
      Schedule 3.8. ! 1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .Deed Restriction
      Schedule 3.9 ................... , . . . . . . . . . . . . . . . . . . . . . . . .                             Seller Parties' Consents
       Schedule 3. IO . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        Title
      Scheduie 3 .11 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Real Estate Proceedings
      Schedule3.12 ........................ ·...............................                                                              Taxes
      Schedule 3 .15 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       Labor Rel_ations
      Schedule 3.16.1 ............................................. Employee Benefit Plans
      Schedule 3.16.4. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Employee Benefit Plans - Compliance
      Schedule 3.16.9 ......................... Employee Benefit Plans - Extraordinary Benefits
      Schedule 3.17 .................................... Absence of Undisclosed Liabilities
      Schedule 3.18 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . No Pending Litigation or Proceedings
      Schedule 3.19 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Supply of Utilities
      Schedule 3.20 .................................................... Seller's .Insurance
      Schedule 3.22 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . WARN Act
      Schedule 3.23 . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Condition of Assets
      Schedule 3.25 . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . All Assets
      Schedule 3.27 ..................................................... Product Liability
      Schedule 4.7 .................................................... Buyer's Insurance
      Schedule 5 .1. . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Conduct of Business
      Schedule 5.9.1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Employees
      Schedule 5.9.2 ....... , ............................... Collective Bargaining Agreements
      Schedule 5 .12 .. : . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. Former Employees
      Schedule 5.15 ................................................. Citizens' Guarantees
      Schedule 5.16 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Schedule of Permits
      Schedule 6.1. 7 .......................................... Related Purchase Agreements




                                                                          V




                                                                                                                                                   34
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 35 of 119

                                                                   Cali10m1a




                                               TABLE OF EXHIBITS

     Exhibit A   -     Form of Assumption Agreement

     Exhibit B   -     Form of Assignment and Bi 11 of Sale

     Exhibit C       - Intentionally Omitted

     Exhibit D   -     Intentionally Omitted

     Exhibit E   -     Fonn of Seller's Opinion of Counsel

     Exhibit F   -     Form of Buyer's Opinion of Counsel




                                                   vi




                                                                               35
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 36 of 119



                                                                                                        California



                                       ASSET PURCHASE AGREEl\lE:\'T

               THIS IS AN ASSET PURCHASE AGREEMENT (the "Agreement"), dated as of
      October 15, 1999, by and among Citizens Utilities Company, a Delaware corporation ("Citizens"),
      and each of the wholly-owned subsidiaries of Citizens named on the signature page hereof
      ( collectively with Citizens, ''Seller" or the "Seller Parties"), and American Water Works Company,
      Inc., a Delaware corporation ("Parent"), and California-American Water Company, a California
      corporation ("Buyer").

                                                      Background

              A.      Citizens Utilities Company of California is a public utility engaged, among other
      things, in the business of storing, supplying, distributing and selling water to the public, wholesale
      water transmission, and related services and activities in the State of California (the "Business").

              B.      Parent is a holding company which desires to cause the Buyer to purchase
      substantially all of the assets, properties and rights of the Seller Parties relating to the Business, and
      Seller desires to sell, and to cause the sale of, such assets, properties and rights, on the tenns and
      subject to the conditions set forth in this Agreement.

                                                         Terms

              NOW, THEREFORE, in consideration of the mutual representations, warranties, covenants
      and agreements contained herein and intending to be legally bound hereby, the parties hereto agree
      as follows:

                                                      ARTICLE 1

                                                    DEFINITIONS

                     1.1    Certain Definitions. As used in this Agreement, the following terms shall
      have the respective meanings ascribed to them in this Section:

                                 1. l.l "Acquired Assets" means, subject to Section 2.2, all of each Seller
      Party's right, title, and interest in. under and to all of the assets, properties and rights exclusively used
      in the Business as a going concern of every kind, nature and description existing on the Closing
      Date, wherever such assets, properties and rights are located and whether such assets, properties and
      rights are real, personal or mixed, tangible or intangible, and whether or not any of such assets,
      properties and rights have any value for accounting purposes or are carried or reflected on .or
      specifically referred to in Seller'.s books or financial statements, including all of the assets, properties
      and rights exclusively relating to the Business enumerated below:

                                        (a)     all real property described in Schedule 1. 1. 1(a), together with
      all fixtures, fittings, buildings, structures and other improvements erected thereon, and easements,




                                                                                                                      36
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 37 of 119



                                                                                                    California




      rights of \Vay, water lines, rights of use, licenses, railroad crossing agreements. hereditaments,
      tenements, privileges and other appurtenances thereto or otherwise exclusively related to the
      Business (such as appurtenant rights in and to public streets) (the "Real Estate");

                                      (b)     to the extent not included in clause (a) above. all water tanks.
      reservoirs, water works, plant and systems, purification and filtration systems, pumping stations,
      pumps. wells, mains, water pipes, hydrants, equipment, machinery, vehicles. tools, dies. spare parts.
      materials, water supplies, fixtures and improvements, construction in progress.jigs, molds. patterns.
      gauges and production fixtures and other tangible personal property, in transit or otherwise. used
      exclusively in the Business (the "Equipment and Other Tangible Personal Property");

                                     (c)     notwithstanding the provisions of Section 2.2 but subject to
      Section 2.4, all of Seller's water appropriation and flowage rights to the extent not transferred to
      Buyer upon assignment of the Contracts and Permits to Buyer;

                                     (d)     all notes receivable, accounts receivable, accrued utility
      revenues, materials and supplies (at average cost net ofreserve for obsolescence) and prepayments
      attributable in each case exclusively to the Business;

                                     (e)      all unamortized debt expense related to the Assumed
      Indebte_dness, deferred capital costs, and other deferred charges ( excluding deferred taxes
      collectable) attributable exclusively to the Business of which recovery in future rates is probable;

                                   (f)     Intellectual Property and goodwill, licenses and sublicenses
      granted and obtained with respect thereto;

                                          (g)     subject to Section 2.4 hereof, (i) contracts, commitments,
      agreements and instruments relating to the sale of any assets, services, properties, materials or
      products, including all customer contracts, operating contracts and distribution contracts relating
      exclusively to the conduct of the Business; (ii) orders, contracts, supply agreements and other
      agreements relating exclusively to the purchase of any assets, services, properties, materials, or
      products for the Business; (iii) all leases of Real Estate exclusively related to the Business; (iv) all
      other contracts, agreements and instruments related exclusively to the Business (other than contracts,
      agreements and instruments included in the definition of Real Estate or Permits); and (v) any such
      contracts, agreements and other instruments referred to in clauses (i) - (iv) inclusive, entered into
      between the date hereofand the Closing Date which are consistent with the terms of this Agreement
      and are entered into in the ordinary course of business consistent with past practice, and including
      in the case of clauses (i) - (iv) all such contracts, agreements and instruments more specifically listed
      or described in Schedule 3.6 (and specifically including one Collective Bargaining Agreement to the
      extent provided in Section 5.9.2, but specifically excluding any contract, agreement and instrument
      listed or described on Schedule 2.2.12) (the "Contracts");




                                                         2




                                                                                                                  37
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 38 of 119



                                                                                                    California



                                      (h)     subject to Section 2.4 hereof. franchises. appro\'als. pem1its.
       authorizations, licenses, orders, registrations, certificates, variances, and other similar pem1its or
       rights obtained from any Authority relating exclusively to the conduct of the Business and all
       pending applications therefor (the "Permits");

                                       (i) books, records, ledgers, files, documents (including originally
       executed copies of written Contracts, to the extent available, and copies to the extent not a\'ailable),
       correspondence, Tax returns relating exclusively to the Business, memoranda, forms, lists. plats.
       architectural plans, drawings, and specifications, new product development materials, creative
       materials, advertising and promotional materials, studies, reports, sales and purchase
       correspondence, books of account and records relating to the Transferred Employees (to the extent
       such transfer is not prohibited by law), photographs, records of plant operations and materials used,
       quality control records and procedures, equipment maintenance records, manuals and warranty
       information, rtsearch and development files, data and laboratory books, inspection processes, in each
       case, whether in hard copy or magnetic format, in each instance, to the extent exclusively relating
       to the Business, the Acquired Assets or the Transferred Employees;

                                        (j)    all rights or choses in action arising out of occurrences before
       or after the Closing Date and exclusively related to any of the Acquired Assets, including third party
       v,:arranties and guarantees and all related claims, credits, rights of recovery_ and set-off and other
       similar contractual rights, as to third parties held by or in favor of Seller; provided, however, that
       (notwithstanding the foregoing provisions of this Section 1.1. lG)), to the extent that Seller pays or
       discharges a liability related to the Business or any of the Acquired Assets and related to such right
       or chose in action (whether by reason of indemnification under this Agreement or otherwise), Buyer
       will reassign or reconvey to Seller such right or chose in action to the extent that such right or chose
       in action relates to a recovery of amounts paid to Buyer; and

                                     (k)     all rights to insurance and condemnation proceeds (i) to the
      extent relating to the damage, destruction, taking or other impainnent of the Acquired Assets which
      damage, destruction, taking or other impairment occurs on or prior to the Closing but only to the
      extent that the proceeds exceed the amount of the write-down of the net book value of such Acquired
      Assets on the books and records of Seller as a result of such damage, destruction, taking or other
      impairment and (ii) to the extent they relate to amounts paid by Buyer for Damages to the extent
      Buyer does not receive payment pursuant to Section 7.4.1 (a), but only to the extent Buyer is entitled
      to indemnification by Seller pursuant to Sections 7.3 and 7.4.

                               1.1.2   "Adjusted Net Assets" has the meaning set forth in Section 2.6.4(a)
       hereof.

                               1.1.3   ttAffected Participant" has the meaning set forth as Section 5.11.1
       hereof.




                                                          3




                                                                                                                  38
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 39 of 119



                                                                                                  California




                               1.1.4 "Affiliate" of any Person means any Person, directly or indirectly
       controlling. controlled by or under common control with such Person.

                              1.1.5    "Agreement" has the meaning set forth in the introduction hereof.

                              1.1.6    "American Pension Plan" has the meaning set forth in Section 5.10.1
       hereof.

                              1.1. 7   "American Savings Plan" has the meaning set forth in Section 5 .11.J
       hereof.

                              l .1.8   "Antitrust Division" has the meaning set forth in Section 5.5 hereof

                              1.1.9    "Assumed Benefit Liabilities" has the meaning set forth in Section
       3 .16.6 hereof.

                               1.1.10 "Assumed Indebtedness" means the liabilities and obligations from
      and after the Closing Date (except as set forth below) with respect to the loan document listed as
      item I.L. l of Schedule 3.6 with respect to the indebtedness of Citizens Utilities Company of
      Cali fomia owed to the State of California Department of Water Resources (the "California Water
      Debt"), to the extent assumed by Buyer. For purposes of clarity, except as set forth in the next
      sentence below, "Assumed Indebtedness" shall not include any liability or obligation to the extent
      accrued prior to the Closing Date or to the extent arising out of or relating to an event, circumstance
      or occurrence prior to the Closing Date. "Assumed Indebtedness" shall include the outstanding
      principal amount and the accrued but unpaid interest owed by Seller on the debt obligations set forth
      in the first sentence of this definition, if such debt obligations are assumed by Buyer..

                             1.1.11 "Assumed Liabilities" has the meaning set forth in Section 2.3 hereof.

                             1.1.12 "Assumption Agreement" has the meaning set forth in Section 2.3 .2
      hereof.

                              1.1.13 "Authority" means any federal, state, local or foreign governmental
      or regulatory entity (or any department, agency, authority or political subdivision thereof).


                             1.1.14 "Base Cash Purchase Price" has the meaning set forth in Section 2.6.1
      hereof.

                             1.1.15 "Beneficiary" means the Person(s) desig~ated by an Employee, by
      operation of law or otherwise, as entitled to compensation, benefits, insurance coverage, payments
      or any other goods or services under a Benefit Plan.



                                                        4




                                                                                                                39
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 40 of 119



                                                                                                 Californi;.i



                            1.1.16 "Benefit Plans" has the meaning set forth in Section 3 .16. l hereof.

                            1.1.17 Intentionally Omitted.

                            1.1.18 "Business" has the meaning set forth in the Background section hereof.

                             1.1.19 Business Day" means any day other than a Saturday, Sunday, or a day
      on which banking institutions in the Commonwealth of Pennsylrnnia are authorized or obligated by
      law or executive order to close.

                            1.1.20 "Buyer" has the meaning set forth in the introduction hereof.

                            1.1.21 Intentionally Omitted.

                          1.1.22 "Buyer's Accountants" means PricewaterhouseCoopers LLP or any
      finn of independent public accountants hereafter designated by Buyer for purposes of this
      Agreement.

                            1.1.23 Intentionally Omitted

                            l.l.24 "Ceiling" has the meaning set forth in Section 7.4.2(e) hereof.

                            l. l.25 "CERCLA" has the meaning set forth in Section 3.8.2 hereof.

                            1.1.26 "CERCLIS" has the meaning set forth in Section 3.8.7 hereof.

                            1. 1.27 "Citizens" has the meaning set forth in the introduction hereof.

                            1.1.28 "Closing" has the meaning set forth in Section .2.5 hereof.

                            1.1.29 "Closing Date" has the meaning set forth in Section 2.5 hereof.

                            l. l .30 "Closing Statement of Net Assets" has the meaning set forth in Section
      2.6.4(a) hereof.

                             1.1.31 "Code" means the Internal Revenue Code of 1986, as amended.

                            1.1.32 "Collective Bargaining Agreement" means the agreement identified
      as such on Schedule 3.6 hereto.

                             1.1.33 "Competing Transaction" has the meaning set forth in Section 5.2.

                             1.1.34 "Contracts" has the meaning set forth in Section 1.1.1 (g) hereof.


                                                       5




                                                                                                                40
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 41 of 119



                                                                                                   Califomi:i.



                               1.1.35 "Control" with respect to any Person means the ownership. directly
     or indirectly, of at least a majority of the voting power of each class of capital stock of such Person
     entitled to vote in the election of directors of such Person generally.

                              1.1.36 "Damages" has the meaning set forth in Section 7.4.1 hereof.

                            1.1.3 7 "Disclosure Schedules" means the Schedules referenced in Articles
     3. 4 and 5 of this Agreement, as amended or supplemented pursuant to Section 5.3.

                             1.1.38 "Dispute" has the meaning set forth in Section 8.6.

                             1.1.39 "Employees" has the meaning set forth in Section 5.9.1 hereof.

                             1.1 .40 "Environmental Laws" has the meaning set forth in Section 3.8 hereof.

                             1.1.41 "Equipment and Other Tangible Personal Property" has the meaning
     set forth in Section 1.1. l (b) hereof.

                             1.1.42 "ERISA" means the Employee Retirement Income Security Act of
     1974. as amended.

                              1.1.43 "ERISA Affiliate" means (a) any corporation included with any of the
     Seller Parties in a controlled group of corporations within the meaning of Section 4 l 4(b) of the
     Code; (b) any trade or business (whether or not incorporated) which is under common control with
     any of the Seller Parties within the meaning of Section 414 of the Code; any member of an affiliated
     service group of which any of the Seller Parties is a member within the meaning of Section 414(m)
     of the Code; or (d) any other person or entity treated as an affiliate of any of the Seller Parties under
     Section 414( o) of the Code.

                             1.1.44 "Excluded Assets" has the meaning set forth in Section 2.2 hereof.

                             1.1 .45 "Financial Statements" has the meaning set forth in Section 3.4 hereof.

                             1.1.46 "FIRPTA Affidavit" has the meaning set forth in Section 2. 7.1 hereof.

                           1.1.47 "Fonner Employees" means all salaried and hourly employees once
     employed by Seller or any of its Affiliates, but who are no longer so employed on the Closing Date.

                             1.1.48 "FTC" has the meaning set forth in Section 5.5 hereof.

                             1.1.49 "GAAP" has the meaning set forth in Section 3.4 hereof.

                             1.1.50 "Hazardous Substance" has the meaning set forth in Section 3 .8 hereof.


                                                        6




                                                                                                                 41
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 42 of 119




                                                                                                  California



                               1.1.51 "HSR Act" has the meaning set forth in Section 3.9 hereof.

                               1. 1.52 Intentionally Omitted.

                               1.1.53 Intentionally Omitted.

                               1.1.54 "Indemnified Party" has the meaning set forth in Section 7.4.2(a)
       hereof.

                               1.1.55 "Indemnifying Party" has the meaning set forth in Section 7.4.2(a)
       hereof.

                               1. 1.56 "Intellectual Property" means the trademarks, patents, trade names and
       copyrights and applications therefor, inventions, trade secrets, and confidential business information
       (including know-how, formulas, water filtration, purification and pumping processes and techniques,
       technical data, designs, drawings, customer and supplier lists, and business and marketing plans and
       proposals), all computer software (including data and related documentation and object and source
       codes), whether in magnetic format or hard copy, and tangible embodiments thereof (in whatever
       fonn or medium) of Seller, in each case, utilized exclusively in the Business.

                            1. 1.57 "Interim Statement of Net Assets" means the Citizens Water Resources
       Statement of Net Assets - California, June 30, 1999, which is attached hereto as Schedule 3.4.

                               1.1.58 "Interim Statement of Net Assets Date" means June 30, 1999.

                               1.1.59 "IRS" has the meaning set forth in Section 3.16.2 hereof.

                               1.1.60 "Lien" means any lien, charge, claim, pledge, security interest,
       conditional sale agreement or other title retention agreement, lease, mortgage, security agreement,
       right of first refusal, option, restriction, tenancy, license, right of way, easement or other
       encumbrance (including the filing of, or agreement to give, any financing statement under the
       Uniform Commercial Code or statute or law of any jurisdiction).

                                1.1.61 "Material Adverse Effect" means a change or effect (or series of
      . related changes or effects) which has or is reasonably likely to have a material adverse change in or
        effect upon the business, assets, condition (financial or otherwise), or results of operations of the
        Business or the Acquired Assets, taken as a whole and taken together with the businesses and assets
        being acquired by Buyer or Affiliates of Buyer pursuant to the Related Purchase Agreements.· For
        purpose of this Agreement, an occurrence or condition shall not constitute a Material Adverse Effect
        (a} if it arises from general business, economic or financial market conditions, from conditions
        generally effecting the industries in which Seller competes, or from the transactions contemplated
        by this Agreement, or (b) to the extent that it consists of strikes, work stoppages, walk-outs, slow-
        downs or other business interruption at the facilities in California that are part of the Acquired


                                                         7




                                                                                                                42
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 43 of 119



                                                                                                       California



      Assets. or (c) solely with respect to matters arising prior to Closing. to the extent that either (i) Seller
      realizes the benefit of insurance maintained by Citizens on or prior to the Closing Date and Buyer
      receives the cash proceeds of such insurance to the extent required by Section 1.1. l (k). or (ii) Seller
      arranges for Buyer to recover payments in respect of such occurrence or condition from any other
      source (whether in a lump sum or stream of payments), it being understood and agreed that a
      Material Adverse Effect may have occurred irrespective of such insurance recovery if the occurrence
      or condition giving rise to such recovery also causes a non-monetary material adverse change in or
      effect upon the Business or the Acquired Assets, taken as a whole and taken together with the
      businesses and assets being acquired by Buyer or Affiliates of Buyer pursuant to the Related
      Purchase Agreements.

                             1.1.62 "Mortgage Indenture" means Indenture ofMortg.age and Deed ofTrust
      between BNY Western Trust Company (successor in interest to Wells Fargo Bank. N.A.) and First
      Interstate Bank of California (as successor trustee to Marine Midland, N.A., formerly the Marine
      Midland Trust Company of New York).

                               1.1.63 "OSHA" has the meaning set forth in Section 3. 7 .1 hereof.

                              1.1.64 "PCBs" has the meaning set forth in Section 3.8.6 hereof.

                              1.1.65 "Permits" has the meaning set forth in Section 1.1. l (h) hereof.

                           1.1.66 "Permitted Exceptions" has the meaning set forth in Section 3.10
     hereof; provided, however, that from and after the Closing, Permitted Exceptions shall not include
     any Lien arising under or resulting from the Mortgage Indenture.

                            1.1.67 "Person" means an individual, a corporation, a partnership, an
     association, an Authority, a trustor other entity or organization.

                              l. l.68 "Pre-Existing Conditions" has the meaning set forth m Section
     2.3.l(d).

                            1.1.69 "Prime Rate" means the rate per annum announced from time to time
     during the reference period by Citibank N.A. as its United States prime, reference or base rate for
     commercial loans.

                              1.1. 70 "PUC" has the meaning set forth in Section 5.5 hereof.

                              1.1. 71 "Purchase Price" has the meaning set forth in Section 2.6. l hereof.

                              1.1.72 "Real Estate" has the meaning set forth in Section 1.1.1 (a) hereof.

                              1.1. 73 "Recovery" has the meaning set forth in Section 7.4.2(1) hereof.


                                                          8




                                                                                                                     43
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 44 of 119




                                                                                                 California



                             l. l.74 "'Related Purchase Agreements" as the meaning set forth in Section
      6.1.7 hereof.

                             1.1. 75 "Release" or "Released" has the meaning set forth in Section 3.S
      hereof.
                             1.1. 76 "Remedial Action" has the meaning set forth in Section 3.S hereof.

                             1.1.77 Intentionally Omitted.

                             1.1. 78 "Retained Liabilities" has the meaning set forth in Section 2.3 hereof.

                             1.1. 79 "Review Period" has the meaning set forth in Section 2.6.4(b) hereof.

                             1.1.80 "SEC" means the U.S. Securities and Exchange Commission.

                             1.1.81 "Securities Filings" has the meaning set forth in Section 5.8.2 hereof.

                             1.1.82 "Seller" and "Seller Parties" have the respective meaning set forth in
      the introduction hereof.

                            1.1.83 "Seller's Accountants" means KPMG LLP or any other firm of
      independent public accountants hereafter designated by Seller for purposes of this Agreement.

                             1.1.84 "Seller's Adjusted Amount" has the meaning set forth in Section
      2.6.4(a) hereof.

                             1.1.85 "Seller's Pension Plan" has the meaning set forth in Section 5.10.1
      hereof.

                             1.1.86 "Seller's 40l(k) Plan" has the meaning set forth in Section 5.11.1
      hereof.

                             1.1.87 "Specified Liabilities" has the meaning set forth in Section 7.4.2(f)
      hereof.

                              1.1.88 "Taxes" means any federal, state, local and foreign income, payroll,
      withholding, excise, sales, use, personal property, use and occupancy, business and occupation,
      mercantile, real estate, gross receipts, license, employment, severance, stamp, premium, windfall
      profits, social security (or similar unemployment), disability, transfer, registration, value added,
      alternative, or add-on minimum, estimated, or capital stock and franchise and other tax of any kind
      whatsoever, including any interest, penalty or addition thereto, whether disputed or not.




                                                        9




                                                                                                               44
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 45 of 119



                                                                                                 California



                              1.1.89 "Third Accounting Finn" has the meaning set forth in Section 2.6.4(b)
       hereof.

                              1.1.91 "Threshold Amount" has the meaning set forth in Section 7.4.2(e)
       hereof.

                              1.1.92 "Third Party Claim" has the meaning set forth in Section 7.4(b )(i)
       hereof.

                              1.1.93 "Transferred Accounts" has the meaning set forth in Section 5.11.2
      · hereof.

                              1.1.94 "Transaction Documents" has the meaning set forth in Section 3.2
       hereof.

                             1.1.95 "Transferred Employees" has the meaning set forth in Section 5.9.2
       hereof.

                             1.1.96 "Union Employees" has the meaning set forth in Section 5.9. l hereof.

                             1.1.97 "VEBAs" has the meaning set forth in Section 5 .12 hereof.

                              1.1.98 "WARN Act" means the Worker Adjustment and Retraining
       Notification Act, as codified at 29 U.S.C. section 2102- 2109, as amended.

                                                  ARTICLE 2

                                            THE TRANSACTION

                      2.1      Sale and Purchase of Assets. Subject to the terms and conditions of this
      Agreement, at the Closing referred to in Section 2.5 below, Citizens shall, and shall cause the other
      Seller Parties to, sell, assign, transfer, deliver and convey to Buyer, and Parent shall cause Buyer
      to purchase, the Acquired Assets for the Purchase Price specified in Section 2.6.

                   2.2      Excluded Assets. The following assets of Seller shall be excluded from the
      Acquired Assets (the "Excluded Assets"):

                            2.2. l assets of the Seller used in both the Business and in Citizens' gas,
      electric or communications businesses, the material items of which are described on Schedule 2.2.12;

                             2.2.2   cash and cash equivalents in transit, in hand or in bank accounts.




                                                       10




                                                                                                              45
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 46 of 119


                                                                                      California



            IN WlTt,ff,SS WHEREOF, the parties hereto have caused this Agreement to be executed
    on the day and year first written above.

                            CITIZENS UTILITIES COMPANY




                            CITIZENS BUSINESS SERVICES COMP ANY
                            CITIZENS RESOURCES COMP ANY
                            CITIZENS UTILITIES COMPANY OF CALIFORNIA




                             AMERICAN WATER WORKS COMPANY, INC.


                            By:, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                Joseph F. Hartnett, Jr., Treasurer


                            CALIFORNIA-AMERICAN WATER COMPANY


                            By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                Theodore Jones, Jr., President




                                                                                                   46
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 47 of 119



                                                                                       California




           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
    on the day and year first written above.

                           CITIZENS UTILITIES COMPANY


                           By _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                              Robert J. DeSantis, Chief Financial Officer, Vice President
                              and Treasurer

                           C· ?',ENS BUSINESS SERVICES COMPANY
                           C j~ENS RESOURCES COMPANY
                           CITIZENS UTILITIES COMPANY OF CALIFORNIA


                           By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                               Robert J. DeSantis, Vice President


                            AMERICAN WATER WORKS COMPANY, INC.




                                                                                                    47
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 48 of 119




                                            SCHEDt;LE 1.1. l(a)

                                               REAL ESTATE

      l.    Misc. Property, Felton Quarry Access, 0.624 acres, State A:.sessed Property Parcel No.
            284-44-40, California, owned by Citizens Resources Company.

      2.    Misc. Property, Two Parcels as desCiibed in a Grant Deed recorded in Book 2155 Page
                                     .
            532, Santa Cruz County, California, owned by Citizens Resources Company .

      3.    Montara Reservoir Site, 11.75 acres, San Mateo County parcel No. 036 180 030,
            California, owned by Citizens Resources Company.

      4.    See attached list· of Real Property.




      112205vl                                          California Water Sector Schedules




                                                                                                     48
          Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 49 of 119




                                                                                                            CALIFORNIA
                                                                                                  Real Estate Attachment
                                                   SONOMA / LARKFIELD                                        Page 1 of 14
                                         REAL PROPERTY LISTING AND LOCATION CODE
          STATE BOARD OF    ASSESSOR           PROPERTY DISCRIPTION AND ADDRESS
          EQUAL. NO.        PARCEL NO.
          1284-49-5 1 & 2   058-202-   004     Larkfield Well Site No. 1
          1284-49-2 1       058-080-   048     Larkfield Well Site No. 2 & 3
          1284-49-1 1 & 2   039-025-   066     Larkfield Well Site No. 4 and Filter Plant
          1284-49-6 1 & 2   039-160-   006     Wikiup Tank Site
          1284-49-8 1       039-150-   011     Uooer Wikiup Tank Site
          1284-49-7-1       039-034-   008     North Wikiup Tank Site
          1284-49-4-1       058-090-   023     Larkfield Well Site No. 6
          1284-49-3-1       058-090-   016     Larkfield Well Site No. 5




CWRC Engineering Dept.                                Updated on 10/11/99                   Printed on 10/17/99 at 9 56 AM




                                                                                                                             49
                 Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 50 of 119




                                                                                                     CALIFORNIA
                                                                                           Real Estate Attachment
                                                     SAN MATEO I MONTARA                              Page 2 of 14
                                           REAL PROPERTY LISTING AND LOCATION CODE
          STATE BOARD OF     ASSESSOR          PROPERTY DISCRIPTION AND ADDRESS
          EQUAL. NO.         PARCEL NO.
                                               Waaner Well Site No. 2
          NIA                036-180-130       Wagner Well Site No. 3
          NIA                036-086-020       Park Well Site
          NIA                036-164-030       Drake Well Site
                                               Montara Creek
          NIA                036-144-020       Montara Main Reservoir
                                               Montara Commercial Office
           NIA               037-022-070       Schoolhouse Booster Station Site
           NIA               037-071-090       Moss Beach Tank Site
           NIA               037-244-160       Oak Street Well Site
           NIA               036-231-130       Portola Estates Well Site No. 1
           NIA               036-194-130       Portola Estates Well Site No. 2
           NIA               036-194-140       Portola Estates Well Site No. 3
           NIA               036-225-180       Portola Estates Well Site No. 4
           NIA               036-210-200       Portola Estates Tank Site
                                               Airport Well No. 3
                                               Airport Well No. 4




~WR'"' '"'-gine,-rlnn Dept                              Updated on 10/11/99          Printed on 10/17/99 at 9:57 AM




                                                                                                                      50
            Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 51 of 119




                                                                                                                   CALIFORNIA
                                                                                                         Real Estate Attachment
                                        SACRAMENTO/LINCOLN OAKS AND ROYAL OAKS                                      Page 3 of 14
                                        REAL PROPERTY LISTING AND LOCATION CODE
       STATE BOARD OF    ASSESSOR             PROPERTY DISCRIPTION AND ADDRESS
       EQUAL. NO.        PARCEL NO.
       1284-34-6-1       211-0304-01 0-0000   GLASS SLIPPER WELL SITE              7114 GLASS SLIPPER
       1284-34-4-1       232-0102-002-0000    LINDA SUE WELL SITE NO. 1            6757 LINDA SUE WAY
       1284-34-13-1      211-0382-029-0000    KITTERY WELi'.. SITE                 7001 DURHAM
       1284-34-3-1       232-0143-019-0000    LAUREL OAKS WELL SITE                6931 LAUREL OAKS
       1284-34-7-1       203-0173-008-0000    DAVIDSON WELL SITE                   7652 32ND STREET
       1284-34-5-1       204-0311-012-0000    OAKBERRY WELL SITE                   7117 OAKBERRY WAY
       1284-34-12-1      203-0131-009-0000    SCOTLAND WELL SITE                   7900 RUDYYARD CIRCLE
       1284-34-14-1      209-0163-022-0000    TREELARK WELL SITE                   6649 TREELARK WAY
       1284-3102-1       023-301-004-0000     VANDENBERG WELL SITE                 EASEMENT
       1284-34-8-1       229-0133-012-0000    LEMANS DRIVE WELL SITE               6825 GREENBACK LANE
       1284-34-16-1      229-0145-007 -0000   HALIFAX WELL SITE                    6449 AUBURN BLVD.
       1284-34-120-1     203-0244- 061-0000   ROTTERDAM WELL SITE                  2403 COVERED WAGON CIR.
       1284-34-120-2     203-0224- 060-0000   ROTTERDAM WELL SITE                  2403 COVERED WAGON CIR.
       1284-34-2-1       204-0144-005-0000    OAK FOREST WELL SITE                 7850 OAK FORREST
       1284-34-17-1      209-0204-002-0000    PINE CREEK WELL SITE                 6110 PINE CREEK WAY
       1284-34-10-1      204-0582-019-0000    SANDLEWOOD WELL SITE                 8272 CORDELIA CIRCLE
       1284-34-11-1      211-0371-001-0000    CARRIAGE DRIVE WELL SITE             7307 CARRIAGE WAY
       1284-34-18-1      229-0523-009-0000    VAN MAREN LANE WELL SITE
       1284-34-21-1      203-0050-024-0000    RHINE WAY WELL SITE                  2539 RHINE WAY
       1284-34-20-1      209-0360-056-0000    8347 VILLA VIEW DRIVE/ VILLA VIEW DRIVE WELL SITE
       1284-34-22-1      229-0580-013-0000    CROSSWOODS CIRCLE WELL SITE          6551 CROSSWOODS CIRCLE
       1284-34-88-2      203-0193-016-0000    COLONNADE WAY WELL SITE
       1284-34-137-1     203-0620-049-0000    BELLINGRATH WELL flTE
       1284-34-93-1      211-0610-059-0000    TWIN PARK WELL SITE                  6504 TWIN PARKS DRIVE
       1284-34-106-1     203-0310-001-0000    WATT AVENUE WELL SITE                7751 WATT AVE
        1284-34-94-1     209-0380-015-0000    7855 SUMMER PLACE DRIVE/ SUMMER PLACE WELL SITE
       1284-31-1-1       023-294-053-0000     PLACER COUNTY - PFE/BILLY MITCHELL WELL SITE
       1284-34-140-1     203-0060-030-0000    PRIOR WAY WELL SITE
       1284-34-123-1     209-0450-007-0000    7304 DALY AVENUE/DALY AVENUE WELL SITE
        1284-34-142-1     203-0950-050-0000    8443 TWIN OAKS TRAILS DRIVE/ TWIN OAKS DRIVE WELL SITE
        1284-34-19-1     211-0464-011-0000    7108 GRENOLA WAY




CWRC Engineering Dept.                                 Updated on 10/11 /99                       Printed on 10/17/99 at 10 08 AM




                                                                                                                                    51
                   Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 52 of 119




                                                                                                                       CALIFORNIA
                                                                                                             Real Estate Attachment
                                             SACRAMENTO/LINCOLN OAKS AND ROYAL OAKS                                     Page 4 of 14
                                             REAL PROPERTY LISTING AND LOCATION CODE
             STATE BOARD OF      ASSESSOR            PROPERTY DISCRIPTION AND ADDRESS
             EQUAL. NO.          PARCEL NO.
             1284-34-121-1       229-0710-024-0000   AUBURN WELL SITE
              1284-34-1-1        229-0374-011-0000   GREENBACK LANE WELL SITE
              1284-34-4-2        232-0114-008-0000   LINDA SUE WELL SITE NO. 2
              1284-34-107-1      209-0410-050-0000   7406 MAR VISTA DRIVE
              1284-34-90-1 & 2   211-0570-039-0000   6389 NAVION/NAVION WELL SITE
              1284-34-127-1      203-0380-040-0000   7721 COMMONWEALTH DRIVE WELL SITE
              1284-34-103-1      209-0480-036-0000   8061 CORNERSTONE DRIVE
              1284-34-126-1      209-0610-081-0000   6842 WHYTE AVENUE WELL SITE
              1284-34-141-1      203-0850-001-0000   PALMERSON WELL SITE
              1284-34-146-1      203-0060-086-0000   FOX PARK WELL SITE
              1284-34-153-1      203-1270-059-0000   3438 ESTER BROOK WAY/ESTER BROOK WELL SITE
              1284-34-152-1      203-1490-080-0000   NORTH LOOP WELL SITE
              1284-34-154-1      203-1420-003-0000   DON JULIO WELL SITE
              1284-34-155-1      203-0050-048-0000   ElVERTA TANK SITE/ BEHIND KMART
              1284-34-158-1      203-1440-002-0000   CALLEYSTONE WELL SITE
              __
             ._
              12!'l4-34-160-1    203-1400-082-0000   ELVERT A /HIGHLAND HILLS WELL SITE
              1284-34-156-1      203-0110-092-0000   EAGLE RIDGE WELL SITE
              1284-34-168-1      203-1650-105-0000   FALCON VIEW WELL SITE NO. 2 / BRENTWOOD SUBDIVISION NO.4
              1284-34-162-1      203-0070-132-0000   COOK RIOLO/ HIGHLAND HILLS TANK SITE
              1284-34-163-1      203-1530-024-0000   2808 MEADOW HAWK WAY WELL SITE
              1284-34-171-1      203-1700-109-0000   4234 ALBERTVILLE WAY/NORTHERN HILLS EAST WELL SITE
              1284-34-167-1      203-16400046-0000   8233 FALCON VIEW DRIVE/FACLON VIEW DRIVE WELL NO. 1
              1284-34-170-1      203-1690-076-0000   PEPPERIDGE DRIVE WELL SITE
              N/A                209-0780-018        ROSEVILLE ROAD TANK SITE - 8499 BUTTERNUT DRIVE




•"NR!'.' r                                                 upudte<l on 10/11/99                      Printed on 10/17/99 at 10:08 AM




                                                                                                                                       52
           Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 53 of 119




                                                                                                               CALIFORNIA
                                                                                                     Real Estate Attachment
                                          SACRAMENTO/LINCOLN OAKS AND ROYAL OAKS                                Page 5 of 14
                                             REAL PROPERTY AND LOCATION CODE
         ST ATE BOARD OF     ASSESSOR              PROPERTY DISCRIPTION AND ADDRESS
         EQUAL. NO.      .   PARCEL NO.
         1284-34-7 5-1       220-0141-021-0000     HEMLOCK WELL SITE NO. 3
         1284-34-74-1        220-0082-002-0000     5300 FORT SUTTER / FORT SUTTER WELL SITE
         1284-34-76-1        220-0061-003-0000     SHENANDOAH WELL SITE
         1284-34-77-1        220-0214-012-0000     RUSHMORE WELL SITE NO. 1
         1284-34-80-1        222-0030-008-0000     DIABLO DRIVE WELL SITE(SPRUCE)
         1284-34-79-1        222-0024-020-0000     ROSEVILLE ROAD WELL SITE
         1284-34-81-1        222-0030-017-0000     ANDREA BLVD. WELL SITE NO. 1
         1284-34-95-1        222-0251-004-0000     ANDREA BLVD. WELL SITE NO. 2
         1284-34-101-1       219-0310-006-0000     CHERBOURG WELL SITE
         1285-34-78-1        220-0255-011-0000     JEANNE WELL SITE
         1285-34-78-1        220-0264-026-0000     JEANNE WELL SITE
         1284-34-119-1       220-0671-029-0000     4908 BUFFWOOD .•
         1284-34-130-1       219-041 0-01 0-0000   CHARDONNAY WELL SITE NO. 5




CWRC Engineering Dept.                                    Updated on 10/11/99                 Printed on 10/17/99 at 10 08 AM




                                                                                                                                53
             Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 54 of 119




                               :'                                                                                                               CALIFORNIA
                                                                                                                                      Real Estate Attachment
                                                 SACRAMENTO/SUBURBAN                                                                             Page 6 of 14
                                          REAL PROPERTY LIST AND LOCATION CODE
         STATE BOARD OF   ASSESSOR             PROPERTY DISCRIPTION AND ADDRESS
         EQUAL. NO.       PARCEL NO.
         1284-34-25-1     060-0043-019-0000    SUTTERS GOLD-TANGO STREET WELL SITE
         1284-34-24-1     071-0071-001-0000    WINCHESTER WELL SITE
         1284-34-28-1     060-0094-003-0000    MONTEZUMA WELL SITE
         1284-34-27-1     077-0153-001-0000    ROCKINGHAM WELL SITE
         1284-34-29-1     068-0111-013-0000    EXPLORER WELL SITE NO. 1
         1284-34-32-1     076-0165-007-0000    MALAGA WELL SITE
         1284-34-116-1    077-0161-006-0000    GOULD WELL SITE
         1284-34-34-1     07 4-0042-034-0000   WILDROSE WELL SITE
         1284-34-33-1     068-0142-027-0000    MARS WAY WELL SITE
         1284-34-35-1     075-0082-003-0000    POINT REYES WELL SITE
         1284-34-37-1     060-0201-005-0000    MOONBEAM WELL SITE
         1284-34-36-1     075-007 4-004-0000   WHITEWATER WELL SITE
         1284-34-117-1    077-0260-085-0000    (3J17:'~i~l\ftii~~•fl.t$:HOl!fi\f:eifRAFt:Gf.te1~¢t:;e~fl.t\i;f'tf;!~l~A~J:.lf!~SttB
         1284-34-26-1     077-007 4-003-0000   SWANSEA WELL SITE
         1284-34-41-1     075-0181-016-0000    ROGUE RIVER WELL SITE
         1284-34-112-1    077-0233-029-0000    3128 CHETTENHAM / CHETTENHAM WELL SITE
         1284-34-43-1     U60-0161-008-0000    SOUTHPORT WELL SITE
         1284-34-42-1     074-0070-006-0000    TALLYHO WELL SITE NO. 1
         1284-34-44-1     078-0400-058-0000    SALMON FALLS WELL SITE
         1284-34-85-1     074-0101-004-0000    WESTPORTER WELL SITE
         1284-34-45-1     075-0351-033-0000    FOLSOM BLVD. WELL SITE
         1284-34-23-1     078-0311-003-0000    8809 WOODMAN WAY/ WOODMAN WAY WELL SITE
         1284-34-38-1     075-0'112-004-0000   WEST LA LOMA WELL SITE
         1284-34-86-1     075-0571-013-0000    BUTTERFIELD WELL SITE
         1284-34-96-1     060-0351-002-0000    3608 FABERGE·
         1284-34-4 7-1    075-0010-053-0000    COLLEGE GREENS WELL SITE
         1284-34-97-1     068-0310-029-0000    OAKEN BUCKET WELL SITE
         1284-34-89-1     068-0200-032-0000    9093 CALDERA / CALDERA WELL SITE
         1284-34-48-1     078-0390-013-0000    BARRACUDA WELL SITE
         1284-34-46-1     075-0430-026-0000    9605 ALLEGHENY
         1284-34-87-1     075-0590-002-0000    9513 MIRA DEL RIO
         1284-34-100-1    075-0620-054-0000    2524 RIO BRAVO




CWRC Engineering Dept.                                    Updated on 10/11 /99                                           Printed on.10/17/99 at 10:14 AM




                                                                                                                                                                54
              Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 55 of 119




                                                                                                                  CALIFORNIA
                                                                                                        Real Estate Attachment
                                                SACRAMENTO/SUBURBAN                                                Page 7 of 14
                                        REAL PROPERTY LISTING AND LOCATION CODE
       ST ATE BOARD OF   ASSESSOR             PROPERTY DISCRIPTION AND ADDRESS
       EQUAL. NO.        PARCEL NO.
       1284-34-102-1     060-0361-011-0000    3805 CONTEMPO
       1284-34-1 05-1    068-0444-004-0000    3216 EXPLORER I EXPLORER WELL SITE NO. 2
       1284-34-109-1     068-0290-046-0000    HUNTSMAN WELL SITE
       1284-34-111-1     068-0460-018-0000    9836 BURLINE
       1284-34-110-1     07 4-0220-034-0000   4121 ASHGROVE
       1284-34-118-1     068-0420-011-0000    9969 BEXLEY
       1284-34-124-1     077-0020-054-0000    MILLS STATION WELL SITE
       1284-34-124-1     077-0020-055-0000    MILLS STATION WELL SITE
       1284-34-124-1     077-0020-060-0000    MILLS STATION WELL SITE
       1284-34-122-1     07 4-0280-034-0000   4414 TALLYHO DRIVE
       1284-34-114-1     077-0250-030-0000    10169 COUNTRYSIDE WAY     COUNTRYSIDE WAY WELL SITE
       1284-34-99-1      07 4-0212-003-0000   9148 CASTLEBAR
       1284-34-165-1     077-0370-105-0000    ELLENWOOD COURT WELL SITE          MISTY MORNING CIRCLE
        NIA              076-0212-008-0000    SUBURBANIPASEO DRIVE STORAGE TANK SITE
        NIA              076-0212-011-0000    SUBURBANIPASEO DRIVE STORAGE TANK SITE
        NIA              076-0212-012-0000    SUBURBAN/PASEO DRIVE STORAGE TANK SITE
        NIA              076-0212 -013-0000   SUBURBANIPASEO DRIVE STORAGE TANK SITE
        NIA              076-0212-014-0000    SUBURBANIPASEO DRIVE STORAGE TANK SITE
        NIA              076-0212-015-0000    SUBURBANIPASEO DRIVE STORAGE TANK SITE
        NIA              063-0011-022-0000     ROSEMONT STORAGE/WELL SITE




                                                .




CWRC Engineering Dept.                                Updated on 10/11 /99                     Printed on 10/17/99 at 10:14 AM




                                                                                                                                  55
             Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 56 of 119




                                                                                                        CALIFORNIA
                                                                                              Real Estate Attachment
                                                    SANTA CRUZ/ FELTON                                   Page 8 of 14
                                          REAL PROPERTY LISTING/AND LOCATION CODE


           STATE BOARD OF     ASSESSOR          PROPERTY DESCRIPTION AND ADDRESS
           EQUAL. NO.         PARCEL NO.
           1284-44-36-2       064-381-05        BENNET NO. 2 CHOLRINATION STATION
           1284-44-33-2       064-381-16        BULL CREEK SPRINGS
           1284-44-33-2       064-381-17        BULL CREEK SPRINGS
           1284-44-33-2       064-381-20        BULL CREEK SPRINGS
           1284-44-32-1       064-381-20        BULL CREEK SPRINGS
           1284-44-34-2       065-013-34        FALL CREEK PLANT
           1284-44-41-1       065-013-12        BLAIR TANK SITE
           1284-44-27-3       064-021-04        BENNETT SPRINGS
           1285-44-35-3       064-021-22 & 23   BENNETT SPRINGS
           1284-44-34-1       064-083-05        600 SAN LORENZO/FELTON ARCES
           1284-44-31-3       071-031-03        El SOLYO - LOWER
           1284-44-28-1       064-201-33        PINE DRIVE / TANK SITE
           1284-44-35-1       065-234-16        TANGLEWOOD/MADRONA PUMP STATION
           1284-44-46-1       064-041-18        MC CLOUD TANK SITE
           1284-44-33-1       064-011-02        BULL CREEK WATER SHED
           1284-44-27-1       064-201-34        BULL CREEK WATER SHED
           1284-44-27-2       064-201-35        BULL CREEK WATER SHED
           1284-44-28-2       064-201-22        BULL CREEK WATER SHED
           1284-44-31-1 & 2   064-011-01        BULL CREEK WATER SHED
           1284-44-36-3       065-202-15        SHINGLE MILL CREEK LOT
           1284-44-47-1       065-061-27        FELTON WATER TREATMENT !PLANT
           NIA                064-051-03        HILLCREST DRIVE BOOSTER STATION
                              064-031-28        PORTION OF FEATHERSTON WAY
                              064-031-23        10' X 150' PARCEL WITHIN 064-031-49
                              064-031-37        PORTION OF LEY ROAD
                              072-331-14        OFF QUAIL HOLLOW ROAD




~WR- - gine· _, __ Dep'                               Updated on 10/11/99             Printed on 10/17 /99 at 10 15 AM




                                                                                                                         56
           Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 57 of 119




                                                                                                                  CALIFORNIA
                                                                                                        Real Estate Attachment
                                                 SACRAMENTO/GROVE                                                  Page 9 of 14
                                       REAL PROPERTY LISTING AND LOCATION CODE
         STATE BOARD OF   ASSESSOR             PROPERTY DISCRIPTION AND ADDRESS
         EQUAL. NO.       PARCEL NO.
         1284-34-149-1    142-0096-002-0000    GROVE WELL NO 2 / 1204 1ST AVENUE, WALNUT GROVE
         1284-34-148-1    142-0080-075-0000    GROVE WELL NO 111ST AVENUE AND HANNUM COURT
         1284-34-166-1    142-0080-09 0-0000   GROVE WELL NO 3 / ISLAND VIEW WAY




                                                                                                         ·-




CWRC Engineering Dept.                                Updated on 10/11/99                        Printed on 10/17 /99 at 1O:22 AM




                                                                                                                                    57
            Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 58 of 119




                                                                                                         CALIFORNIA
                                                                                            Real Property Attachmnent
                                                  SACRAMENTO/ISLET ON                                    Page 10 of 14
                                         REAL PROPERTY LISTING AND LOCATION CODE
          ST ATE BOARD OF   ASSESSOR             PROPERTY DISCRIPTION AND ADDRESS
          EQUAL. NO.        PARCEL NO.
          1284-34-83-1      157-0021-003-0000    "B" STREET WELL/TREATMENT SITE
          1284-34-84-1      157-0040-001-0000    "H" STREET WELL SITE
          1284-34-82-1      157-0026-003-0000    ELEVATED STORAGE TANK/UNION STREET
          NIA               157 -0066-003-0000   5TH STEET WELUSTORAGEfTREATMENT SITE




-;wp- r-1gineMinn Der•                                 Updated on 10/11/99              Printed on 10/17/99 at 10:23 AM




                                                                                                                          58
          Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 59 of 119




                                                                                                                 CALIFORNIA
                                                                                                       Real Estate Attachment
                                                    SACRAMENTO/SUNRISE                                          Page 11 of 14
                                           REAL PROPERTY LISTING AND LOCATION CODE
        STATE BOARD OF       ASSESSOR             PROPERTY DISCRIPTION AND ADDRESS
        EQUAL. NO.           PARCEL NO.
        1284-34-128-1        072-0440-006-0000    11505 DOUGLAS BLVD./    ADMIN. AREA BOOSTER PLANT
        1284-34-129-1        072-0440-011-0000    STORAGE TANK- ADMINISTRATION AREA
        1284-34-131-1        072-0370-045-0000    ALPHA AREA STORAGE TANK
        1284-34-132-1        072-0370-046-0000    BETA AREA BOOSTER PLANT
        1284-34-133-1        072-0370-048-0000    BETA AREA WELL "A"
        1284-34-134-1        072-0370-04 7-0000   BETA AREA WELL "B"




                                                                     -




                         -




CWRC Engineering Dept.                                   Updated on 10/11 /99                   Printed on 10/17/99 at 10:24 AM




                                                                                                                                  59
               Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 60 of 119




                                                                                                                 CALIFORNIA
                                            SACRAMENTO/ARDEN ANO ADMINISTRATION                        Real Estate Attachment
                                          REAL PRQPEFHY LISTING AND LOCATION CODE                               Page 12 of 14
             STATE BOARD OF   ASSESSOR          PROPERTY DISCRIPTION AND ADDRESS
             EQUAL.NO.        PARCEL NO.
             1284-34-68-1     285-0072-011-0000 WITTKOP WELL SITE
             1284-34-68-1     285-0072-012-0000 WITTKOP WELL SITE
             1284-34-71-1     285-0201-010-0000 FAIR LAKE WELL SITE NO. 2
             1284-34-67-1     278-0201-011-0000 2305 WYDA WAY WELL SITE
             1284-34-104-1    294-0046-015-0000 LARCH LANE WELL SITE
             1284-34-69-1     294-0130-006-0000 FAIR OAKS AND FULTON AVEl\lUE WELL Si fE
             1284-34-70-1     285-0201-007-0000 FAIR LAKE WELL SITE NO. 1
             1284-34-92-1     285-0190-053-0000 HURLEY AVENUE WELL SITE
             1284-34-151-1    238-0011-035-0000 4701 BELOIT DRIVE - SACRAMENTO OFFICE BUILDING
             1284-34-172-1    238-0011-036-0000 PROPERTY NORTH SIDE OF 4701 BELOIT DRIVE OFFICE BUILDING


                                                                  .




-:,wpr- c'lgine<>rinn                                 Updated on 10/11 /99                        Printed on 10/17/99 at 10:26 AM




                                                                                                                                    60
          Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 61 of 119




                                                                                                                CALIFORNIA
                                                                                                          Real Estate Property
                                              SACRAMENTO/PARKWAY                                                Page 13 of 14
                                       REAL PROPERTY LIST AND LOCATION CODE
        STATE BOARD OF   ASSESSOR            PROPERTY OISCRIPTION AND ADDRESS
        EQUAL. NO.       PARCEL NO.
        1284-34-50-1     050-0010-008-0000 55TH STREET WELL SITE
        1284-34-51-1     050-0164-011-0000 LIPPI PARKWAY WELL SITE    4631 LIPPI PARKWAY
        1284-34-52-1     050-0031-020-0000 "A" PARKWAY WELL SITE      4409 "A" PARKWAY
        1284-34-53-1     050-0010-012-0000 SOUTHGATE WELL SITE - WEST            4150 FLORIN ROAD
        1284-34-53-2     050-0010-010-0000 SOUTHGATE WELL SITE- EAST.            4150 FLORIN ROAD
        1284-34-55-1     042-0123-007-0000 5029 SKY PARKWAY / SKY PARKWAY WELL SITE
        1284-34-56-1     043--134-011-0000   STOCKER WELL STIE        7006 STOCKER WAY
        1284-34-58-1     043-0203-018-0000 BRIGGS DRIVE WELL SITE     7111 BRIGGS DRIVE
        1284-34-64-1     042-0142-022-0000 GOVERNORS CIRCLE WELL SITE            7100 GOVERNORS CIRCLE
        1284-34-57-1     051-0242-009-0000 CONRAD WELL SITE                      6808 CONRAD WAY
        1284-34-59-1     115-0430-018-0000 WILBUR WAY WELL SITE
        1284-34-60-1     042-0011-001-0000 FLORIN CENTER WELL SITE               4150 FLORIN ROAD (OFF 65TH)
        1284-34-62-1     115-0010-010-0000 ELSIE AVENUE WELL SITE
        1284-34-65-1     051-0092-019-0000 7920 ROCKHURST WELL SITE
        1284-34-98-1     051-0394-010-0000 7821 GERBER ROAD/GERBER ROAD WELL SITE
        1284-34-91-1     050-0322-035-0000 PERSIMMON AVENUE WELL SITE
        1284-34-63-1     040-0161-015-0000 65TH STREET EXPRESSWAY WELL SITE
        1284-34-61-1     051-0347-001-0000 . BLACKHAWK WELL SITE
        1284-34-125-1    115-0340-001-0000 PARKSITE WATER TREATMENT PLANT
         1284-34-138-1    115-0130-012-0000 COUNTRYSIDE WATER TREATMENT PLANT AND WELL SITE
         1284-34-135-1    115-0441-01 0-0000 8221 HEMINGWAY DRIVE WELL STIE
         1284-34-136-1    115-0031-036-0000 WILBUR WAY WELL SITE NO. 2
         1284-34-139-1    115-0130-013-0000 COUNTRYSIDE WELL SITE NO.2
         1284-34-161-1    115-0810-020-0000 VINTAGE WATER TREATMENT PLANT AND WELL NO. 2
         1284-34-161-1    115-0810-023-0000 VINTAGE WATER TREATMENT PLANT AND WELL NO. 2
         1284-34-161-1    115-0810-025-0000 VINTAGE WATER TREATMENT PLANT AND WELL NO. 2
         1284-34-161-1    115-0810-026-0000 VINTAGE WATER TREATMENT PLANT AND WELL NO. 2
         1284-34-161-1    115-0810-028-0000 VINTAGE WATER TREATMENT PLANT AND WELL NO. 2
         1284-34-157-1    115-1150-043-0000 AUBBERY WELL SITE
         1284-34-144-1    115-0770-063-0000 VINTAGE WELL SITE NO. 3




                                                    Updated on 10/11 /99                        Printed on 10/17199 at 1O 28 AM
CWRC Engineering Dept.




                                                                                                                                  61
               Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 62 of 119




                                                                                                            CALIFORNIA
                                                                                                  Real Estate Attachment
                                               SACRAMENTO/PARKWAY                                          Page 14 of 14
                                      REAL PROPERTY LISTING AND LOCATION CODE
         ST ATE BOARD OF   ASSESSOR            PROPERTY DISCRIPTION AND ADDRESS
         EQUAL. NO.        PARCEL NO.                                             -
         1284-34-147-1     115-0120-054-0000   VINTAGE WELL SITE N0.1
         1284-34-159-1     115-1270-024-0000   POWER INN ROAD WELL SITE
         1284-34-174-1     115-0130-059-0000   8299 EAST STOCKTON BLVD WELL SITE (ALL STATE INSURNANCE)
         1284-34-164-1     051-0010-072-0000   FLORIN CREEK WATER TREATMENT PLANT SITE
         1284-34-173-1     115-0620-082-0000   SUMMER SUNSET WELL SITE
         1284-34-169-1     050-0322-016-0000   POMEGRANITE WATER STORAGE TANK SITE AND BOOSTER STATION
         NIA               115-0130-005-0000   CALVINE ROAD WELL SITE




                 -:Jepl                             Updated on 10/11 /99                   Printed on 10/17/99 at 10:28 AM
_WRI   JineE



                                                                                                                             62
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 63 of 119




                     EXHIBITB


                                                                      63
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 64 of 119

                                                                                 Notes:
                                                                                 Groundwater results in µg/L
                                                                                 Project Action Limits: 0.2 µg/L (PFOS) & 0.4 µg/L (PFOA)
                                                                                 -           = Value Exceeds Action Limit
                                                                                 U = Non-detect at reporting limit shown
                                                                                 UJ = Estimated non-detect at the reporting limit shown
                                                                                 J = Estimated detect at concentration shown

                                                                                  • Value obtained from field duplicate sample (higher concentration)
                                                                                  Groundwater Zones
                                                                                     c:::::::J Perched




                                                                                                         Groundwater Zones

                                                                                                        <$>       Perched
                                                                                                        ,',,      Water Table and B Zone
                                                                                                        <!>       B Zone
                                                                                                         4'       C Zone

                                                                                                                 Generalized B Unit Groundwater Flow
                                                                                                                 Direction, Fourth Quarter 2014
                                                                                                                 Capped Landfill

                                                                                                                  Fire Training Area

                                                                                                                  Installation Boundary




                    2261 Hughes Avenue
                                                                                              Site Investigation Report
                    Building 171, Ste 155                                               Former Fire Training Area FT011 P
                 JBSA Lackland, Texas 78236                                 Former Mather Air Force Base, Sacramento County, California


--===--==-------======::,Meters
    100    200             400                   600           N   NOTES:
                                                                                                        08/30/2016 Rev:               Figure4-4-GWResults



---===i•----•======:::::1-----•Feet
          600          1,200             1,800         2,400
                                                               A   Base map data obtained from
                                                                   ESRI Online Services.                Drawn: TJH       PROJ: 775290177




                                                                                                                                                            64
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 65 of 119




                     EXHIBITC


                                                                      65
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 66 of 119


                                                                                  www.elmontgomery.com
                                                                                     1~i50 East Prince Road
    \l'iater Raso!H'Ca Oonsuitants
                                                                                          Tucson, AZ 8!>7Ht
                                                                                             520 881.4912




                                     TECHNICAL MEMORANDUM

   DATE:                 March 27, 2018                                   PROJECT#: 1316.03

   TO:                   Bryan Meyers, The Boeing Company

   CC:                   Peter Kvam, Aerojet Rocketdyne

   FROM:                 Tim Leo, Colin Kikuchi
                                                  \.
   PROJECT:              Inactive Rancho Cordova Test Site, Rancho Cordova, California

   SUBJECT:              Evaluation of EX-5 Operations on Perfluorinated Compound
                         Groundwater Contamination, Inactive Rancho Cordova Test Site



   Introduction
   On behalf of The Boeing Company (Boeing) and Aerojet Rocketdyne (Aerojet),
   Montgomery & Associates (M&A) prepared this technical memorandum to present the
   final results of an evaluation of the effect of EX-5 operations on the fate and transport of
   perfluorinated compound (PFC) contamination in groundwater at the Inactive Rancho
   Cordova Test Site (IRCTS). An initial draft memorandum was submitted to the Regional
   Water Quality Control Board (RWQCB) and Department of Toxic Substances Control
   (DTSC) on February 14, 2018. On the same day, the DTSC notified Boeing and Aerojet
   that they would review the memorandum but would not likely provide written comments.
   The RWQCB provided written comments on the initial draft on February 15, 2018. On
   March 15, 2018, a web meeting was held to review the study findings and discuss
   RWQCB comments. This final version of the technical memorandum incorporates
   responses to RWQCB comments.

   Background
   An analysis of plume capture for the Mather Groundwater Extraction and Treatment (GET)
   system was conducted by M&A in 2017. Results of this analysis lead to a
   recommendation to the DTSC and RWQCB to cease operation of extraction well EX-5.
   EX-5 is located in the western portion of the Mather Main Base area and has operated
   since 2003 to control the leading edge of the perchlorate plume. Figure 1 is a map of the
   study area that shows the location of EX-5. Figure 2 summarizes the performance of EX-



    TUCSON         I   PHOENIX       OE!>NER I SACRAMENTO I SALT LAKE CITY I UMA I SANTIAGO




                                                                                                              66
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 67 of 119




   5 since operations began, including trends in pumping rate and water quality. The
   recommendation to cease operation considered the following conditions:

       •    Since early 2015, perchlorate concentration in EX-5 was less than the preliminary
            remedial action goal of 6 microgram per liter (µg/L) established in the remedial
            action plan for the Inactive Rancho Cordova Test Site (IRCTS) groundwater
            remedy. In addition, in 2017 the perchlorate concentration in EX-5 was near or
            below the California Public Health Goal for perchlorate of 1 µg/L. As a result,
            pumping of EX-5 delivers only small amounts of perchlorate mass to the Mather
            GET system.

       •    Continued pumping and treating relatively clean groundwater from EX-5 at the
            Mather GET system requires a substantial amount of electrical power, consumes
            treatment capacity that may be needed in the future to treat impacted groundwater
            from other more important remedy wells, and shortens treatment media life.

       •    EX-5 pumps groundwater impacted by PFCs to the Mather GET system 1 . The
            source of PFCs to the groundwater is related to historic operations at former Mather
            Air Force Base and is not related to historic Boeing or Aerojet operations. More
            specifically, the source of PFCs detected in EX-5 is injection of PFC-impacted
            groundwater2 into the aquifer zone screened by EX-5 (and other Mather extraction
            wells) by the Air Force. Figure 1 shows the location of the Air Force injection
            wells. To date, treatment by the Air Force has been by air stripping, which does
            not remove the PFCs before injection. Reportedly, the Air Force added treatment
            for the PFCs in early 2018 3 .

        •   The Mather GET system removes most of the PFCs before discharge to Morrison
            Creek. However, trace levels of PFCs are routinely discharged at concentrations
            routinely below 25 ng/L.

        •   Control and removal of PFCs from the groundwater is not the responsibility of
            Boeing or Aerojet.




   1
     Extracted groundwater from EX-5 contains total PFCs at concentrations as high as about 350 nanograms per liter
   (ng/L). This concentration is greater than the EPA Health Advisory Level (HAL) of70 ng/L. The HAL is not an
   enforceable standard.
   2
    Injection began in 1999 and has continued to today at a total rate ranging from 1,000 to 1,500 gpm. Four injection
   wells, designated in this memo as IW-501 through IW-504, are operated by the Air Force.
   3
    The Air Force also indicated that they do not plan to further investigate the extent of PFC contamination in groundwater
   until an enforceable standard for PF Cs is established by federal EPA or California EPA. Investigation of PFC-impacted
   groundwater by the Air Force is not expected to commence for several years.


                                                                                                                Page2




                                                                                                                               67
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 68 of 119




   The RWQCB requested that Boeing and Aerojet maintain operation of EX-5 until further
   analysis of the effects of ceasing operation ofEX-5 on the fate and transport of PFCs in
   groundwater in the Main Base area was completed. This request was based on a concern
   that cessation of EX-5 operation might eliminate the hydraulic control of PFC
   contamination from EX-5, which could result in impact to other nearby Mather extraction
   wells, particularly EX-9, and/or nearby public water supply wells.

   In response to the request by the RWQCB to maintain EX-5 operations, Boeing requested
   that M&A conduct an analysis of the effect of EX-5 operations on the PFC contamination
   to support internal evaluation and planning, and then to facilitate additional engagement
   with the regulatory agencies and the Air Force on future responsibility for operation of
   EX-5. Specifically, this analysis was conducted to:

      •   Evaluate the effect of ceasing operation of EX-5 on capture of PFC-impacted
          injection water, including the likelihood of other Mather extraction wells becoming
          impacted in the future;

      •   Identify other extraction wells and water supply wells that may already be impacted
          by the PFC contamination; and

      •   Develop a better conceptual understanding of the overall impact to groundwater
          quality from the historic injection of PFC-impacted water by the Air Force.

   The methods and result of the analysis are provided below.

   Methods
   The IRCTS groundwater model developed by M&A in 2016/201 7 was used for this
   analysis. The model was used to simulate the historic injection of PFC-impacted water
   (also referred to as effluent) by the Air Force using a particle tracking method. Since 1998,
   the Air Force has injected effluent into the groundwater system (primarily Unit C) using
   four injection wells, IW-501, -502, -503, and -504. The model was used to estimate the
   capture of injected effluent by nearby Mather remedial extraction wells and water supply
   wells owned by California American Water Company (Cal-Am). The analysis included
   estimation of historical capture of Mather extraction well EX-5 from 2003 to 2017 and
   analysis of future capture under two predictive scenarios based on whether or not EX-5
   continues to operate. The model results were not compared in detail to observed
   groundwater conditions in the Main Base area. Therefore, the results of this analysis are
   considered preliminary. Evaluating model performance in the Main Base area and targeted
   re-calibration of the model, if appropriate, would improve confidence in the capture
   analysis.


                                                                                      Page3




                                                                                                   68
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 69 of 119



    MONTGOMERY
    & ASSOCIATES



   Assumptions and Modifications to Groundwater Model

   Both predictive scenarios assume that the Nut Plains well stopped operating at the
   beginning of 2016 (as reported by well owner) 4 , and that effluent will be treated for PFCs
   before injection by the Air Force beginning in 2018. Scenario 1 assumes that EX-5
   continues operating. Scenario 2 assumes that EX-5 stops operating at the beginning of
   2018.

   The groundwater flow model was modified to simulate the two predictive scenarios.
   Specifically, three one-year long stress periods were added to the model to extend the
   historic simulation period through 2018. Pumping rates for all wells other than Nut Plains
   and EX-5 were maintained at their modeled 2015 rates. Table 1 summarizes the model
   pumping rates for the period 199 8 through 2018.

   TABLE 1. ANNUAL AVERAGE MODEL PUMPING RATES IN GALLONS PER MINUTE

                                                                                                                        Golden
   Well Owner         Boeing                   Air Force                                    Cal-Am                       State
                                                                                                                        ACWS-
       Well Name   EX-5    EX-9    IW-501   IW-502    IW-503   IW-504   Gould   NutPlains    Rockingham   Countryside     18
        1998        0          0   106       80        189       0      111      832            314          970         584
        1999        0          0   265      108        290       0      111      832            452         1,167        390
        2000        0          0   300      197        318      30       65      677            269         1,035        747
        2001        0          0   264      269        218      167      65      675            268         1,033        891
        2002        0          0   332      300        418      90       65      675            268         1,033        714
        2003       307         0   429      360        615      131      20      519            222         1,095        644
        2004        424        0   402      372        673      110       0      546            160          720         644
        2005       383         0   374      385        732      89       68      767            150          579         644
        2006        384     0      347      397        790      67      190      416            275          671         916
        2007       366      0      320      410        848      46      190      416            275          671         916
        2008        400     0      292      422        907      25      190      416            275          671         663
        2009        435    367     292      422        907      25      190      416            275          671         592
        2010       427     562     217      364        774      25      190      416            275          671         488
        2011        435    602     233      371        744      23      190      416            275          671         488
        2012       419     604     199      315        525       15     190      416            275          671         488
        2013       435     630     259      281        360      28      190      416            275          671         488
        2014       437     598     273      268        613       9      190      416            275          671         488
        2015        432    622     279      263        706       7      190      416            275          671         488
        2016       432     622     279      263        706       7      190       0             275          671         488
        2017       432     622     279      263        706       7      190       0             275          671         488
        2018       432 1   622     279      263        706       7      190       0             275          671         488
   1
       -For Scenario 2, pumping rate was zero from 2018 through 2024.
   4
    Recent pumping data received after this modeling study from Cal-Am suggests that the NutPlains well resumed
   operation in fall 2017, possibly with wellhead treatment to remove the PFCs.


                                                                                                                  Page4




                                                                                                                                 69
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 70 of 119




   Particle Tracking Simulations

   Particle tracking simulations were conducted using mod-PATH3DU (Muffels and others,
   2017) to evaluate both historical capture of injected effluent, and future capture under each
   of the two scenarios. To simulate a continuous source of PFCs to groundwater, particles
   were released annually at each injection well from the time that the well began operating
   (1998 for IW-501, -502, and -503, and 2000 for IW-504) through 2017. Ceasing particle
   release after 2017 simulates the treatment of PFCs by the Air Force beginning in 2018.
   Particles released through 201 7 were tracked through 2024 to estimate the future migration
   of historic PFC-impacted groundwater. The screened interval for each injection well spans
   multiple model layers. Particle starting locations were defined based on the intersection of
   the well screen and each model layer.

   A total of 200 particles were released annually for each well. For each injection well, the
   number of particles per model layer was defined based on the average simulated flow rates
   from the well into the aquifer. For IW-501, -502, and -503, most of the particles were
   initiated in model layer 5, representing the upper portion of Unit C. For IW-504, most of
   the particles were initiated in model layers 6 and 7, representing the middle to lower
   portion of Unit C. EX-5 is screened in model layers 5 through 7.

   The simulations assume uniform effective porosity of 15%. Each particle was tracked
   through 2024 or until capture by a well.

   Results

   Simulated Particle Traces

   Figures 3 through 6 show simulated particle traces representing the extent of PFC-
   impacted water injected at IW-501, -502, -503, and-504 from 1998 to 2024. For Scenario
   1, only particles that are captured by a well (either GET or water supply) are shown on the
   figures. The same particles shown for Scenario 1 are shown for Scenario 2, but in some
   cases the particles are not captured by a well reflecting the effect of shutting off EX-5.
   Particle traces for Scenario 1 (continued EX-5 pumping) are shown in red and particle
   traces from Scenario 2 (cessation ofEX-5 pumping in 2018) are shown in green. In some
   cases, the traces are nearly perfectly coincident and therefore overlap each other on the
   figures. This reflects similar behavior of the particle traces (thereby the PFC
   contamination) under both scenarios. Simulated groundwater levels in model layer 5
   (Hydrostratigraphic Unit C) for 2017 with EX-5 pumping are shown for reference.
   Pronounced groundwater mounding is evident around the Air Force injection wells, and is
   centered at IW-503. This is due to the high injection rates at IW-503 relative to the other


                                                                                       Pages




                                                                                                   70
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 71 of 119



   MONTGOMERY
   & ASSOCIATES



   injection wells. The groundwater mound causes injected effluent to flow away from the
   injection wells, as shown by the particle traces.

   Differences between the red (Scenario 1) and green (Scenario 2) particle traces in Figures
   3 through 6 illustrate the effect of ceasing EX-5 operation on the migration of particles
   (thereby the movement of PFC contamination). Figure 3 indicates that injected effluent in
   IW-501 did not flow toward EX-5 in Unit C and the projected future transport of PFC-
   impacted groundwater would not be affected by the operational status of EX-5. Figure 3
   also suggests that some of the effluent injected at IW-501 may have flowed to the
   northwest toward Cal-Am's Gould and Countryside wells, and would flow toward Golden
   State Water Company's (GSWC) ACWS-18 well if EX-5 were shut off.

   In contrast to IW-501, particles released at IW-502 (Figure 4), IW-503 (Figure 5), and
   IW-504 (Figure 6) are captured by Mather GET extraction wells and more particles are
   captured by Cal-Am wells by 2024, and the impact of ceasing operation of EX-5 is readily
   discemable in the differences between the particle traces. Under Scenario 2, some of the
   particles released at IW-502 (Figure 4) that were captured by EX-5 under Scenario 1
   continue moving northeast, and either,are captured by EX-9 or remain active moving
   toward Cal-Am supply wells. Similarly, particles released at IW-503 (Figure 5) that were
   captured by EX-5 under Scenario 1 largely remain active under Scenario 2, moving either
   toward Cal-Am supply wells to the northeast, or toward the southwest. The operational
   status of EX-5 is projected to have only a minor effect on PFC mass that migrates to the
   southwest from the injection wells. Finally, Figure 6 shows that particles released at IW-
   504 (the deepest injection well) are largely capture by EX-5 when operating, but are
   projected to continue moving to the northeast with EX-5 off. Overall, results of the
   particle tracking simulations suggest the following:

      •   EX-5 does exert some hydraulic control of PFC-impacted groundwater.

      •   EX-9 may be impacted or would be threatened to become impacted by PFC
          contamination of EX-5 was shut off.

      •   The Cal-Am Nutplains, Gould, Countryside, and Rockingham wells may be
          impacted or would be threatened to become impacted whether EX-5 continues to
          operate or is shut off.

      •   The potential for impacts from the PFC contamination at the GSWC ACWS-18
          well would increase if EX-5 were shut off.




                                                                                    Page6




                                                                                                71
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 72 of 119




   Projected Extent of PFC-impacted Groundwater

   Figure 7 shows the projected extent of PFC-impacted groundwater in Unit C. The extent
   of PFC-impacted groundwater is delineated by the end points of particle traces in Unit Cat
   the end of 2024. PFC-impacted groundwater in Unit C may extend as far as one mile from
   the injection wells.

   Areas where particle end points do not exist represent areas where particles were projected
   by the model to move upward or downward out of Unit C 5 • However, it is likely that PFC-
   impacted groundwater exists in these areas. Conceptually, it is reasonable to expect that
   the groundwater mound created by the injection wells (shown by the concentric subcircular
   groundwater elevation contours around the injection wells) resulted in radial flow of PFC-
   impacted groundwater away from the injection wells. The result of this flow pattern would
   be expected to create a relatively uniform zone of PFC-impacted groundwater in Unit C.
   The outline shown on Figure 7 generally approximates this expected zone of PFC-
   impacted groundwater in Unit C.

   Limitation of Study

   The model projections are considered preliminary. Additional modifications to the model
   and possible re-calibration would likely be required to improve confidence in the model
   projections.


   Conclusions
   Key findings of this investigation include the following:

       •    Particle tracking simulations show that EX-5 and EX-9 historically captured some
            of the particles released at the injection well screens. This indicates that
            groundwater conditions in this area support the migration of PFC-impacted effluent
            toward EX-5 and EX-9. This finding corroborates water quality data indicating the
            presence of PFCs in water pumped by EX-5.

       •    The threat of impact from PFC contamination to Cal-Am wells near the Main Base
            area (and possibly GSWC well ACWS-18) is projected to increase if EX-5 is shut
            off.



   5
    Further interrogation of the model would be required to evaluate the representativeness of this upward and downward
   particle movement. Further, model revisions may be required to improve the representativeness of projected upward and
   downward movement of PFC-impacted groundwater.


                                                                                                             Page 7




                                                                                                                           72
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 73 of 119



   MONTGOMERY
   & ASSOCIATES



   As a result of these conclusions, Boeing sampled EX-9 for PFCs on January 30, 2018.
   Laboratory results for this sample indicate the well is impacted by total PFCs (reported as
   total PFOAs and PFOS) of 2.3 ng/L. The well will be resampled during the next PFC
   sampling event to confirm this result.

   Recommendations
   Based on results of the analysis, the following actions are recommended:

      •    Continue operating EX-5 until a resolution is reached between the regulatory
           agencies and the Air Force on future responsibility for well operations. To date,
           Boeing and Aerojet have expended over $50,000 evaluating and monitoring the
           impacts of PFC contamination on the Mather GET remedy.

      •    Continue evaluating the future need to operate EX-5 for perchlorate plume control.
           Perchlorate concentrations are near the PHG for perchlorate and if they remain
           stable at this concentration, Boeing and Aerojet may request to cease operation of
           the well because the mass removal rate (less than 2 pounds per year) is low,
           electrical power costs are high (about $36,000 per year), the 450 gpm of flow from
           EX-5 consumes over 10% of the treatment system capacity, and loading of
           naturally occurring constituents from the flow from EX-5 reduces the runtime of
           the treatment media. After shutdown, Boeing and Aerojet would continue to
           monitor water quality in EX-5 and surrounding monitor wells and would restart the
           well if operation was required to control perchlorate plume migration.

       •   RWQCB request that the Air Force sample their effluent for perchlorate and
           provide any existing perchlorate concentration data for their injected water. These
           data will help determine whether the current perchlorate concentrations at EX-5 are
           related to injection of perchlorate-impacted water by the Air Force.

       •   The RWQCB (and DTSC if needed) meet with the Air Force to review the analysis
           results and develop a plan for future operation
                                                  ,        of EX-5. While Boeing and Aerojet
           will cooperate with stakeholders on the PFC/EX-5 issue, it prefers that the
           regulatory agencies work directly with the Air Force to develop a plan to equitably
           share responsibility for operation of EX-5.

       •   RWQCB contact Cal-Am and GSWC to determine if they have sampled their wells
           in the Main Base area for PFCs. If they have, request the sample results.

       •   Begin holding semi-annual meetings to keep stakeholders informed on the status of
           PFC groundwater contamination in the project area. Boeing will begin coordinating
           with stakeholders to schedule a meeting before the end of June 2018.

                                                                                      Pages




                                                                                                 73
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 74 of 119




      •   If deemed necessary to support further engagement with stakeholders on the PFC
          contamination issue, improve the groundwater model to improve confidence in the
          model projections. Model improvements could include further evaluation of
          existing data, acquisition of new data from stakeholders, and local recalibration in
          the Main Base area.


   References
   Muffels, C., Wang, X., Tonkin, M., Neville, C., Ramadhan, M., and Craig, J.R., 2017,
      User's Guide for mod-PATH3DU: A groundwater path and travel-time simulator, S.S.
      Papadopulos & Associates, Inc., and University of Waterloo, Bethesda, Maryland, and
      Waterloo, Ontario.




                                                                                      Page9




                                                                                                 74
                                                       Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 75 of 119




                                           2,195,000                                                      2,197,500                                                   2,200,000                                            2,202,500

                                                                                                                                                                                                                                             EXPLANATION
                                                                                                                                                                                                                                               A          Air Force Injection Well

                                                                                                                                                                                  ",i: Rock;ngJm                                               flJ        Boeing Extraction Well
                                                                                                                                                                                             l
                                                                                                                                                                                                                                               ",i:       Supply Well
                                                                                                                                                                                                                      ",i:ACWS-18

                                                                                                                                                                        ~\Ol'lp.,L.        DR                                                             Model Grid
                                                                                                                                                                          iNTERNA

                                                                                                                                                                                                                                                          Major Road

                                                                                                                                                                                                                                                          Minor Road



                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                       8
                                                           Gould",i:
~                                                                                                                                                                                                                                      ~
                                                                                                                                                                                                       fllEX-9
                                                                                                              Nut     ",i:
                                                                                                             Plains


                                                                                                                                                                  EX-Sflj




                                                                                                                                        I
                                                                                                                                            /   J,,..MBS IW-504

                                                                                                                                   /
                                                                                                                             fiJ,,..   MBS IW-503

                                                                                                           ?W'501J,,..             MBS IW-502




                         LJNCOLN V!LLAGE DR



                                                                                    /                                                                                                                                                  sl
                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                                              )
                                               y                                                                                                                                                                                                    THE BOEING COMPANY
                                                                                                                                                                                                                                                                       400




                                                                                                                                                                                                                                             INACTIVE RANCHO CORDOVA TEST SITE
                                                                                                                                                                                                                                                                                 I




                                                                                                                                                                                                                                                                              Feet




                                                                                                                                                                                                                                                      RANCHO CORDOVA, CALIFORNIA
                                                                                                                                                                                                                                                                                     800   1,200




                                                                                                                                                                                                                       0
                                                                                                                                                                                                                  y\Y-\,                              LOCATION MAP
                                                                                                                                                                                                       :<,'fly,'?-

                                                                                                                                                                                                 -,,~ ~"
;;                                                                                                                                                                                                                                     §
                                                                                                                                                                                                                                       ,,;

                                                                                                                                                                                                                                             ~
~                                                                                                                                                                                                                                      ~                                                           2018
                                                                                                                                                                                                                                                MONTGOMERY
                                                                                                                                                                                                  ~~                                         ~· & ASSOCIATES
                                                                                                                                                                                                                                                       Wi'lt".Cr Ret.ov-ce D:J:1sultw1ts      FIGURE 1
                                           2,195,000                                                      2,197,500                                                   2,200,000                                            2,202,500

     GIS-Tuc\Projects\131611316.03\Mather2017 _lnvlMBS!W_EXS_Evaluation\REPORT_FIGURES\Fig01_LocationMap\29Jan2018




                                                                                                                                                                                                                                                                                                     75
                                      Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 76 of 119


    SCREEN DEPTH
      AND HSU                                                                          SPECIFIC CAPACITY                                                                                                                                     TEMPORAL TREND IN PERCHLORATE CONCENTRATION
    240~-~                                                                                                                                                                                                                      ,----------------------;========:::;-,
                                ~
                                                                                                                                                                                                               10,000




                         ~
    220
                         k1:: 16
                         1---18
                              20
                                                                                                                     ~                                                                                                                                                                            PRAG= 6 µg/L
    200                                                                                                                                                                                                                                                                                           PHG = 1 µg/L
    180
    160
                         1E 14
                              12:
                              10                                             I                                           ' ' '                                  I                          I


                                                                                                                                                                                                             ::::,
                                                                                                                                                                                                                     1,000

    140                                                             EXTRACTION WELL PUMPING RATE
                              600                                                                                                                                                                            oi
                                                                                                                                                                                                             2,
    120
    100               ~ 500
                                                                                                                                                                                                             6           100

                                                                                                                                                                                                             ~
     80
           EX-5   I   ::J
                      z
     60               ~ 400                                                                                                                                                                                  1---

     40               fl'.                                                                                                                                                                                   d:i
                                                                                                                                                                                                             (.)
                                                                                                                                                                                                                          10

     20
                      1J:     300                                                                                                                                                                            z
                      en                                                                                                                                                                                     0
                      z                                                                                                                                                                                      u
       0
                      g       200
     -20              ....J

     -40
                      <
                      ('.) 100
     -60
en -80                            0                                                                                                                                                                                       0.1 -+----.----.--~-~--~-~--.----.----.----,----.---,---!
E                                     <')            in       (0      r--.        co     cr,   0        ~        N          <')                  in         (0                      r--.             co                          (0   r--.     co   cr,   0       N      <')                in    (0    r--.       co
~-100                                 0
                                      0
                                             """
                                             0
                                             0
                                                     0
                                                     0
                                                              0
                                                              0
                                                                      0
                                                                      0
                                                                                  0
                                                                                  0
                                                                                         0
                                                                                         0
                                                                                               ~
                                                                                               0
                                                                                                        ~
                                                                                                        0
                                                                                                                 ~

                                                                                                                 0          0
                                                                                                                             ~
                                                                                                                                      """
                                                                                                                                      0
                                                                                                                                                 ~

                                                                                                                                                 0
                                                                                                                                                            ~

                                                                                                                                                            0
                                                                                                                                                                                    ~

                                                                                                                                                                                    0
                                                                                                                                                                                                     ~

                                                                                                                                                                                                     0
                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                               0
                                                                                                                                                                                                                                               0
                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                    0     0   0
                                                                                                                                                                                                                                                                  ~

                                                                                                                                                                                                                                                                  0      0          """
                                                                                                                                                                                                                                                                                    0       0
                                                                                                                                                                                                                                                                                                  ~

                                                                                                                                                                                                                                                                                                  0     0          0
Z-120                                 N      N       N        N       N           N      N     N        N        N           N        N          N           N                      N                N                           N    N        N    N     N   N   N      N          N       N     N     N          N
0
i=-140
<
Gj-160
                                                                                         SITE MAP                                                                                                                        ,000          TEMPORAL TREND IN TRICHLOROETHENE CONCENTRATION
uJ-180                                                                                                      •®       •   .:- •    •                             ••                  Cl'                              1
                                                                                                                                                      .,
    -200
    -220
                              •       "·                    c,
                                                            r-,
                                                                                                                 ::r
                                                                                                                  ,..,. ·~"'·.              .,        .. ..                                                                                                                    I-       -   PRAG/PHG = 1.7 µg/L         I
                                            ®·
    -240                                                                                                                                                            •"
    -260
                                             ., '?                                                                                          ....                                                         0
                                                                                                                                                                                                               ~ 100
                                                                                                                                                                                                                ....J
    -280                                                                                                                                                                                                       oi
                                                                                                                                                                                                               2,
    -300
    -320
    -340
            C
                                      .      o.

                                                                                 ·.,
                                                                                                   .•
                                                                                                                                                                                                               z
                                                                                                                                                                                                               0
                                                                                                                                                                                                               i=
                                                                                                                                                                                                               ~          10
                                                                                                                                                                                                                1---
    -360                                                                                                                                                                      .1::~;~-)                        z
    -380                                                     .,                                                                                                   ..          :'•         ••;                  w
                                                                                                                                                                                                               u
    -400
    -420
                                                                                                                                                           .. .. ..~,/
                                                                                                                                                                    •.;

                                                                                                                                                                ,,;,:
                                                                                                                                                           • :~ ~'¾//
                                                                                                                                                                          ~'
                                                                                                                                                                          '               •"'
                                                                                                                                                                                                /.
                                                                                                                                                                                                               z
                                                                                                                                                                                                               0
                                                                                                                                                                                                               (.)               ---------------------
    -440                              "            r7
                                                         Apprax1mate extent ot perchbrate-1mpacted groundwater {2015 corr,pos1te)
                                                         Appro'.(1mate extetit of md'l!Oroenthene--impacted g;rourntNater {2015 composite)
                                                                                                                                                                                                                                              0                       0 0 0 0 0 00 0 0 0 0 0 0 0 0 0 0 0 0     ◊

    -460
    -480
                                                         • = EX-5
    -500~-~                                              • = Monitor Well                                                                                                                                                 0.1
                                                         o = Boeing Extraction Well                                                                                                                                              (0   r--.     co   cr,   0   ~   N      <')                in    (0    r--.       co
                                                         o = Aerojet Rocketdyne Extraction Well
                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                 N
                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                      N
                                                                                                                                                                                                                                               0
                                                                                                                                                                                                                                               0
                                                                                                                                                                                                                                               N
                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                    N
                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                          N
                                                                                                                                                                                                                                                              0
                                                                                                                                                                                                                                                              N
                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                                  N
                                                                                                                                                                                                                                                                         a
                                                                                                                                                                                                                                                                         N
                                                                                                                                                                                                                                                                                    a"""
                                                                                                                                                                                                                                                                                    N
                                                                                                                                                                                                                                                                                            a
                                                                                                                                                                                                                                                                                            N
                                                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                                                                  N
                                                                                                                                                                                                                                                                                                        a
                                                                                                                                                                                                                                                                                                        N
                                                                                                                                                                                                                                                                                                                   a
                                                                                                                                                                                                                                                                                                                   N
                                                                                                                                                     EXPLANATION
                                                                                                                                                     ft msl = Feet above mean sea level
                                                                                                                                                     gpm/ft = Gallons per minute per foot
                                                                                                                                                     ,tg/L = Micrograms per liter
      FIGURE 2. EX-5 PERFORMANCE                                                                                                                     HSU = Hydrostratigraphic unit; screened HSU labeled below screened intervals on well schematic
                                                                                                                                                     PRAG = Proposed Remedial Action Goal defined in 2007 Remedial Action Plan
                                                                                                                                                     PHG = California Public Health Goal
                                                                                                                                                     Non-detects are represented with an open symbol at the method reporting limit.
                                                                                                                                                                                                                                                                                    r~__J   MONTGOMERY
                                                                                                                                                                                                                                                                                            & ASSOCIATES




                                                                                                                                                                                                                                                                                                                       76
                                                Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 77 of 119




                                        2,195,000                                                     2,197,500            2,200,000                                                  2,202,500


                                                                                                                                             I                                                                EXPLANATION
                                                                                                                                             I                                                        ;
                            I
                                                                                                                                                                                                                   .6.      Air Force Injection Well

                                                                                                                                                                                5                                  ,fJ      Boeing Extraction Well
                                                                                                                                                                              -4 ~                /
                                                                                                                                             \

                          I
                            I
                                      _,,,,,,,-,,,,,
                                                                                                                                                                              so ,       1 I                    S           Supply Well
                                                                                                                                                 \                          ~cw7
                        (           ,~/'/                (1'~ountrySrde
                                                                                                                                                                 ~                                                          Model Grid
                                    /                                                                                                                -"o~
                                                         -;;~!~.
                                                           \
                                                             \
                                                                          I
                                                                                                                                                                                                                            Major Road
                    0

                         \\                                ·25

     '
         ~
         /
                            \                                   r;:=,~
                                                              -25
                                                            (. v"' ,;
                                                                                                                                                                                                                            Minor Road

                                                                                                                                                                                                              --40- Simulated Head in Model Layer 5, 2017


                                \                      Gouldu


                                                                     /I
                                                                              ,f/

                                                                                                          Nut$
                                                                                                                                                                                                          ~
                                                                                                                                                                                                                            Trace of particle captured by Boeing
                                                                                                                                                                                                                            Extraction Wells or Cal-Am supply
                                                                                                                                                                                                                            wells, scenario 1
                                                                                                         Plains

                                                                    (( \\
                                                                    I \
                                                                                              /?.-c
                                                                                                                                                                                                              - - - Trace of particle, scenario 2


                                                                     .    \,.       \
                                                                                                             0
                                                                                                                                       .25




                     LINCOLN VILLAGE DR                                                                                                                                                                   0


                                                                                                                                                                                                          g


                                                                                                                                                                                                                                         400           800   1,200

                                                                                                                                                                                                                                                Feet

                                                                                                                                                                                                                          THE BOEING COMPANY
                                                                                                                                                                                                              INACTIVE RANCHO CORDOVA TEST SITE
                                                                                                                                                                                                                         RANCHO CORDOVA, CALIFORNIA


                                                                                                                                                                                                                      IW-501
                                                                                                                                                                                  'O
                                                                                                                                                                            <;\<:-"                             PARTICLE TRACKING
                                                                                                                                                                y.<:-<:f.
                                                                                                                                                     ,Jl,'0"(                                                     THROUGH 2024
I                                                                                                                                                                                                         I   0          MONTGOMERY
                                                                                                                                                                                                                                                                     2018

                                                                                                                                                                                                              -·         & ASSOCIATES
                                                                                                                                                                                                                         Watnr R.-:sou'<'.n Consu!tar.t..s      FIGURE 3
                                        2,195,000                                                     2,197,500            2,200,000                                                  2,202,500

GIS-Tuc\Projects\1316\1316.03\Mather2017_lnv\MBSIW _EX5_Evaluation\REPORT _FIGURES\1W501_ptl_compare_scenarios\24Jan2018




                                                                                                                                                                                                                                                                      77
                                                      Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 78 of 119




                                          2,195,000                                                    2,197,500                      2,200,000                                  2,202,500


                                                                                                                                                                                                   EXPLANATION

                                                                                                                                                  l                                                  .t.      Air Force Injection Well



                                                                                                                                                  \    1_~4:~ l                                      S
                                                                                                                                                                                                      ~       Boeing Extraction Well

                                                                                                                                                                                                              SupplyWell


                                                                                                                                                      \~·                                                     Model Grid

                                                                                                                                                                                                              Major Road

                                                                                                                                                                                                              Minor Road

                                                                                                                                                                                                   --40- Simulated Head in Model Layer 5, 2017
0
                                                                                                                                                                                             g                Trace of particle captured by Boeing
~                                                                                                                                                                                            ~                Extraction Wells or Cal-Am supply
                                                                                                                                                                                                              wells, scenario 1

                                                                                                                                                                                                   - - ~ Trace of particle, scenario 2




                                                      ii'




                        LINCOLN VILLAGE DR
                                                                                                                                                                                             §
                                                                                                                                                                                             ,_:
                                                                                                                                                                                             iCj




                                                                                                                                                                                                                          400          800   1,200
                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                Feet




                                                                                                                                      "'  <o
                                                                                                                                                                                                          THE BOEING COMPANY
                                                                                                                                                                                                   INACTIVE RANCHO CORDOVA TEST SITE
                                                                                                                                                                                                           RANCHO CORDOVA, CALIFORNIA


                                                                                                                                                                                                           IW-502
                                                                                                                                                                             0
                                                                                                                                                                       </r_,lv                       PARTICLE TRACKING
                                                                                                                                                          :<,.'<''(_,'/-
0
                                                                                                                                                        ~~                                   g_        THROUGH 2024
~

                                                                                                                            ,,!_/_.
                                                                                                                                                                                                   0       ~~s~Ji~gMERY
                                                                                                                                                                                                            Viiltcr Rescu--cc Consultants
                                                                                                                                                                                                                                                     2018


                                                                                                                                                                                                                                                FIGURE4
                                          2,195,000                                                    2,197,500                      2,200,000                                  2,202,500

    GIS-Tuc\Projects\1316\1316.03\Mather2017Jnv\MBSlW_EX5_Evaluation\REPORT_FIGURES\IW502_ptl_compare_scenarios\24Jan2018




                                                                                                                                                                                                                                                      78
                                                    Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 79 of 119




                                            2,195,000                                                    2,197,500         2,200,000                                                      2,202,500


                                                                                                                                                                                                                 EXPLANATION

                                                                                                                                       ~              I
                                                                                                                                                             I                                                         •        Air Force Injection Well
                                                                                                                                       I /.;::'\Rockingham
                                                                                                                                                                                                      l
                                                                                                                                                                        ~,.
                                                                                                                                                                                                                       ie       Boeing Extraction Well
                                                                                                                                       ~_40 J          II    •                   ~45~
                                                                                                                                                                                                                       S        Supply Well
                                                                                                                                                       i
                                                                                                                                                             \                                                                  Model Grid
                                                                                                                                                                 vo~
                                                                                                                                                                                                                                Major Road

                                                                                                                                                                                                                                Minor Road

                                                                                                                                                                                                                 --40- Simulated Head in Model Layer 5, 2017
                                                                   -25
                                                                (, "                                                                                                                                      8                     Trace of particle captured by Boeing
                                                           Gouldu
                                                                                                                                                                                                          ~                     Extraction Wells or Cal-Am supply
                                                                                                                                                                                                                                wells, scenario 1

                                                                                                                                                                                                                 - - - Trace of particle, scenario 2




                                                                                                                                                                                                                                                  ~
0                         LINCOLN VILLAGE DR
,_:
~                                                                                                                                                                                                         g


                                                                                                                                                                                                                                           400          800   1,200
                                                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                                                 Feet


                                                                                                                                                                                                                        THE BOEING COMPANY
                                                                                                                                                                                                                 INACTIVE RANCHO CORDOVA TEST SITE
                                                                                                                                                                                                                            RANCHO CORDOVA, CALIFORNIA


                                                                                                                                                                                                                         IW-503
                                                                                                                                                                                      'O
                                                                                                                                                                               (r\<c,'v                            PARTICLE TRACKING
                                                                                                                                                                      '<'<c,'2-
                                                                                                                                                                 ~f                                       8,,;
                                                                                                                                                                                                                     THROUGH 2024
                                                                                                                                                                                                          :Ci
                                                                                                                                                                                                                 0
                                                                                                                                                                                                                 .,,
                                                                                                                                                                                                                            MONTGOMERY
                                                                                                                                                                                                                            & ASSOCIATES
                                                                                                                                                                                                                             V1utcr Rosc:..r'CC Co~u!tants
                                                                                                                                                                                                                                                                      2018


                                                                                                                                                                                                                                                                 FIGURE 5
                                                                                                                     c:/
                                            2,195,000                                                    2,197,500         2,200,000                                                      2,202,500

      GIS-Tuc\Projects\1316\1316.03\Mather2017_!nv\MBSlW_EX5_Eva!uation\REPORT_FIGURES\IW503_ptl_EX5on\09Jan2018




                                                                                                                                                                                                                                                                       79
                                                    Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 80 of 119




                                          2,195,000                                                     2,197,500            2,200,000                                        2,202,500


                                                                                                                                                                                                        EXPLANATION
                                                                                                                                         l

                              I
                              \
                                  I
                                      I         ,,,-/::'f\,.,
                                          ,,,/"/. I
                                      /''/"            ( i
                                                                      .
                                                                (s}Countryside
                                                                                  .
                                                                                                                                         \



                                                                                                                                         \

                                                                                                                                             \\



                                                                                                                                              "o~
                                                                                                                                                  , ,
                                                                                                                                                                ~-50~
                                                                                                                                                                ~.
                                                                                                                                                                        -45



                                                                                                                                                                  CW/S-18
                                                                                                                                                                                          l
                                                                                                                                                                                                          A

                                                                                                                                                                                                          ~


                                                                                                                                                                                                          'Ii
                                                                                                                                                                                                                    Air Force Injection Well

                                                                                                                                                                                                                    Boeing Extraction Well

                                                                                                                                                                                                                    Supply Well

                                                                                                                                                                                                                   Model Grid

                      (·:::--d:;::::;1/                                                                                                                                                                             Major Road
                                                                      __/.
                                                       ~-20               .       )
               /~\                                       '
           1/,,                   \                     l                                                                                                                                                           Minor Road

                                                                                                                                                                                                    --40- Simulated Head in Model Layer 5, 2017
                                  \                     i         "f -25'
                                                                  f 'Ii       )                                                                                                                                     Trace of particle captured by Boeing
~                                                            Gould-:::._,/
                                                                                                                                                                                              ~                     Extraction Wells or Cal-Am supply
                                                                                                                                                                                                                    wells, scenario 1
                                                                                                             Nut$
                                                                                                            Plains
                                                                                                                                                                                                        - - - Trace of particle, scenario 2
                                                                                                 oil
                                                                                                --
                                                                                                               0



                                                                                                       20




                           LINCOLN VILLAGE DR


       /




                                                                                                                                                                                                                     0            400            800   1,200
                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                         Feet

                                                                                                                                                                                                           THE BOEING COMPANY
                                                                                                                                                                                                    INACTIVE RANCHO CORDOVA TEST SITE
                                                                                                                                                                                                                RANCHO CORDOVA, CALIFORNIA


                                                                                                                                                                                                               IW-504
                                                                                                                                                                          ◊
                                                                                                                                                                      ,/;,v                              PARTICLE TRACKING
                     \oc
                     ,,,                                                                                                                                    '(\t<:-
                                                                                                                                                                                                           THROUGH 2024
                     \!                                                                                                                                 ,}'r"                                 0
                                                                                                                                                                                              g
~                     \S
                      \
                                                                                                                                                                                              ,,;
                                                                                                                                                                                              :::
                                                                                                                                                                                                    0
                                                                                                                                                                                                    -
                                                                                                                                                                                                                MONTGOMERY
                                                                                                                                                                                                                & ASSOCIATES
                                                                                                                                                                                                                VV;1tcr Rc:sou--cfl CCi'lSVltar-,1:5
                                                                                                                                                                                                                                                               2018


                                                                                                                                                                                                                                                          FIGURE 6
                                          2,195,000                                                     2,197,500            2,200,000                                        2,202,500

    GIS-Tuc\Projects\131611316.03\Mather2017 _lnv\MBSIW_EX5_Evaluation\REPORTJIGURES\IW504_ptl_compare_scenarios\24Jan2018




                                                                                                                                                                                                                                                                80
                                                      Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 81 of 119




        2,195,000                                                        2,197,500                                                                     2,200,000                                                                          2,202,500



                                                                                                                                                                                                                   ~                                                            EXPLANATION

                                                                                                                                                                                                                                                          /            i
                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                            ~      •

                                                                                                                                                                                                                                                                                   -'
                                                                                                                                                                                                                                                                                           Air Force Injection Well

                                                                                                                                                                                                                                                                                           Boeing Extraction Well


                                                                                                                                                                                                                                                                       I           S       SupplyWell


                                                                                                                                                                                                                            r;- @cws-1/I
                                                                                                                                                                                                                                    -45               (




                                                                                                                                                                                                                                                                  I/
                                                                                                                                                                                                                                    -so~                                                   Model Grid

                                                                                                                                                                                                                                                                                           Major Road

                                                                                                                                                                                                                                                                                           Minor Road

                                                                                                                                                                                                                                                                                --40- Simulated Head in Model Layer 5, 2017


                                                                                                                                                                                                                                                                                           Endpoint in Unit C, Scenario 1
g
~

                                     ,;-
                                                     ..
                                                                                Nut~
                                                                               Plains
                                                                                                                                                                                                                        I                                     /
                                                                                                                                                                                                                                                                                           Endpoint in Unit C, Scenario 2

                                                                                                                                                                                                                                                                                          Approximate extent of impacted
                                                                                                                                                                                                                                                                                " ' - - • groundwater in Unit C

                                           ..; .       i                                                                                                                                                ?'ff.----,-
                                                                                                                                                                                                                        ~
                                           ~
                                         ,.          eJ       ~7.-'0,

                                                                                                                                                                                                       .:·},::   ,  ,  ·                                      !


                    ,,i/
                    !                                                                                                                                                         ,;:        ~
                                                                                                                                                                                             •• . II
                                                                                                                                                                                      . ,:· ,-:r.
                                                                                                                                                                                    :.-:,.• t..
                                                                                                                                                                                                          ...: . ------
                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                  •>


                                                                                                                                                             ,
                                                                                                                                                                                       •• 'I       D   /   :   •

                                                                                                                                                                                                   .. : . . I
                 ,1
               ,i;                                                                                                                          -                  ..           ..: ,'"
                                                                                                                                                                              :•
                                                                                                                                                                              :·
                                                                                                                                                                                               -




                                                                                                                                                        ....~ ....i:. .J::. . ,,
g
..:
,OJ
      i:DR



              I
               ,-.;;
               \I
                    i                                                                                                                       \\~..:1~:"f. :. . "' ,,,
                                                                                                                                                ··.:
                                                                                                                                                       :..           :.        • 1-                ,
                                                                                                                                                                                                                                                                                                       400          800   1,200


                                                                                                                                  ,,· :,~~-":
                                                                                                                                           _.. ·
                                                                                                                                          .0 _..       . .                ,
                                                                                                                                                                               ,,'                                                                                                                           Feet
                                                                                                                                                                                                                                                                                                                    ~


                                                                                                                         . ..     .. .,... . . . ,,..,                                                                                                                                 THE BOEING COMPANY




                                                 -----=
                                                                                                                                                                                                                                                                                INACTIVE RANCHO CORDOVA TEST SITE
                                       ,~~~                                    ..                              .         .. ••J             , .               •v                                                                                                                        RANCHO CORDOVA, CALIFORNIA




                                                                                                          . . ---__.,
                                                                                                      ,        ..    •                •    • ••              V

                                                                                         ..,,,            ,.
                                              -.,.
                                                                         ,,,
                                                                               ,,   • • •-       ••             ..                •                A,


                                                                                                                                                              '.?,
                                                                                                                                                                                                                                                                                APPROXIMATE EXTENT
                                                                                                                                                                                                                                                                                   OF IMPACTED
                                                                        ------------                                                                            0
                                                                                                                                                                                                                                                                                GROUNDWATER, UNIT C
                                                                                                                                                                                                                                </c-"'0

~
                                                                                                                                                                                                                       ''!'<;,<t-
                                                                                                                                                                                                                   ~t>-"'                                                   g
                                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                                                                ~-
                                                                                                                                                                                                                                                                                        MONTGOMERY
                                                                                                                                                                                                                                                                                        & ASSOCIATES
                                                                                                                                                                                                                                                                                        Wiltor Rr::scu~e Ccrisu!t:ar:ts
                                                                                                                                                                                                                                                                                                                                  2018


                                                                                                                                                                                                                                                                                                                             FIGURE 7
        2,195,000                                                        2,197,500                                                                     2,200,000                                                                          2,202,500

      GIS-Tuc\Projects\1316\1316.03\Mathet2017_lnv\MBS!W_EX5_Evaluation\REPORT_FIGURES\A!I_IW _ept_UnitC\23Mar2018




                                                                                                                                                                                                                                                                                                                                   81
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 82 of 119




                    EXHIBITD


                                                                      82
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 83 of 119



                                                                                                                                               i:OMUND G. 9ROWI~    J Ii,
                                                                                                                                          .    GOVt;ANOA




                                                                                                                       ~
                                                                                                                       4....-............W;J
                                                                                                                                               MF--TTHEW Roomouez
                                                                                                                                               .SECRETARY FOH

~Tater Boards                                                                                                           ,_._,,,                 ENVIRONMENTAl PAOTECTIOt;




Central Valley Regional Water Quality Control Board


   23 May 2018


   Mr. Doug Self
   BRAG Environmental Coordinator
   AFRPA Western Region Execution Center
   3411 Olson Street
   McClellan, CA 95652-1003


   REQUEST FOR AIR FORCE ASSISTANCE WITH PER- AND POL YFLUOROALKYL
   SUBSTANCES RELEASED AT THE FORMER MATHER AIR FORCE BASE


   Central Valley Regional Water Quality Control Board staff (Central Valley Water Board
   staff) is requesting your support in addressing the Per- and Polyfluoroalkyl Substances
   (PFAs) that were discharged during historical activities on the former Mather Air Force
   Base (base). Recent investigations conducted by the Air Force have shown these
   activities impacted groundwater in several areas beneath the former base and have
  spread to off-site areas to the north and west. At least one supply well, the California
  American Water's (Cal Am) Nut Plains Well, located north of the former base has been
  impacted with concentrations well above the EPA Health Advisory for
  perfluorooctanesulfonic acid (PFOS) and perfluorooctanoic acid (PFOA) of 70 parts per
  trillion (ppt) and other supply wells are threatened. Your assistance is required to track
  the movement of these contaminants and take actions (as warranted) to provide
  impacted well owners with clean drinking water and protect threatened drinking water
  supply wells near the former base.

  We request that the Air Force begin long-term monitoring of the plumes associated with
  the former fire training area (FT011) and the plume(s) created by multiple sources within
  the Main Base/Strategic Air Command Area (MB/SAC Area). We believe this action is
  warranted and is clearly supported by the Air Force's 2012 Guidance (Interim Air Force
  Guidance on Sampling and Response Actions for Perfluorinated Compounds at Active
  and BRAG Installations, August 2012). This guidance states "Based on the evaluation
  of risk and potential human exposure (e.g. drinking water is affected) or if there is off-
 .site migration, it may be necessary to initiate interim response actions. .. . Interim
 response to reduce risk may include plume migration control, provision of drinking
 water, land use controls, or monitoring until appropriate risk-based values are
 identified." We believe the criteria to implement these response actions has been met.



                 KARLE.   LoNGLEY   ScD, P.E.,   CHAIR   I   PAMELA C. CREEDON P.E., BCEE, ExecurivE 0FF1oea

                 11020 Sun Center Drive #200, Rancho Cordova, CA 95670        I www.waterboards.ce.gov/centrn1va11Gy


                                                         a   RECYCLED PAPEA




                                                                                                                                                                       83
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 84 of 119


  Mr. Doug Self                              -2-                                23 May 2018


  We recognize that the Air Force has already taken several interim response actions,
  including installation and operation of granular activated carbon treatment on the Site 7
  and MB/SAC treatment plants. These interim measures were implemented to remove
  PFOS and PFOA prior to injection into the water-bearing zones beneath the former
  base and we thank the Air Force for these proactive actions. However, additional
  measures are needed to protect water quality and human health.

 Based on the available groundwater data collected by the Air Force, which was
 presented and discussed at recent Base Realignment and Closure (BRAC) Cleanup
 Team meetings, we have concluded that the Cal Am well located on Nut Plains Drive
 (Nut Plains Well) has been impacted by PFAS originating from the base. The Nut
 Plains Well is a key component of Cal Am's drinking water supply system near the
 former base and they installed a GAC unit on this well in August 2017 to remove PFOS
 and PFOA. We request that the Air Force provide fair compensation for the installation
 and long-term operating costs associated with the new Nut Plains treatment system.

 Central Valley Water Board staff will be contacting you, Cal AM, and other stakeholders
 in June 2018 to schedule a meeting in 3Q18 to discuss the actions requested in this
 letter and a schedule for their implementation. In addition to the actions requested
 above, the meeting should be used to discuss the future use (if any) of extraction well
 EX-5. Boeing no longer needs to operate this well to contain their perchlorate plume.
 Based on recent modeling efforts (Technical Memorandum: Evaluation of EX-5
 Operations on Perfluorinated Compound Groundwater Contamination, Inactive Rancho
 Cordova Test Site, Montgomery & Associates, March 2018), this well has inadvertently
 provided some hydraulic control of PFAs discharged through the Air Force's injection
 wells MB IW-501 through -504. If this well is shutdown, the existing plume of PFAs may
 migrate to several nearby supply wells in addition to the Nut Plains Well.

 We look forward to working with you and other stakeholder to reduce the impact and
 threat posed by PFAS around the former Mather Air Force Base.




 Stewart W. Black, P.G.
 Site Cleanup Program Manager
 Central Valley Regional Water Quality Control Board

 cc:   Mr. John Lucey, USEPA, San Francisco (via email)
       Mr. Franklin Mark, DTSC, Sacramento (via email)
       Mr. Rick Balazs, County of Sacramento EDD (via email)
       Mr. S. Audie Foster, Cal Am (via email)
       Ms. Victoria Kunda, Cal Am (via email)
       Mr. Phil Mook, AFCEC (via email)




                                                                                              84
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 85 of 119




                    EXHIBITE


                                                                      85
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 86 of 119




                                            TABLE 1
                            Nut.Plains Well GAC Treatment System
                                     Total Cost Breakdown
                         Item                                 Cost (US$)
                         Labor                                 $18,585.06
                         Overhead                              $90,795.04
                         Engineering                         $170,080.86
                         General/Special Inspections            $9,588.05
                         Construction Labor & Equipment      $342,770.96
                         Construction Materials              $661,079.15
                         TOTAL                             $1,292,899.12




                                            TABLE2
                                 Project Actual Costs from SAP
                    Cost Element Description                      Cost (US$)
                    401 k Expense                                     $620.03
                    Capital Accrual Clearing                            $0.00
                    Contract Svc-Eng - Natural Account             179,668.91
                    Contract Svc-Other - Natural Account          $342,770.96
                    Defined Compensation Plan Expense                 $949.34
                    FICA                                            $1,403.32
                    FUTA                                                $9.33
                    Group Insurance Expense                         $1,473.57
                    Indirect Overhead Clearing                     $81,305.83
                    Labor Expense Accrual                               $0.00
                    Labor Natural Account                          $18,585.06
                    M & S - Natural Account                       $656,079.15
                    Misc Maint Paving/Backfill                      $5,000.00
                    PBOP Capitalized Credits                          $-35.95
                    SCE-Annual Incentive Plan                       $1,335.76
                    SCE-lnsurance Workers Comp                        $374.37
                    SCE-PBOP Expense                                  $261.78
                    SCE-Pension Expense                             $1,336.95
                    SCE-Transportation Oper - A&G                   $1,684.78
                    SUTA                                               $75.93
                    TOTAL                                       $1,292,899.12




 0.0/
  - /2-8-19/vc/vc




                                                                                86
       Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 87 of 119




                                                       TABLE3
  ·.
                              Contractor Costs for Nut Plains Well GAC Treatment System
Invoice Date              Invoice#     Contractor             Services Description                       Invoice Amount
                                 7406   Peterson Brustad               Nut Plains Storm Drain Sewer            $4,591.85
9/21/2017                               Engineering Consulting         Design
                                 7466   Peterson Brustad               Nut Plains Storm Drain Sewer            $1,876.88
10/16/2017                              Engineering Consulting         Design
                                 7531   Peterson Brustad               Nut Plains Storm Drain Sewer            $1,168.13
11/16/2017                              Engineering Consulting         Design
                                 7592   Peterson Brustad               Nut Plains Storm Drain Sewer            $1,722.00
12/18/2017                              Engineering Consulting         Design
                              226989    ENGEO                          Nut Plains Treatment - Special          $1,522.00
7/15/2017
                                                                       Inspection
                              227676    ENGEO                          Nut Plains Treatment - Special          $5,295.30
7/14/2017                                                              Inspection
                              228230    ENGEO                          Nut Plains Treatment - Special          $1,702.00
8/11/2017                                                              Inspection
9/8/2017                      228896    ENGEO                          Nut Plains Well Treatment               $1,068.75
                               16031    Auburn Constructors            Engineering services, labor and        $93,448.20
5/18/2017                                                              equipment, materials, paving
                                16032   Auburn Constructors            Engineering services, labor and        $77,804.02
5/23/2017                                                              equipment, materials, paving
                                16033   Auburn Constructors            Labor and equipment, materials,       $501,794.83
6/29/2017                                                              paving, engineering
                                16034   Auburn Constructors            Labor and equipment, materials,       $167,488.94
7/18/2017                                   I                          paving, engineering
                                16035   Auburn Constructors            Labor and equipment, materials,       $169,050.69
8/17/2017                                                              paving, engineering
                                16036   Auburn Constructors            Labor and equipment, materials,       $112,902.34
9/1/2017                                                               paving, engineering
                                16037   Auburn Constructors,           Labor and equipment, materials,            $78.98
9/3/2017                                                               paving, engineering
                                16038   Auburn Constructors            Labor and equipment, materials,          $4,026.11
11/7/2017                                                              paving, engineering
                              201702    Auburn Constructors            Nut Plains- Pump-to-Waste Pipe           $3,410.00
1/16/2018
TOTAL*                                                                                                      $1,148,951.02
* The remaining difference between the total costs and the contractor costs are Cal Am overhead costs incurred solely
in connection with the Nut Plains Well GAC treatment system.




        0.0/
        - /2-8-19/vc/vc                                          -2-




                                                                                                                            87
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 88 of 119




                     EXHIBIT F


                                                                      88
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 89 of 119




 Invoice
 Invoice Number                       16031                 Supplier                            Customer
                                                            AUBURN CONSTRUCTORS INC             California American Water Company
 Invoice Date                         May 18, 2017
                                                            730 W Stadium Ln                    131 Woodcrest Road
 Supply Date                          Mar 31, 2017          Sacramento, CA 95834-1130           Charry Hill, NJ 08003
                                                            US (United States)                  US (Untted States)
 Currency                             USO (US Dollar)

 Purchase Order                       5000075940

 Payment Terms                        30 days net



         Ship To
         Sacramento Prod
         4701 Beloit Dr
         Sacramento, CA 95838-2434
         US (United States)




  #                       PO Item   Description            Unit                    Oly                  Umt P,,ce            LiM Total

                              10    Engineering Services   AU                     0.705              $131, 154,00           $92,463.57

     2                        20    Labor and Equipment    AU                     0.001              $333,744.85              $333.74

  3                           30    Materials              AU                     0.001              $645,894.15               $645.89
  4                           40    Paving                 AU                     0.001                 $5,000.00                   $5.00




                                                                                                  Subtotal                  $93,448.20

                                                                                          Total Tax Amount                          $0.00

                                                                                           Invoice Amount                   $93,448.20




[o


                               { 600         '17( S-~7




                                                                                                                                            89
         Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 90 of 119




              Invoice
              Invoice Number                   16032                 Supplier                            Customer
                                                                     AUBURN CONSTRUCTORS INC             California American Water Company
              Invoice Date                     May 23, 2017
                                                                     730 W Stadium Ln                    131 Woodcrest Road
              Supply Date                      May 23, 2017          Sacramento, CA 95834-1130           Cherry Hill, NJ 08003
                                                                     US (United States)                  US (United States)
              Currency                         USO (US Dollar)

              Purchase Order                   5000075940

              Payment Terms                    30 days net



                   Ship To
                   Sacramento Prod
                   4701 Beloit Dr
                   Sacramento, CA 95838-2434
                   US (United States)




              II                   PO llom   Description            Uni\                    Oly                  UnI1 Price           Line Total

                                        10   Engineering Services   AU                     0.131              $131,154.00            $17,181.17
              2                         20   Labor and Equipment    AU                     0.021              $333,744.85             $7,008.64

              3                         30   Materials              AU                     0.083              $645,894.15            $53,609.21
              4                         40   Paving                 AU                     0.001                 $5,000.00                   $5.00




                                                                                                           Subtotal                  $77,804-02

                                                                                                   Total Tax Amount                          $0-00
     s·e--s                                                                                         Invoice Amount                   $77,804_02




2o




                                                                                                                                                     90
      Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 91 of 119




Invoice
Invoice Number                   16033                            Supplier                            Customer
                                                                  AUBURN CONSTRUCTORS INC             California American Water Company
Invoice Date                     Jun 29, 2017
                                                                  730 W Stadium Ln                    131 Woodcrest Road
Currency                         USD (US Dollar)                  Sacramento, CA 95834-1130           Cherry Hill, NJ 08003
                                                                  US (United States)                  US (United States)
Purchase Order                   5000075940

Payment Terms                    30 days net



    Ship To
    Sacramento Prod
    4701 Beloit Dr
    Sacramento, CA 95838-2434
    US (United States)




#                    PO Item   Description                       Unit                    Qty                  Unit Price           Line Total

                         20    Labor and Equipment               AU                     0.502              $333,744.85          $167,539.91
2                        30    Materials                         AU                     0.517              $645,894.15          $333,927.28
3                        40    Paving                            AU                     0.001                 $5,000.00                   $5.00

4                        50    Engineering- Remaining Services   AU                     0.015                $21,509.26              $322.64




                                                                                                        Subtotal                 $501,794.83

                                                                                                Total Tax Amount                          $0.00

                                                                                                 Invoice Amount                  $501,794.83




                                                                                                                                                  91
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 92 of 119




  Invoice
  Invoice Number                   16034                            Supplier                            Customer
                                                                    AUBURN CONSTRUCTORS INC             California American Water Company
  Invoice Date                     Jul 16, 2017
                                                                    730 W Stadium Ln                    131 Woodcrest Road
  Supply Date                      Jul 18, 2017                     Sacramento, CA 95834-1130           Cheny Hill, NJ 08003
                                                                    US (United States)                  US (United States)
  Currency                         USO (US Dollar)

  Purchase Order                   5000075940

  Payment Terms                    30 days net



       Ship To
       Sacramento Prod
       4701 Beloit Dr
       Sacramento, CA 95838-2434
       US (United States)




  II                    PO Hem   Description                       Uni!                    Oly                  Unit Pnce              Line. Total
                            20   Labor and Equipment               AU                     0.316              $333,744.85            $105,463.37
  2                         30   Materials                         AU                     0.085              $645,894.15             $54,901.00
  3                         40   Paving                            AU                     0.001                 $5,000.00                   $5.00
  4                         50   Engineering- Remaining Services   AU                     0.331               $21,509.26               $7,119.57




                                                                                                          Subtotal                   $167,488.94

                                                                                                  Total TaK Amount                          $0.00
                                                                                                   Invoice Amount                    $167,488.94



                                                                                                                               Powered by


                                                                                                                ~taulia·




                                                                                                                                                     92
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 93 of 119




  Invoice
  Invoice Number                    16035                            Supplier                            Customer
                                                                     AUBURN CONSTRUCTORS INC             California American Water Company
  Invoice Dale                      Aug 17, 2017
                                                                     730 W Stadium Ln                    131 Woodcrest Road
  Supply    Dale                    Aug 17, 2017                     Sacramento, CA 95834-1130           Cherry Hill, NJ 08003
                                                                     US (United States)                  US (Un~ed States)
  Currency                          USD (US Dollar)

  Purchase Order                    5000075940

  Payment Terms                     30 days net



       Ship To
       Sacramento Prod
       4701 Beloit Dr
       Sacramento, CA 95838-2434
       US (United States)




  II                    PO Item   Oescr1pt1on                       Unit                    Oty                  Umr Pnce             Line Total

                            20    Labor and Equipment               AU                      0.06              $333,744.85            $20,024.69
  2                         30    Materials                         AU                     0.216              $652,669.15          $140,976.54
  3                         40    Paving                            AU                     0.001                 $5,000.00                   $5.00
  4                         50    Engineering- Remaining Services   AU                     0.374               $21,509.26             $8,044.46




                                                                                                           Subtotal                 $169,050.69

                                                                                                   Total Tax Amount                          $0.00

                                                                                                    Invoice Amount                  $169,050.69




                                                                                                                                                     93
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 94 of 119




  Invoice
  Invoice Number                     16036                            Suppl/er                            Customer
                                                                      AUBURN CONSTRUCTORS INC             California American Water Company
  Invoice Dale                       Sap 1, 2017                      730 W Stadium Ln                    131 Woodcrest Road
  Currency                           USO (US Dollar)                  Sacramento, CA 95834-1130           Cherry Hill, NJ 08003
                                                                      US (United States)                  US (United States)
  Purchase Order                     5000075940
  Payment Terms                      30 days net



       Ship To
       Sacramento Prod
       4701 Beloit Dr
       Sacramento, CA 95838-2434
       US (U ntted States)




  I/                    PO llern   Dascrlpllon                       Unit                    Oty                  Unit Prica           Line Total

                             20    Labor and Equipment               AU                      0.1               $333,744.85            $33,374.49

  2                          30    Materials                         AU                     0.105              $652,669.15           $68,530.26

  3                          40    Paving                            AU                     0.995                 $5,000.00            $4,975.00

  4                          50    Engineering- Remaining Services   AU                      0.28                $21,509.26            $6,022.59




                                                                                                            Subtotal                 $112,902.34
                                                                                                    Total Tax Amount                          $0.00
                                                                                                     Invoice Amount                  $112,902.34




                                                                                                                                                      94
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 95 of 119




  Invoice
                                     I
  Invoice Number                  16037                          Supplier                        Customer
                                                                 AUBURN CONSTRUCTORS INC         California American Water Company
  Invoice Date                    Sep 3, 2017
                                                                 730 W Sladium Ln                131 Woodcrest Road
  Supply Date                     Sep 3, 2017                    Sacramento, CA 95834-1130       Cheny HIii, NJ 08003
                                                                 US (United States)              US (United Slates)
  Currency                        USD (US Dollar)

  Purchase Order                  5000075940

  Payment Terms                   30 days   net


      Ship To
      Sacramento Prod
      4701 Beloit Dr
      Sacramento, CA 95838-2434
      US (United States)




  #                 PO llem   OescrlpHon                        Unll                 Qty                 Unit Price           Line Total

                       20     Labor and Equipment               AU                                             $0.01                 $0.01
  2                    30     Materials                         AU                                            $78.97             $78.97

  3                    40     Paving                            AU                                          $0.0001                  $0.00
                                                  \
  4                    50     Engineering- Remaining Services   AU                                            $0.001                 $0.00




                                                                                                   Subtotal                      $78.98
                                                                                           Total Tax Amount                          $0.00

                                                                                             Invoice Amount                      $78.98




                                                                                                                                             95
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 96 of 119



Invoice
Invoice Number                   16038                            Supplier                           Customer
                                                                  AUBURN CONSTRUCTORS INC            California American Water Company
Invoice Date                     Nov 7, 2017
                                                                  730 W Stadium Ln                   131 Woodcrest Road
Supply Date                      Nov 7, 2017                      Sacramento, CA 95834-1130          Cherry Hill, NJ 08003
                                                                  US (United Stales)                 US (United States)
Currency                         USO (US Dollar)

Purchase Order                   5000075940

Payment Terms                    30 days net



     Ship To
     Sacramento Prod
     4701 Beloit Dr
     Sacramento, CA 95838-2434
     US (United Stales)




 #                   PO Item   Description                       Unit                    Qty                 Unit Price           Line Total

                          20   Labor and Equipment               AU                                             $0.0001                  $0.00
 2                        30   Materials                         AU                                          $4,026.11            $4,026.11

 3                        40   Paving                            AU                                             $0.0001                  $0.00

 4                        50   Engineering- Remaining Services   AU                                             $0.0001                  $0.00




                                                                                                       Subtotal                    $4,026.11
      SES: 1000538512, DOC: 5000789108                                                         Total Tax Amount                          $0.00

                                                                                                Invoice Amount                     $4,026.11




                                                                                                                                                 96
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 97 of 119



Invoice
Invoice Number                   201702                        Supplier                        Customer
                                                               AUBURN CONSTRUCTORS INC         Galilornia American Water Company
Invoice Date                     Jan 16, 2018                  730 W Stadium Ln                131 Woodcrest Road
Supply Date                      Jan 16, 2018                  Sacramento, CA 95834-1130       Cherry Hill, NJ 08003
                                                               US (United States)              US (United States)
Currency                         USO (US Dollar)

Purchase Order                   5000092695

Payment Terms                    30 days net



     Ship To
     Sacramento Prod
     4701 Beloit Dr
     Sacramento, CA 95838-2434
     US (United States)



 #                 PO l!em   Description                      Unit                 Qty                 Unit Price           Line Total

                      10     Nut Plains- Pump-to-Waste Pipe   AU                                      $3,410.00             $3,410.00




                                                                                                 Subtotal                    $3,410.00

                                                                                         Total Tax Amount                          $0.00

 SES: 1000559660, DOC: 5000817449                                                          Invoice Amount                    $3,410.00




                                                                                                                                           97
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 98 of 119




  Invoice
  Invoice Number                    226989                                    Supplier                             Customer
                                                                              Engeo Inc                            California American Water Company
  Invoice Date                      Jun 15, 2017
                                                                              2010 Crow Canyon Place               131 Waodcrest Road
  Supply Dale                       Jun 15,2017                               Ste 250                              Cherry Hill, NJ 08003
                                                                              San Ramon, CA 94583                  US (Un~ed States)
  Currency                          USD (US Dollar)
                                                                              US (Un~ed Slates)
  Purchase Order                    5000053164

  Payment Terms                     45 days net



       Ship To
       Sacramento Prod
       4701 Beloit Dr
       Sacramento, CA 95838-2434
       US (United States)




  ll                    PO !fem   Oescnplion                                 Ufll(                     Oly                 Urn! P•we            Line Total

                            20    Nut Plains Treatment- Special Inspection   AU                                            $1,522.00            $1,522.00




                                                                                                                     Sublolal                    $1,522.00

                                                                                                             Total Tax Amount                          $0.00

                                                                                                              Invoice Amount                     $1,522.00




                                                                                                                                                               98
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 99 of 119




       Invoice
                                                                     GEO
                                                       --£xpect Excel/ence-
                                                   2010 Crow Canyon Place, Suite 250
                                                         San Ramon, CA 94583
                                                         Phone (925) 866-9000
                                                           Fax (888) 279-2698

     Mr. Tim Hasler                                                                             June 16, 2017
     California American Water Company                                                          lrivoiceNo:               226989
     tim.hasler@amwater.com
     P.O. Box 5623                                                                              Project Manager:           Travis Chatters
     Cherry Hill, NJ 08034                                                                      Project Assistant:         Stacey Lacy

 Project                  14061.000.000                 Nut Plains Well Treatment
 fr_gfesslonat Servlce1Jfiroygh.J.!mujJl!:l.1. ______________________________ .
 Phase               001            Special Inspections
 Client Contract S1714; PO II 5000053164; Line 20 dated 06/08/i 7, fully executed 06/09/17

 Professlonal Personnel
                                                                               Hours            Rate                  Amount
      Associate Engineer                                                         1.00         230.00                    230.00
      Staff Engineer                                                             2.50         165.00                    412.50
      Field Representative                                                       2.50         118.00                    295.00
      Project Assistant                                                          2.00         115.00                    230.00
                        Totals                                                   8.00                                 1,167.50
                            Total Labor                                                                                                     1,167.50
 Unit.Billlng
      Compaction ASTM 1557 (A-C)                                                    1.0 Test@ 320.00                    320.00
      Field Equipment, Vehicle & Wireless Comm                                      1.5 Hours@23.00                      34.50
                            Total Units                                                                                 354.50                354.50
 Contract Summary                                                     Current               Previous                  To Date
      Total Billings                                                 1,522.00                      0.00               1,522.00
          Contract Amount                                                                                            11,096.00
          Contract Remaining                                                                                          9,574.00
                                                                                              Subtotal this Phase                         $1,522.00

                                                                                                 Total this Invoice                       $1,522.00

  'SUbmit via Trolls"




 All Invoices are due upon receipt. A late charge of 1.5% per month may be added to any unpaid balance after 30 days. Client
 satisfaction is our No. 1 priority. We strive to provide the highest quality service available. If, at any time, you are dissatisfied with our
 service or have questions regarding our Invoices, please contact us Immediately. Your opinions count. Thank you for your business!




                                                                                                                                                       99
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 100 of 119




  Invoice
  Invoice Number                   227676                                   Supplier                              Customer
                                                                            Engeo Inc                             California American Water Company
  Invoice Date                     Jul 14, 2017
                                                                            201 o Crow Canyon Place               131 Woodcrest Road
  Supply Dale                      Jui 14, 2017                             Ste 250                               Cherry Hill, NJ 08003
                                                                            San Ramon, CA 94583                   US (United States)
  Currency                         USD (US Dollar)
                                                                            US (United States)
  Purchase Order                   5000053164

  Payment Terms                    45 days net



       Ship To
       Sacramento Prod
       4701 Beloit Dr
       Sacramento, CA 95838-2434
       US (United States)




  II                 PO !lorn   Ooscrt1i11on                               Unit                       Oty                 t/nir Puce           Line Toto/

                        20      Nut Plains Treatment- Special lnspeclion   AU                                            $5,295.30             $5,295.30




                                                                                                                    Subtotal                   $5,295.30

                                                                                                            Total Tax Amount                          $0.00

                                                                                                             Invoice Amount                    $5,295.30




                                                                                                                                                              100
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 101 of 119




        Invoice
                                                                     GEO
                                                        -£xpect £xcellence-
                                                    2010 Crow Canyon Place, Suite 250
                                                          San Ramon, CA 94583
                                                          Phone (925) 866-9000
                                                            Fax (888) 279-2698


      Mr. Tim Hasler                                                                             July 14, 2017
      California American Water Company                                                          Invoice No:               227676
      tim.hasler@amwater.com
      P.O. Box 5623                                                                              Project Manager:           Travis Chatters
      Cherry Hill, NJ 08034                                                                      Project Assistant:         Stacey lacy

  Project          14061.000.000         Nut Plains Well Treatment
  ProfesslonalServfcesthroughJuty09....2llll _____________________________ - ·
  Phase               001          Special Inspections
  Client Contract S1714; PO# 5000053164; Line 20 dated 06/08/17, fully executed 06/09/17

  Professional Personnel
                                                                                Hours            Rate                  Amount
       Staff Engineer                                                             7.00         165.00                  1,155.00
       Construction Services Manager                                               .50         159.00                     79.50
       Field Representative                                                      25.50         118.00                  3,009.00
       Project Assistant                                                           .50         115.00                     57.50
                         Totals                                                  33.50                                 4,301.00
                             Total Labor                                                                                                     4,301.00
  Unit Billing
       Comp Test per 6x12 Cylinder ASTM C39                                         3.0 Tests@ 35.00                     105.00
       Compaction ASTM 1557 (A-C)                                                   1.0 Test@ 320.00                     320.00
       Field Equipment, Vehicle & Wireless Comm                                    16.5 Hours@ 23.00                     379.50
       Mileage                                                                       10.0 Miles@0.78                       7.80
       Tech Vehicle & Wireless Communication                                       13.0 Hours@ 14.00                     182.00
                             Total Units                                                                                 994.30                994.30
  Contract Summary                                                    Current                Previous                  To Date
       Total Billings                                                5,295.30                 1,522.00                6,817.30
           Contract Amount                                                                                           11,096.00
           Contract Remaining                                                                                         4,278.70
                                                                                               Subtotal this Phase                         $5,295.30

                                                                                                  Total this Invoice                       $5,295.30

  Outstanding Invoices
                  Number                                     Date             Balance
                        226989                        6/16/2017               1,522.00
                        Total                                                 1,522.00
  'Submit via Trolls•




  All invoices are due upon receipt. A late charge of 1.5% per month may be added to any unpaid balance after 30 days. Client
  satisfaction Is our No. 1 priority. We strive to provide the highest quality service available. If, at any tlme, you are dissatisfied with our
  service or have questions regarding our Invoices, please contact us immediately. Your opinions count. Thank you for your business I




                                                                                                                                                        101
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 102 of 119



  Invoice
  Invoice Number                    228230                                    Supplier                              Customer
                                                                              Enge □   Inc                          California American Water Company
  Invoice Date                      Aug 11, 2017
                                                                              201 O Crow Canyon Place               131 Woodcrest Road
  Supply Date                       Aug 11, 2017                              Ste 250                               Cherry Hill, NJ 08003
                                                                              San Ramon, CA 94583                   US (United States)
  Currency                          USO (US Dollar)
                                                                              US (Unrted Slates)
  Purchase Order                    5000053164

  Payment Terms                     45 days net



       Ship To
       Sacramento Prod
       4701 Belort Dr
       Sacramento, CA 95838-2434
       US (Unrted States)




  II                    PO Item   Oescnpllon                                 Unll                       Oly                 Uni! Price           LIM Tola!

                            20    Nut Plains Treatment- Special Inspection   AU                                             $1,702.00            $1,702.00




                                                                                                                      Subtotal                   $1,702.00

                                                                                                              Total Tax Amount                          $0.00

                                                                                                               Invoice Amount                    $1,702.00




                                                                                                                                                                102
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 103 of 119




        Invoice
                                                                     GEO
                                                        -Expect Exce/fance-
                                                    2010 Crow Canyon Place, Suite 250
                                                          San Ramon, CA 94583
                                                          Phone (925) 866-9000
                                                            Fax (888) 279-2698


      Mr. Tim Hasler                                                                             August 11, 2017
      California American Water Company                                                          Invoice No:               228230
      tim.hasler@amwater.com
      P.O. Box 5623                                                                              Project Manager:           Travis Chatters
      Cherry Hill, NJ 08034                                                                      Project Assistant:         Stacey Lacy

  Project                  14061.000.000                 Nut Plains Well Treatment
  etmesslonat Servlcu_.ttmll!gb.Aygult.DJ~Jru.Z _____________________________ •
  Phase               001           Special Inspections
  Client Contract S1714; PO# 5000053164; Line 20 dated 06/08/17, fully executed 06/09/17

  Professional Personnel
                                                                               Hours             Rate                  Amount
       Staff Engineer                                                             1.00        165.00                     165.00
       Construction Services Manager                                               .50        159.00                      79.50
       Field Representative                                                       2.00        118.00                     236.00
       Field Representative - OT                                                  6.00        177.00                   1,062.00
       Project Assistant                                                           .50        115.00                      57.50
                         Totals                                                  10.00                                 1,600.00
                             Total Labor                                                                                                     1,600.00
  UnltBllllng
       Field Equipment, Vehicle & Wireless Comm                                     2.0 Hours @ 23.00                     46.00
       Tech Vehicle & Wireless Communication                                        4.0 Hours @ 14.00                     56.00
                             Total Units                                                                                 102.00                102.00
  Contract Summary                                                    Current                Previous                  To Date
       Total Billings                                                 1,702.00                6,817.30                8,519.30
           Contract Amount                                                                                           11,096.00
           Contract Remaining                                                                                         2,576.70
                                                                                               Subtotal this Phase                         $1,702.00

                                                                                                  Total this Invoice                       $1,702.00

  Outstanding Invoices
                  Number                                     Date             Balance
                         227676                       7/14/2017               5,295.30
                         Total                                                5,295.30
  •submit Ills Taut/a•




  All Invoices ara dua upon racaipt. A late charge of 1.5% par month may be added to any unpaid balance after 30 days. Cliant
  satisfaction is our No. 1 priority. We strive to provide the highest quality service available. If, at any time, you are dlssatlsflad with our
  service or have questions regarding our Invoices, please contact us immediately. Your opinions count. Thank you for your business!




                                                                                                                                                        103
      Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 104 of 119

                                                                                                       Attn: tim.hasler@amwater.com


      Invoice

                                              _,,..-_:--·.: _=-- ___ :,:___ ...,;_


                                        2010 Crow Canyon Place, Suite 250
                                              San Ramon, CA 94583
                                               Phone (925) 866-9000
                                                Fax (888) 279-2698

    Mr. Tim Hasler                                                                          September 8, 2017
    California American Water Company                                                       Invoice No:             228896
    tim.hasler@amwater.com                                                                  Project Manager:        Travis Chatters
    P.O. Box 5623                                                                           Project Assistant:      Stacey Lacy
    Cherry Hill, NJ 08034

 Project               14061.000.000       Nut Plains Well Treatment
' Professional Services through September 3, 2017 ------------------------------------------------------
  Phase              001           Special Inspections
Client Contract S1714; PO# 5000053164; Line 20 dated 06/08/17, fully executed 06/09/17

 Professional Personnel
                                                                          Hours              Rate                Amount
     Associate Engineer                                                    1.00            230.00                  230.00
     Staff Engineer                                                        4.00            165.00                  660.00
     Project Assistant                                                     1.25            115.00                  143.75
                       Totals                                              6.25                                  1,033.75
                       Total Labor                                                                                                 1,033.75

Unit Billing
     Comp Test per 6x12 Cylinder ASTM C39                                            1.0 Test@ 35.00               35.00
                     Total Units                                                                                   35.00              35.00

Contract Summary                                           Current                       Previous                To Date
     Total Billings                                       1,068.75                        8,519.30           9,588.05
         Contract Amount                                                                                    11,096.00
         Contract Remaining                                                                                  1,507.95
                                                                                          Subtotal this Phase                     $1,068.75

                                                                                            Total this Invoice                    $1,068.75

Outstanding Invoices
                  Number                      Date                   Balance
                  227676                 7/14/2017                   5,295.30
                  228230                 8/11/2017                   1,702.00
                  Total                                              6,997.30


 *Submit via Taulia*



               SES: 1000566360
               DOC: 5000826852




                                                                                                                                              104
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 105 of 119



  Invoice
  Invoice Number                  7406                           Supplier                            Customer
                                                                 PETERSON BAUSTAD INC                California American Water Company
  Invoice Dato                    Sep 21, 2017
                                                                 1180 IRON POINT AD                  131 Woodcrest Road
  Supply Dale                     Aug 31, 2017                   STE 260                             Cherry HIii, NJ 08003
                                                                 FOLSOM, CA 95630-8325               US (United States)
  Currency                        USD (US Dollar)
                                                                 US (United States)
  Purchase Order                  5000082032
                                                                                                     Customer Tax ldenlifler
  Payment Terms                   30 days net
                                                                                                     XX-XXXXXXX




      Ship To
      Sacramento Prod
      4701 Belolt Dr
      Sacramento, CA 95838-2434
      US (United States)




  #                   PO Item   Description                     Unit                     Oty                 Unit Price           Line Total

                           10   Nut Plains Storm Drain Design   AU                                           $4,591.85            $4,591.85




                                                                                                       Sublotal                   $4,591.85

                                                                                               Total Tax Amount                          $0,00

                                                                                                Invoice Amounl                    $4,591.85




                                                                                                                                                 105
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 106 of 119




  PETERSON . BRUSTAD . INC
    ENGINEERING. CONSULTING
                                                  ...
                                                  ~
                                             ~__..)


   1180 Iron Point Road, Suite 260                                                DATE:       September 14, 2017
   Folsom, CA 95630                                                            INVOICE#                     7406
   Phone 916.608-2212 Fax 916.608-2232                                                 FOR:    Ca/ Am Nut Plains
                                                                                                Well Storm Drain
  Bill To:                                                                                    P.O. # 5000082032
  Accounts Payable Department
  American Water Shared Services Center
  P.O. Box 5623
  Cherry Hill, NJ 08034
  Attn: Tim.Hasler@amwater.com

  For Services Rendered from 8/01/17 throuah 8/31/17
  DESCRIPTION                                                 Unit   Rate     Quantity           AMOUNT
  Labor
             Karl Brustad, Principal                           Hr     240         3.5                   $840.00
             Ashley Martin, Project Engineer 1                 Hr     151         8                   $1,208.00
             Michael Pantell, Staff Engineer 1                 Hr     114        19.5                 $2,223.00
             Ann D'Ambrosio, Administrative 4                  Hr     92           1                     $92.00
             Subtotal Labor                                                                           $4,363.00
  Incidental In-house Expenses (At 5% of Labor)                       5%                               $218.15

  Mileage                                                            0.535        20                     $10.70




                                                          AMOUNT DUE THIS INVOICE                     $4,591.85
                                                          PREVIOUSLY BILLED                               $0.00
                                                          CONTRACT AMOUNT                           $17,469.00
                                                          CONTRACT BALANCE                          $12,877.15
  Make all checks payable to Peterson Brustad Inc.
  If you have any questions concerning this invoice,
  contact Karl Brustad, (916) 608-2212 x113, kbrustad@pbieng.com

  THANK YOU FOR YOUR BUSINESS!




                                                                                                                   106
      Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 107 of 119




                                                                                                                                               PETERSQN.~B.!'USTAD. INC ~ , .
                                                                                                                                                                                 .II.'
                                                                                                                                                 ENG1NEERlNG. CONSIA.TING   ~



                                                                        Monthly Progress Report
                                                                         California American Water
                                                                         Nut Plains Well Storm Drain
                                                                               8/1/17 -8/31/17


                                                                                                                                                      ,,, :,_ t \
                                   Spent This   Spentto ·:               ' Remaining .
              Task                ,; Period      Date·,:·.    Budget     ',: Budget                        Warlr Completed This Perfod                                  Misc.Comments
..                            "
                                                                                         Utility research; Draft design plans; Coordination with City of
Nut Plains Well Stonn Drain         $4,592       $4,592      $17,469      $12,877
                                                                                         Rancho Cordova
...
TOTAL                               $4,592       $4,592       $17,469       $12.Sn




         PBllnc.                                                                                                                                                    Monthly Progress Report




                                                                                                                                                                                              107
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 108 of 119



  Invoice
  Invoice Number                  7466                           Supplier                            Customer
                                                                 PETERSON BRUSTAD INC                California American Water Company
  Invoice Date                    Oct 16, 2017
                                                                 1180 IRON POINT RD                  131 Woodcrest Road
  Supply Date                     Sep 30, 2017                   STE 260                             Cherry Hill, NJ 08003
                                                                 FOLSOM, CA 95630-8325               US (United States)
  Currency                        USO (US Dollar)
                                                                 US (United States)
  Purchase Order                  5000082032
                                                                                                     Customer Tax Identifier
  Payment Terms                   30days net
                                                                                                     XX-XXXXXXX




      Ship To
      Sacramento Prod
      4701 Beloi1 Dr
      Sacramento, CA 95838·2434
      US (United States)




  #                   PO item   Description                     Unit                     Oty                 Unit Price           Line Total

                           10   Nut Plains Storm Drain Design   AU                                           $1,876.88            $1,876.88




                                                                                                       Subtotal                    $1,876.88
SES: 1000525517                                                                                Total Tax Amount                          $0.00

DOC: 5000770807                                                                                 Invoice Amount                     $1,876.88




                                                                                                                                                 108
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 109 of 119




 PETERSON. BRUSTAD. INC
   ENGINEERING. CONSULTING



  1180 Iron Point Road, Suite 260                                                 DATE:     October 16, 2017
  Folsom, CA 95630                                                             INVOICE#                 7466
  Phone 916.608-2212 Fax 916.608-2232                                              FOR:    Cal Am Nut Plains
                                                                                            Well Storm Drain
  Bill To:                                                                                P.O. # 5000082032
  Accounts Payable Department
  American Water Shared Services Center
  P.O. Box 5623
  Cherry Hill, NJ 08034
  Attn: Tim.Hasler@amwater.com

  For Services Rendered from 9/01/17 through 9/30/17
  DESCRIPTION                                                Unit      Rate   Quantity       AMOUNT
  Labor
           Karl Brustad, Principal                            Hr       240        2.5              $600.00
           Ashley Martin, Project Engineer 1                  Hr       151        6.5              $981.50
           Baron Creager, Staff Engineer 1                    Hr       114         1               $114.00
           Ann D'Ambrosio, Administrative 4                   Hr        92         1                 $92.00
           Subtotal Labor                                                                         $1,787.50
  Incidental In-house Expenses (At 5% of Labor)                        5%                            $89.38




                                                         AMOUNT DUE THIS INVOICE                  $1,876.88
                                                         PREVIOUSLY BILLED                        $4,591.85
                                                  '
                                                         CONTRACT AMOUNT                        $17,469.00
                                                         CONTRACT BALANCE                       $11,000.28




                                                                             ~
 Make all checks payable to Peterson Brustad Inc.
 If you have any questions concerning this invoice,
 contact Karl Brustad, (916) 608-2212 x113, kbrustad@pbieng.com

 THANK YOU FOR YOUR BUSINESS!                             Project Manager




                                                                                                               109
          Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 110 of 119




                                                                                                                                      PETERSON • BRUSTAO. INC
                                                                                                                                       ENGINEERING . CONSULTfNG
                                                                                                                                                                       ..._
                                                                                                                                                                       , ..
                                                                                                                                                                              .
                                                                                                                                                                  <-..<....._:~~
                                                                 Monthly Progress Report
                                                                  California American Water
                                                                  Nut Plains Well Storm Drain
                                                                       9/1 /17 - 9/30/17



                              Spent This   Spent to                Remaining
              Task              Period      Date       Budget       Budget                       Work Completed This Period                                  Misc. Comments

                                                                               Utilily research; Draft design plans; Coordination with Clly of
Nut Plains Well Storm Drain     $4,592      $6,469    $17,469      $11,000
                                                                               Rancho Cordova


TOTAL                           $4,592      $6.469     $17.469      $11,000




         PBI Inc.                                                                                                                                       Monthly Progress Report




                                                                                                                                                                                   110
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 111 of 119



 Invoice
 Invoice Number                   7531                           Supplier                            customer
                                                                 PETERSON BRUSTAD INC                California American Water Company
 Invoice Date                     Nov 16, 2017
                                                                 1180 IRON POINT RD                  131 Woodcrest Road
 Supply Date                      Oct 31, 2017                   STE 260                             Cherry Hill, NJ 08003
                                                                 FOLSOM, CA 95630-8325               US (Untted States)
 Currency                         USO (US Dollar)
                                                                 US (United States)
 Purchase Order                   5000082032
                                                                                                     Customer Tax Identifier
 Payment Terms                    30 days ,1et
                                                                                                     203310005



     Ship To
     Sacramento Prod
     4701 Belolt Dr
     Sacramento, CA 95838-2434
     US (United States)




 #                    PO Item   Description                     Unit                     Oty                 Unit Price           Line Total

                          10    Nut Plains Storm Drain Design   AU                                           $1,168,13            $1,168.13




                                                                                                       Subtotal                    $1,168.13

                                                                                               Total Tax Amount                          $0,00
     SES: 1000538522, DOC: 5000789109                                                           Invoice Amount                     $1,168,13




                                                                                                                                                 111
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 112 of 119




 PETERSON. BRUSTAD. INC
   ENGINEERING. CONSt..i'LTING



  1180 Iron Point Road, Suite 260                                                 DATE:   November 16, 2017
  Folsom, CA 95630                                                             INVOICE#                7531
  Phone 916.608-2212 Fax 916.608-2232                                              FOR:    Ca/ Am Nut Plains
                                                                                            Well Storm Drain
  Bill To:                                                                                P.O. # 5000082032
  Accounts Payable Department
  American Water Shared Services Center
  P.O. Box 5623
  Cherry Hill, NJ 08034
  Attn: Tim.Hasler@amwater.com


  For Services Rendered from 10/01/17 throu h 10/31/17
  DESCRIPTION                                                 Unit   Rate     Quantity       AMOUNT
  Labor
           Karl Brustad, Principal                             Hr     240         3.5               $840.00
           Ashley Martin, Project Engineer 1                   Hr     151         1.5               $226.50
           Ann D'Ambrosia, Administrative 4                    Hr     92          0.5                $46.00
           Subtotal Labor                                                                         $1,112.50
  Incidental In-house Expenses (At 5% of Labor)                       5%                             $55.63




                                                          AMOUNT DUE THIS INVOICE                 $1,168.13
                                                          PREVIOUSLY BILLED                       $6,468.73
                                                          CONTRACT AMOUNT                        $17,469.00
                                                          CONTRACT BALANCE                        $9,832.15
  Make all checks payable to Peterson Brustad Inc.
  If you have any questions concerning this invoice,
  contact Karl Brustad, (916) 608-2212 x113, kbrustad@pbieng.com

 THANK YOU FOR YOUR BUSINESS!




                                                                                                               112
         Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 113 of 119




                                                                                                                                                         ,   __ _
                                                                                                                                                             Ji
                                                                                                                            PETERS()N • BR,USTAD. INC
                                                                                                                            -~IN-G~ CONSULTING     ~~




                                                            Monthly Progress Report
                                                                 California American Water
                                                                 Nut Plains Well Storm Drain
                                                                      10/1/17 -10/31/17



                              Spent This   Spent to                  Remaining
                      "
               Task            Ptlrlod      Date       Budget         Budget                   Work Completed This Period                      Misc. Comments

                                                                                 Developed final design plans; Coordination with City of
Nut Plains Well Storm Drain     $4,592      $7,637    $17,469        $9,832
                                                                                 Rancho COrdova


TOTAL                           $4,592      $7,637     $17,469          $9,832




         PBI Inc.                                                                                                                          Monthly Progress Report




                                                                                                                                                                     113
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 114 of 119



 Invoice
 Invoice Number                   7592                           Supplier                        Customer
                                                                 PETERSON BRUSTAO INC            California American Water Company
 Invoice Date                     Dec 18, 2017                   1180 IRON POINT RD              131 Woodcrest Road
 Supply Date                      Nov 30, 2017                   STE 260                         Cherry Hill, NJ 08003
                                                                 FOLSOM, CA 95630-8325           US (Untted States)
 Currency                         USO (US Dollar)
                                                                 US (United States)
 Purchase Order                   5000082032

 Payment Terms                                                                                   Customer Tax Identifier
                                  30 days net
                                                                                                 XX-XXXXXXX



     Ship To
     Sacramento Prod
     4701 Beloit Or
     Sacramento, CA 95838-2434
     US (United States)



 #                    PO Item   Description                     Unll                 Qty                 Unit Price           Line Total

                        10      Nut Plains Storm Drain Design   AU                                      $1,722.00             $1,722.00




     SES: 1000548020, DOC: 5000801796                                                              Subtotal                    $1,722.00

                                                                                           Total Tax Amount                          $0.00

                                                                                            Invoice Amount                     $1,722.00




                                                                                                                                             114
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 115 of 119




  PETERSON. BRUSTAD. INC
   ENGINEERING. CONSULTING


  1180 Iron Point Road, Suite 260                                                  DATE:    December 12, 2017
  Folsom, CA 95630                                                              INVOICE #                7592
  Phone 916.608-2212 Fax 916.608-2232                                               FOR:     Ca/ Am Nut Plains
                                                                                              Well Storm Drain
  Bill To:                                                                                  P.O. # 5000082032
  Accounts Payable Department
  American Water Shared Services Center
  P.O. Box 5623
  Cherry Hill, NJ 08034
  Attn: Tim.Hasler@amwater.com

  For Services Rendered from 11/01/17 throuah 11/30/17
  DESCRIPTION                                              Unit     Rate       Quantity        AMOUNT
  labor
             Karl Brustad, Principal                        Hr       240           5.5              $1,320.00
             Jacob Rowe, Staff Engineer 1                   Hr       114            2                 $228.00
             Ann D'Ambrosio, Administrative 4               Hr       92             1                  $92.00
             Subtotal Labor                                                                         $1,640.00
  Incidental In-house Expenses (At 5% of Labor)                      5%                                $82.00




                                                         AMOUNT DUE THIS INVOICE                    $1,722.00
                                                         PREVIOUSLY BILLED                          $7,636.86
                                                         CONTRACT AMOUNT                           $17,469.00
                                                            CONTRACT BALANCE                        $8,110.14
  Make all checks payable to Peterson Brustad Inc.
  If you have any questions concerning this invoice,
  contact Karl Brustad, (916) 608-2212 x113, kbrustad@pbieng.com

  THANK YOU FOR YOUR BUSINESS!




                                                                                                                 115
         Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 116 of 119




                                                                                                                        PETERSON           BRUSTAD . INC
                                                                                                                                                              ..,..,,.
                                                                                                                                                            ..Ji.
                                                                                                                                                               .
                                                                                                                            ENG-INE.ERING, CONSUL 'r1NG   ~~~


                                                                                                     ....,
                                                                Monthly Progress Report
                                                                 California American Water
                                                                 Nut Plains Well Storm Drain
                                                                     11/1/17-11/30/17



                              Spent This   Spent to                  Remaining
               Task            Period       Date       Budget         Budget                   Work Completed This Period                            Misc. Comments

Nut Plains Well Storm Drain     $1,722      $9,359    $17,469        $8,110      Submitted final design plans.


TOTAL                           $1,722      $9,359     $17,469         $8,110




         PBI Inc.                                                                                                                              Monthly Progress Report




                                                                                                                                                                         116
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 117 of 119




                     EXHIBIT G


                                                                       117
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 118 of 119




                                              TABLE4
                               Nut Plains Well GAC Treatment System
                             Breakdown of Monitoring and Testing Costs
                 Date                           Constituents       Cost (US$)
                                          PFAS-IOC (Metals 200.8
                 10/3/2017                and 200.7, Nitrate
                                          (N)                       $731.88
                 10/3/2017                PFAS-IOC                  $503.44
                 10/3/2017                PFAS-IOC                  $503.44
                 10/3/2017                PFAS - Eurofins           $900.00
                 10/10/2017               PFAS - Eurofins           $900.00
                 10/10/2017               PFAS-IOC                  $731.88
                 10/10/2017               PFAS-IOC                  $731.88
                 10/10/2017               PFAS-IOC                  $731.88
                 10/17/2017               PFAS-IOC                 $2,195.64
                 10/24/2017               PFAS-IOC                  $825.00
                 10/24/2017               PFAS-IOC                  $825.00
                 10/24/2017               PFAS-IOC                  $825.00
                 10/31/2017               PFAS-IOC                  $550.00
                 10/31/2017               PFAS-IOC                  $550.00
                 10/31/2017               PFAS-IOC                  $825.00
                 11/1/2017                Bacti                      $54.00
                 11/7/2017                PFAS-IOC                  $550.00
                 11/7/2017                PFAS-IOC                  $550.00
                 11/7/2017                PFAS-IOC                  $825.00
                 11/14/2017               PFAS-IOC                  $550.00
                 11/14/2017               PFAS-IOC                  $550.00
                 11/14/2017               PFAS-IOC                  $825.00
                 11/21/2017               PFAS-IOC                  $726.00
                 11/21/2017               PFAS-IOC                  $484.00
                 11/21/2017               PFAS-IOC                  $484.00
                 11/28/2017               PFAS-IOC                  $550.00
                 11/28/2017               PFAS-IOC                  $550.00
                 11/28/2017               PFAS-IOC                  $825.00
                 12/12/2017               Bacti                     $324.00
                 12/12/2017               PFAS                     $2,600.00
                 1/2/2018                 PFAS-IOC                 $2,600.00
                 1/2/2018                 Bacti                     $324.00
                 2/20/2018                Bacti                     $324.00
                 2/20/2018                PFAS-IOC                 $3,380.00
                 2/23/2018                Bacti                      $60.00
                 3/12/2018                PFAS-IOC                 $3,390.00
                 3/12/2018                Bacti                     $324.00
                 4/3/2018                 PFAS-IOC                 $2,680.00
                 4/3/2018                 Bacti                     $324.00



 0.0/
  -/2-8-19//vc




                                                                                118
Case 2:20-cv-00144-KJM-CKD Document 1 Filed 01/21/20 Page 119 of 119




                              TABLE 4 (continued)
                 5/1/2018       PFAS-IOC             $3,390.00
                 5/1/2018       Bacti                $324.00
                 6/13/2018      PFAS-IOC            $2,680.00
                 6/13/2018      Bacti                $324.00
                 7/11/2018      PFAS-IOC            $2,680.00
                 7/11/2018      Bacti                $324.00
                 8/14/2018      PFAS-IOC             $3,300.00
                 8/14/2018      Bacti                $324.00
                 9/7/2018       Bacti                $195.00
                 9/11/2018      PFAS-IOC             $2,600.00
                 9/11/2018      Bacti                $324.00
                 9/18/2018      Bacti                 $54.00
                 9/19/2018      PFAS-IOC             $1,238.26
                 9/19/2018      PFAS-IOC             $878.26
                 9/20/2018      PFAS-VOC             $1,051.00
                 9/20/2018      PFAS-VOC             $891.00
                 9/21/2018      PFAS-VOC             $1,051.00
                 9/22/2018      PFAS-VOC             $891.00
                 9/22/2018      PFAS-VOC             $1,051.00
                 9/23/2018      PFAS-VOC            $1,051.00
                 9/23/2018      PFAS-VOC             $891.00
                 9/24/2018      Bacti                 $54.00
                 9/26/2018      PFAS-VOC             $3,513.00
                 10/2/2018      Bacti                 $54.00
                 10/9/2018      Bacti                 $54.00
                 10/16/2018     PFAS-IOC             $2,160.00
                 10/16/2018     PFAS-IOC             $324.00
                 10/23/2018     Bacti                 $54.00
                 TOTAL                              $67,908.56




  0,0/
  -/2-8-19//vc                          -2-




                                                                       119
